EXHIBIT 10.2

 

EXECUTION VERSION

 

 

Prepared by and Upon
Recording Return to:

 

Chapman and Cutler LLP
111 W. Monroe, 17th Floor
Chicago, IL 60603
Attn: Phillip Edison

 

amended and restated Lease and Remedies Agreement

 

Dated as of May 2, 2019

 

between

 

Old Saw Mill Holdings LLC,
as Lessee

 

and

 

BA Leasing BSC, LLC,
as Lessor

 

 

 

Regeneron 2017 Lease Financing

 

This Amended and Restated Lease and Remedies Agreement is encumbered by a lien
in favor of Bank of America, N.A., as Administrative Agent for the Participants.
This Amended and Restated Lease and Remedies Agreement has been executed in
several counterparts. To the extent, if any, that this Amended and Restated
Lease and Remedies Agreement constitutes chattel paper (as such term is defined
in the Uniform Commercial Code as in effect in any applicable jurisdiction), no
lien on this Amended and Restated Lease and Remedies Agreement may be created
through the transfer or possession of any counterpart other than the original
counterpart containing the receipt therefor executed by the Administrative Agent
on or following the signature page hereof or as otherwise provided in the
Original Lease (as defined herein).

 

The names of Lessee, as the Debtor, and Lessor, as the secured party, the
mailing address of the secured party from which information concerning the
security interest may be obtained, the mailing address of the debtor and a
statement indicating the types, or describing the items of collateral are as
described herein, in compliance with the requirements of Article 9, Section
9-502 of the Uniform Commercial Code of the State of New York.

 

This counterpart is not the original counterpart.

 



Table of Contents

 

Section   Heading   Page           Article I   Definitions; Effectiveness   2  
        Section 1.1.   Definitions; Interpretation   2           Article II  
Lease of Leased Property; Term   2           Section 2.1.   Acceptance and Lease
of the Leased Property   2 Section 2.2.   Acceptance Procedure   2 Section 2.3.
  Term   2 Section 2.4.   Title   2           Article III   Payment of Rent   3
          Section 3.1.   Rent   3 Section 3.2.   Payment of Basic Rent   3
Section 3.3.   Supplemental Rent   3 Section 3.4.   Method of Payment   4      
    Article IV   Non-Interference; Right To Inspect   4           Section 4.1.  
Non-Interference   4 Section 4.2.   Inspection and Reports   4           Article
V   Net Lease, Etc.   5           Section 5.1.   Net Lease   5 Section 5.2.   No
Termination or Abatement   6           Article VI   Assignments; Subleases and
Delegations   7           Article VII   Lessee Acknowledgments   8          
Section 7.1.   Condition of the Leased Property   8 Section 7.2.   Risk of Loss
  9 Section 7.3.   Certain Duties and Responsibilities of Lessor   9          
Article VIII   Possession and Use of The Property, Etc.   9           Section
8.1.   Possession and Use of the Leased Property   9 Section 8.2.   Compliance
with Requirements of Law and Insurance Requirements   10 Section 8.3.   Tax
Abatement Documents   11 Section 8.3.   Power of Attorney   11           Article
IX   Maintenance and Repair; Reports   11

i



Section 9.1.   Maintenance and Repair   11 Section 9.2.   Maintenance and Repair
Records   12           Article X   Modifications, Etc.   12           Section
10.1.   Improvements and Modifications   12 Section 10.2.   Title to
Modifications   14 Section 10.3.   Permitted Developments   15           Article
XI   Covenants with Respect to Liens and Easements   16           Section 11.1.
  Covenants with Respect to Liens   16 Section 11.2.   Lessee’s Grants and
Releases of Easements; Lessor’s Waivers   17           Article XII   Permitted
Contests   18           Section 12.1.   Permitted Contests in Respect of
Applicable Laws   18           Article XIII   Insurance   19           Section
13.1.   Required Coverages   19 Section 13.2.   Insurance Coverage   20 Section
13.3.   Delivery of Insurance Certificates   20 Section 13.4.   Insurance by
Lessor, Administrative Agent or any Participant   21           Article XIV  
Casualty and Condemnation   21           Section 14.1.   Casualty and
Condemnation   21 Section 14.2.   Environmental Matters   22 Section 14.3.  
Notice of Environmental Matters   22           Article XV   Termination of Lease
  24           Section 15.1.   Termination upon Certain Events   24 Section
15.2.   Termination Procedures   25           Article XVI   Events of Default  
25           Section 16.1.   Events of Default   25 Section 16.2.   Remedies  
28 Section 16.3.   Waiver of Certain Rights   32           Article XVII  
Lessor’s Right to Cure   32           Section 17.1.   The Lessor’s Right to Cure
the Lessee’s Defaults   32           Article XVIII   Purchase Provisions   32  
        Section 18.1.   Early and End of Term Purchase Options   32

ii



Article XIX   End of Term Options   33           Section 19.1.   End of Term
Options   33 Section 19.2.   Election of Options   34 Section 19.3.   Renewal
Options   35           Article XX   Sale Option   35           Section 20.1.  
Sale Option Procedures   35 Section 20.2.   Certain Obligations Continue   38  
        Article XXI   Procedures Relating to Purchase or Sale Option   39      
    Section 21.1.   Provisions Relating to Conveyance of the Leased Property
Upon Purchase by the Lessee, Sales or Certain Other Events   39          
Article XXII   Acceptance of Surrender   40           Section 22.1.   Acceptance
of Surrender   40           Article XXIII   No Merger of Title   40          
Section 23.1.   No Merger of Title   40           Article XXIV   Intent of The
Parties   40           Section 24.1.   Nature of Transaction   41 Section 24.4.
  Security Agreement   48 Section 24.5.   Mortgage Remedies   48          
Article XXV   Miscellaneous   49           Section 25.1.   Survival;
Severability; Etc   49 Section 25.2.   Amendments and Modifications   49 Section
25.3.   No Waiver   49 Section 25.4.   Notices   50 Section 25.5.   Successors
and Assigns   50 Section 25.6.   Headings and Table of Contents   50 Section
25.7.   Counterparts   50 Section 25.8. Governing Law   50 Section 25.9.  
Original Lease   50 Section 25.10.   Limitations on Recourse   51 Section 25.11.
  Transfer of Leased Property   51 Section 25.12.   Memorandum of Lease   52
Section 25.13.   Further Assurances   52 Section 25.14.   Effect of Restatement
  52

iii



Exhibits and Schedules

 

Exhibit A — Description of Leased Property Exhibit B — Form of Memorandum of
Lease Exhibit C — Form of SNDA Schedule A — Permitted Development Plans Schedule
B — Permitted Development Areas Schedule C — Permitted 767 Improvements

iv



Amended and Restated Lease and Remedies Agreement

 

This Amended and Restated Lease and Remedies Agreement dated as of May 2, 2019
(as amended, restated, supplemented, or otherwise modified from time to time,
this “Lease” or “Mortgage”), between BA Leasing BSC, LLC, a Delaware limited
liability company, having its principal office at 11333 McCormick Road,
Mailcode: MD5-032-07-05, Hunt Valley, Maryland 21031, as Lessor (“Lessor”), and
Old Saw Mill Holdings LLC, a New York limited liability company, having its
principal office at 777 Old Saw Mill River Road, Tarrytown, New York 10591, as
Lessee (“Lessee”).

 

Witnesseth:

 

A. On March 3, 2017 (the “Original Closing Date”), the Lessor and Lessee entered
into the Lease and Remedies Agreement, dated as of the Original Closing Date (as
amended, supplemented or otherwise modified prior to the Restatement Date, the
“Original Lease”) and the other Operative Documents (as defined in the Original
Lease) pursuant to which the Participants agreed to provide financing for the
Leased Property.

 

B. On the Original Closing Date, the Lessor, through the proceeds of the
Advance, purchased the Site and the Facility from Seller free and clear of all
Liens other than Permitted Liens.

 

C. (i) Lessor leased the Leased Property, inclusive of Lessor’s leasehold
interest in the Site, to Lessee pursuant to the Original Lease, (ii) Lessor will
continue to lease the Leased Property to Lessee pursuant to this Lease, and (ii)
Lessee leased, and will continue to lease, the Leased Property from Lessor.

 

D. This Mortgage is given to Lessor to secure obligations from Lessee under the
Operative Documents in the amount of Seven Hundred Twenty Million Dollars
($720,000,000) plus interest and all other amounts owing under the Operative
Documents.

 

E. The Lessee has requested that the Original Lease be amended and restated as
set forth herein, which amendment and restatement shall become effective on the
Restatement Date.

 

F. It is the intent of the parties hereto that this Lease (i) shall amend,
restate and supersede in its entirety the Original Lease and (ii) shall
re-evidence the “Obligations” (under, and as defined in, the Original Lease) as
contemplated hereby (and it shall not constitute a novation of the obligations
and liabilities of the parties under the Original Lease or any other Operative
Document).

 

Now, Therefore, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the Original Lease is hereby amended
and restated in its entirety as follows:

 

Article I

 



Definitions; Effectiveness

 

Section 1.1. Definitions; Interpretation. For all purposes hereof, the
capitalized terms used herein and not otherwise defined shall have the meanings
assigned thereto in Appendix 1 to that certain Amended and Restated
Participation Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Participation
Agreement”), among Lessee, Lessor, Bank of America, N.A., not in its individual
capacity except and as expressly stated therein, but solely as Administrative
Agent, and the Participants from time to time party thereto; and the rules of
interpretation set forth in Appendix 1 to the Participation Agreement shall
apply to this Lease. All obligations imposed on the “Lessee” in this Lease shall
be full recourse liabilities of Lessee.

 

Article II
Lease of Leased Property; Term

 

Section 2.1. Acceptance and Lease of the Leased Property. (a) Lessor, pursuant
to the terms of the Operative Documents, has purchased the Site and the Facility
from Sellers.

 

(b) Pursuant to the Original Lease, Lessor leased all of Lessor’s interest in
the Leased Property to Lessee, and Lessee leased, pursuant to the terms thereof,
the Leased Property from Lessor for the Term. Lessor hereby continues to lease
all of Lessor’s interest in the Leased Property to Lessee hereunder, and Lessee
hereby continues to lease, pursuant to the terms hereof, the Leased Property
from Lessor for the Term.

 

Section 2.2. Acceptance Procedure. Pursuant to the Original Lease, Lessor
authorized Lessee, as the authorized representative of Lessor, to accept
delivery of the Leased Property. Lessee agrees that Sellers’ delivery of the
Site and the Facility and payment from the Advance of the Purchase Price
constituted, and shall continue to constitute, (i) the irrevocable acceptance by
Lessee of the Leased Property for all purposes of this Lease and the other
Operative Documents on the terms set forth herein and therein and (ii) Lessee’s
agreement to lease the Leased Property pursuant to the terms hereof during the
Term.

 

Section 2.3. Term. Unless earlier terminated, the term of this Lease shall
consist of (i) a base term (the “Base Term”) commencing on and including the
Base Term Commencement Date and ending on but not including the fifth (5th)
anniversary of the Base Term Commencement Date, and, (ii) if exercised and
approved pursuant to each of the terms and conditions of Section 4.7 of the
Participation Agreement and exercised pursuant to the terms of this Lease,
including Article XIX hereof, the Lease Renewal Term (the Base Term and the
Lease Renewal Term, if any, being collectively referred to as, the “Term”).

 

Section 2.4. Title. The Leased Property is leased to the Lessee without any
representation or warranty, express or implied, by Lessor and subject to the
rights of parties in possession, the existing state of title with respect
thereto (including, without limitation, all Liens other than Lessor Liens) and
all Applicable Laws and any violations thereof. The Lessee shall in no event
have any recourse against Lessor for any defect in or exception to title to the
Leased Property other than resulting from Lessor Liens created by Lessor or a
breach by Lessor of its

2



obligations under Article XXI hereto.

 

Article III
Payment of Rent

 

Section 3.1. Rent. (a) During the Term, the Lessee shall pay Basic Rent (i) on
each Payment Date, (ii) on the date required under Section 20.1(j) if the Lessee
exercises the Sale Option and (iii) on any date on which this Lease shall
terminate or expire with respect to the Leased Property.

 

(b) The Lessee’s inability or failure to take possession of all or any portion
of the Leased Property when accepted or deemed accepted hereunder, whether or
not attributable to any act or omission of the Lessee or any act or omission of
Lessor, shall not delay or otherwise affect the Lessee’s obligation to pay Rent
in accordance with the terms of this Lease.

 

(c) Lessee shall make a payment of Supplemental Rent to Administrative Agent for
the account of Lessor in an aggregate amount equal to ten percent (10%) of the
Lessor Amount (the “Accelerated Lessor Rent Amount”), which shall be payable in
equal monthly amounts on the first three (3) Payment Dates occurring after the
Base Term Commencement Date. Payment of the Accelerated Lessor Rent Amount shall
be applied as a Dollar for Dollar reduction of the Lessor Amount. Beginning with
the fourth Payment Date after the Base Term Commencement Date, the parties to
this Lease agree that Lessee shall reduce each of its payments of Basic Rent by
the amount of Yield which has accrued on the Lessor Amount due and payable on
such Payment Date (each such individual reduction of Basic Rent for a given
Payment Date may be referred to herein as a “Basic Rent Adjustment”) until such
time that the Cumulative Basic Rent Adjustment equals the Accelerated Lessor
Rent Amount. During such time, the positive difference between the Accelerated
Lessor Rent Amount and the Cumulative Basic Rent Adjustment (such amount, the
“Lessor Shortfall Amount”) shall be credited against each subsequent payment of
Basic Rent, and Lessee shall not pay any additional Basic Rent which is
comprised of Yield which has accrued on the Lessor Amount until the Lessor
Shortfall Amount is reduced to zero. Each such Basic Rent Adjustment shall be
capitalized and shall increase the Lessor Amount on a Dollar for Dollar basis.

 

Section 3.2. Payment of Basic Rent. Basic Rent shall be paid absolutely net to
Lessor, so that this Lease shall yield to Lessor the full amount thereof,
without setoff, deduction or reduction.

 

Section 3.3. Supplemental Rent. The Lessee shall pay to Lessor or the Person
entitled thereto any and all Supplemental Rent promptly as the same shall become
due and payable, and if the Lessee fails to pay any Supplemental Rent, Lessor
shall have all rights, powers and remedies provided for herein or by law or
equity or otherwise in the case of nonpayment of Basic Rent; provided that
Supplemental Rent (other than Supplemental Rent consisting of any of the Lease
Balance, the Sale Option Recourse Amount, the Purchase Amount, Break Costs and
any amounts payable at the Overdue Rate and any amounts payable under Article
XIII of the Participation Agreement) shall not be deemed due and payable by
Lessee to the Person entitled thereto unless such amount is not paid within
thirty (30) days after Lessee has received written

3



notice of such Supplemental Rent from the Person entitled thereto. Lessee shall
pay to Lessor, as Supplemental Rent, among other things, on demand, to the
extent permitted by Applicable Laws, interest at the applicable Overdue Rate (i)
on any installment of Basic Rent not paid when due for the period for which the
same shall be overdue and (ii) on any payment of Supplemental Rent payable to
Lessor or any Indemnitee not paid when due and payable as provided above for the
period from the due date until the same shall be paid. The expiration or other
termination of the Lessee’s obligations to pay Basic Rent hereunder shall not
limit or modify the obligations of the Lessee with respect to Supplemental Rent.
Unless expressly provided otherwise in this Lease, in the event of any failure
on the part of the Lessee to pay and discharge any Supplemental Rent as and when
due, the Lessee shall also promptly pay and discharge any fine, penalty,
interest or cost which may be assessed or added under any agreement with a third
party for nonpayment or late payment of such Supplemental Rent, all of which
shall also constitute Supplemental Rent.

 

Section 3.4. Method of Payment. Each payment of Rent shall be made by the Lessee
to the Administrative Agent prior to 12:00 noon, New York City time, to the
account at the Administrative Agent designated on Schedule III to the
Participation Agreement in funds consisting of lawful currency of the United
States of America which shall be immediately available on the scheduled date
when such payment shall be due, unless such scheduled date shall not be a
Business Day, in which case such payment shall be made on the next succeeding
Business Day unless the result of such extension would be to carry into another
calendar month, in which case such payment shall be made on the immediately
preceding Business Day. Payments received after 12:00 noon, New York City time,
on the date due shall for the purpose of Section 16.1 hereof be deemed received
on such day; provided, however, that for the purposes of the second sentence of
Section 3.3 hereof, such payments shall be deemed received on the next
succeeding Business Day and subject to interest at the Overdue Rate as provided
in such Section 3.3.

 

Article IV
Non-Interference; Right To Inspect

 

Section 4.1. Non-Interference. Subject to Section 2.4 and Section 4.2 herein and
subject to Lessor’s cure rights, as provided for in Section 17.1, Lessor
covenants that it will not interfere in Lessee’s use or possession of the Leased
Property during the Term, so long as no Event of Default has occurred and is
continuing, it being agreed that Lessee shall not have a right of setoff against
Rent payable hereunder and Lessee’s remedies for breach of the foregoing
covenant shall be limited to a claim for damages or the commencement of
proceedings to enjoin such breach or seek specific performance of the covenant,
as applicable. Such right is independent of and shall not affect Lessee’s
obligations hereunder and under the other Operative Documents or Lessor’s rights
otherwise to initiate legal action to enforce the obligations of Lessee under
this Lease. The foregoing covenant shall not require Lessor to take any action
contrary to, or which would permit Lessee to use the Leased Property for a use
not permitted under, the provisions of this Lease.

 

Section 4.2. Inspection and Reports. (a) Upon three (3) Business Days prior
notice (or one (1) Business Day prior notice during the existence of an Event of
Default) to Lessee and subject to the provisions of Section 15.14 of the
Participation Agreement, Lessor, the Administrative Agent or their respective
authorized representatives (collectively, the “Inspecting

4



Parties”) at any time during the Term may inspect (i) the Leased Property and
(ii) the Leased Property Records and make copies and abstracts therefrom and may
discuss the affairs, finances and accounts with respect to the Leased Property
with Lessee’s authorized representatives and Lessee’s independent public
accountants (provided that the Lessee is afforded the opportunity to participate
in such discussion). All such inspections shall (w) be subject to the rights of
all tenants and other occupants at the Leased Property, (x) be performed during
Lessee’s normal business hours, (y) be subject to Lessee’s customary safety and
security provisions and any reasonable rules of inspection conduct Lessee may
establish from time to time, and (z) be at the expense and risk of the
Inspecting Parties, except that if an Event of Default has occurred and is
continuing, Lessee shall reimburse on demand the Inspecting Parties for the
reasonable and documented out-of-pocket costs of such inspections. Lessee shall
have the right, at its option, to cause a representative or agent of Lessee to
be present at any and all time during each such inspection. No inspection shall
unreasonably interfere with Lessee’s or any tenant’s or occupant’s business or
operations or otherwise unreasonably disturb the use or occupancy of the Leased
Property by the Lessee or any tenants or other occupants of the Leased Property.
None of the Inspecting Parties shall have any duty to make any such inspection
or inquiry. None of the Inspecting Parties shall incur any liability or
obligation by reason of making any such inspection or inquiry unless and to the
extent such Inspecting Party causes damage to the Leased Property or any
property of Lessee or any other Person during the course of such inspection.
Notwithstanding anything to the contrary in this Section 4.2, Lessee will not be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any documents, information or other matter that (1)
constitutes non-financial trade secrets or non-financial proprietary
information, (2) in respect of which disclosure to the applicable Inspecting
Party (or any designated representative) is then prohibited by law, rule or
regulation or any agreement binding on the Parent Guarantor, Lessee or any of
their respective Subsidiaries or (3) is subject to attorney client or similar
privilege or constitutes attorney work product.

 

(b) To the extent permissible under Applicable Laws, during the Term, Lessee
shall prepare and file, or cause to be prepared and filed, in a timely fashion,
or, where Lessor shall be required to file, Lessee shall prepare, or cause to be
prepared, and make available to Lessor within a reasonable time prior to the
date for filing and Lessor shall file, any reports with respect to the condition
or operation of the Leased Property that shall be required to be filed with any
Governmental Authority pursuant to any Applicable Laws, in each case, such
preparation and filing at Lessee’s cost and expense.

 

Article V
Net Lease, Etc.

 

Section 5.1. Net Lease. This Lease shall constitute a net lease and Lessee’s
obligations hereunder, including the obligation to pay Rent, shall be absolute
and unconditional under any and all circumstances, subject to Lessee’s rights to
contest amounts (other than Basic Rent, the Lease Balance, the Sale Option
Recourse Amount or the Purchase Price) owed. Any present or future law to the
contrary notwithstanding, this Lease shall not terminate, nor shall the Lessee
be entitled to any abatement, suspension, deferment, reduction, setoff,
counterclaim, or defense with respect to the Rent, nor shall the obligations of
the Lessee hereunder be affected (except as expressly herein permitted and by
performance of the obligations in connection herewith) by

5



reason of: (i) any defect in the condition, merchantability, design,
construction, quality or fitness for use of the Leased Property or any part
thereof, or the failure of the Leased Property or any part thereof to comply
with all Applicable Laws, including any inability to use the Leased Property or
any part thereof by reason of such non-compliance; (ii) any damage to, removal,
abandonment, salvage, loss, contamination of, Release from, or other
environmental condition with respect to, scrapping or destruction of or any
requisition or taking of the Leased Property or any part thereof; (iii) any
restriction, prevention or curtailment of or interference with any use of the
Leased Property or any part thereof; (iv) any defect in title to or rights to
the Leased Property or any part thereof or any Lien on such title or rights or
on the Leased Property or any part thereof (provided, that the foregoing shall
not relieve any Person from its responsibility to remove Lessor Liens
attributable to it); (v) any change, waiver, extension, indulgence or other
action or omission or breach in respect of any obligation or liability of or by
Lessor, Administrative Agent or any Participant; (vi) to the fullest extent
permitted by Applicable Laws, any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceedings
relating to Lessee, Lessor, the Administrative Agent, any Participant or any
other Person, or any action taken with respect to this Lease by any trustee or
receiver of the Lessee, Lessor, the Administrative Agent, any Participant or any
other Person, or by any court, in any such proceeding; (vii) any claim that the
Lessee has or might have against any Person, including without limitation any
Participant, vendor, manufacturer, contractor of or for the Leased Property or
any part thereof; (viii) any failure on the part of Lessor, the Administrative
Agent or any Participant to perform or comply with any of the terms of this
Lease or any other Operative Document or of any other agreement; (ix) any
invalidity or unenforceability or illegality or disaffirmance of this Lease
against or by the Lessee or any provision hereof or any of the other Operative
Documents or any provision of any thereof; (x) the impossibility or illegality
of performance by Lessee, Lessor or both; (xi) any action by any court,
administrative agency or other Governmental Authority; (xii) any restriction,
prevention or curtailment of or interference with the use of the Leased Property
or any part thereof; (xiii) the failure of Lessee or any of its Subsidiaries to
achieve any accounting or tax benefits; or (xiv) any other cause or
circumstances whether similar or dissimilar to the foregoing and whether or not
the Lessee shall have notice or knowledge of any of the foregoing. The Lessee’s
agreement in the preceding sentence shall not affect any claim, action or right
the Lessee may have against any Person. The parties intend that the obligations
of the Lessee hereunder shall be covenants and agreements that are separate and
independent from any obligations of Lessor hereunder or under any other
Operative Documents and the obligations of the Lessee shall continue unaffected
unless such obligations shall have been modified or terminated in accordance
with an express provision of this Lease.

 

Section 5.2. No Termination or Abatement. The Lessee shall remain obligated
under this Lease in accordance with its terms and the terms of the other
Operative Documents to which Lessee or an Affiliate of Lessee is a party and
shall not take any action to terminate, rescind or avoid this Lease (except as
provided herein or in the other Operative Documents) to the fullest extent
permitted by Applicable Laws, notwithstanding any action for bankruptcy,
insolvency, reorganization, liquidation, dissolution, or other proceeding
affecting Lessor, the Administrative Agent or any Participant, or any action
with respect to this Lease which may be taken by any trustee, receiver or
liquidator of Lessor, the Administrative Agent or any Participant or by any
court with respect to Lessor, the Administrative Agent or any Participant. The
Lessee hereby

6



waives all right to terminate or surrender this Lease (except as provided herein
or in the other Operative Documents) or to avail itself of any abatement,
suspension, deferment, reduction, setoff, counterclaim or defense with respect
to any Rent payable to any Participant or the Administrative Agent. The Lessee
shall remain obligated under this Lease in accordance with its terms and the
terms of the other Operative Documents to which Lessee or an Affiliate of Lessee
is a party and the Lessee hereby waives any and all rights now or hereafter
conferred by statute or otherwise to modify or to avoid strict compliance with
its obligations under this Lease. Notwithstanding any such statute or otherwise,
the Lessee shall be bound by all of the terms and conditions contained in this
Lease.

 

Article VI
Assignments; Subleases and Delegations

 

Except for assignments and subleases permitted by this Article VI and Permitted
Liens, Lessee may not sublease, assign, mortgage, pledge or otherwise transfer
to any Person, including a Subsidiary of Lessee, at any time, in whole or in
part, any of its right, title or interest in, to or under this Lease, any other
Operative Document or any portion of the Leased Property (except a purchase or
sale of the Leased Property as permitted in Articles XVIII and XIX herein), in
any case without the prior written consent of Lessor and the Participants and
any such sublease, assignment, mortgage, pledge or transfer made without such
consent shall be void. Notwithstanding the foregoing, Lessee may, without the
consent of Lessor, the Administrative Agent or any of the Participants, (A)
assign all of its rights in the Operative Documents to Parent Guarantor or any
Domestic Subsidiary of Parent Guarantor (an “Affiliate Transferee”) (subject to
applicable know your customer rules) so long as (i) no Event of Default has
occurred and is then continuing or shall occur immediately after giving effect
thereto, (ii) the current Lessee provides a joinder to the Guaranty (in the form
attached thereto) of the obligations of such Affiliate Transferee (if other than
the Parent Guarantor) under the Operative Documents, and the Guaranty otherwise
remains in full force and effect (including the representations, warranties and
covenants of the Parent Guarantor), and (iii) such Affiliate Transferee is not
subject to any bankruptcy or insolvency proceedings at the time of such
assignment, and (B) the Lessee may, so long as no Event of Default exists and is
continuing, enter into subleases with any Person; provided (i) such Person shall
not then be subject to any proceedings for relief under any bankruptcy or
insolvency law or laws relating to the relief of debtors; (ii) no Event of
Default shall then exist; (iii) the Guaranty shall remain in full force and
effect; (iv) such sublease shall not discharge or diminish any of Lessee’s
obligations to Lessor hereunder or to any other Person under any other Operative
Document, it being understood that Lessee shall remain directly and primarily
liable under this Lease with respect to all of the Leased Property; (v) solely
with respect to subleases to any Subsidiary or Affiliate of Lessee, such
sublease shall not extend beyond the last day of the Term; (vi) such sublease
entered into after the Original Closing Date shall be made and shall expressly
provide that it is subject and subordinate to this Lease and the rights of
Lessor hereunder, provided that, in connection with any such sublease to a
Person other than an Affiliate or Subsidiary of Lessee, and as a condition to
the foregoing subordination, the sublessee shall benefit from customary
non-disturbance protections, including that such sublessee not be disturbed in
its occupancy of the subleased premises, and Lessor shall, at Lessee’s sole cost
and expense, enter into a subordination, non-disturbance and attornment
agreement in form and substance as set forth in Exhibit C attached hereto or
that is otherwise

7



reasonably satisfactory to Lessor and Lessee to confirm the foregoing (it being
understood that any such subordination, non-disturbance and attornment agreement
that was in effect immediately prior to the Restatement Date pursuant to the
Original Lease shall not be required to be re-executed or modified in connection
with the restatement of the Original Lease on the Restatement Date); (vii) such
sublease contains market terms and conditions and permits a use that is
consistent with existing use of the Leased Property; and (viii) any such
sublease to any Person who is not either an Affiliate or Subsidiary of Lessee,
when aggregated with all other subleases to Persons who are not either
Affiliates or Subsidiaries of Lessee, shall not exceed thirty percent (30%) of
the square footage of the gross leaseable area of the Leased Property; provided,
however, that for purposes of the foregoing threshold, the Home Depot Ground
Lease shall not be taken into account.

 

Lessee shall give Lessor prompt written notice of any assignment or sublease
permitted under this Article VI, and Lessee shall, within fifteen (15) days
after execution of any such assignment or sublease, deliver to the
Administrative Agent a fully executed copy of such assignment or sublease and a
certificate regarding compliance with the foregoing conditions. Lessee shall
perform, at its sole cost and expense, any and all obligations with respect to
each lease or sublease, as the case may be, for any portion of the Leased
Property, whether such lease or sublease was in effect as of the Original
Closing Date, is in effect as of the Restatement Date or is entered into
thereafter.

 

Notwithstanding any provision of this Lease or any of the other Operative
Documents to the contrary, Lessee may, without the consent to Lessor, the
Administrative Agent or any of the Participants, amend, restate, modify,
supplement, extend, terminate or waive the terms of any sublease subject to the
requirements of this Article VI.

 

Unless an Event of Default has occurred and is continuing and Lessee receives
written notice from Lessor or the Administrative Agent directing Lessee to pay
to Administrative Agent any rents, issues, revenues, profits or other income
(including all deposits of money as advanced rent or for security) received by
Lessee under any sublease, Lessee shall have the right to retain, use and enjoy
such income, and upon the cure of any such Event of Default, Lessee shall resume
the right to receive, retain, use and enjoy such income.

 

Article VII
Lessee Acknowledgments

 

Section 7.1. Condition of the Leased Property. The Lessee acknowledges and
agrees that although Lessor will own and hold record title to the Leased
Property, the Lessee, acting as Agent pursuant to the power of attorney granted
to the Lessee by Lessor hereunder, is solely responsible for any alterations or
modifications and all activities conducted in connection therewith including the
obtaining of all permits required in accordance with Applicable Law. The Lessee
further acknowledges and agrees that it is leasing the Leased Property “as is”
without representation, warranty or covenant (express or implied) by Lessor, the
Administrative Agent or the Participants and in each case subject to (a) the
existing state of title (excluding Lessor Liens), (b) the rights of any parties
in possession

8



thereof, (c) any state of facts which an accurate survey or a physical
inspection might show and (d) violations of requirements of Applicable Law with
respect to the Leased Property, Lessee or its operations on or with respect to
the Leased Property which may exist on the date hereof or hereafter. None of
Lessor, the Administrative Agent or the Participants has made or shall be deemed
to have made any representation, warranty or covenant (express or implied except
as expressly provided in the Operative Documents) or shall be deemed to have any
liability whatsoever as to the title (other than for Lessor Liens), value,
habitability, use, condition (including environmental condition), design,
operation, or fitness for use of the Leased Property (or any part thereof), or
any other representation, warranty or covenant whatsoever, express or implied,
with respect to the Leased Property (or any part thereof) and none of Lessor,
the Administrative Agent or any of the Participants shall be liable for any
latent, hidden, or patent defect therein (other than for Lessor Liens) or the
failure of the Leased Property, or any part thereof, to comply with any
Applicable Laws. All risks incident to the matters discussed in the preceding
sentence, as between Lessor, the Administrative Agent and the Participants, on
the one hand, and Lessee, on the other, are to be borne by Lessee. The
provisions of this Section 7.1 have been negotiated, and, except to the extent
otherwise expressly stated, the foregoing provisions are intended to be a
complete exclusion and negation of any representations or warranties by any of
Lessor, the Administrative Agent or the Participants, express or implied, with
respect to the Leased Property (or any interest therein), other than the
obligation to remove Lessor Liens attributable to it, that may arise pursuant to
any law now or hereafter in effect or otherwise.

 

Section 7.2. Risk of Loss. During the Term, as between Lessee and Lessor, the
risk of loss of or decrease in the enjoyment and beneficial use of the Leased
Property as a result of the damage or destruction thereof by fire, the elements,
casualties, thefts, riots, wars, Significant Condemnation or otherwise is
assumed by the Lessee, and Lessor shall in no event be answerable or accountable
therefor.

 

Section 7.3. Certain Duties and Responsibilities of Lessor. Lessor undertakes to
perform such duties and only such duties as are specifically set forth herein
and in the other Operative Documents, and no implied covenants or obligations
shall be read into this Lease against Lessor, and Lessor agrees that it shall
not, nor shall it have a duty to, manage, control, use, sell, maintain, insure,
register, lease, operate, modify, dispose of, alter, improve, investigate,
remediate or otherwise deal with the Leased Property or any other part of the
Collateral or its interest in the Operative Documents in any manner whatsoever,
except as required by the terms of the Operative Documents and as otherwise
provided herein.

 

Article VIII
Possession and Use of The Property, Etc.

 

Section 8.1. Possession and Use of the Leased Property. Lessee agrees that the
Leased Property will be used (i) as an office, laboratory and research and
development (including wet labs, dry labs and specialty labs) campus solely in
the conduct of its business at the Site and the business of the tenants,
sublessees and other occupants at the Site, as well as uses appurtenant

9



thereto, including, without limitation, amenities relating thereto (including
cafeteria, restaurant, child care, fitness centers and warehouse and storage
facilities and parking), and for any other lawful purpose and (ii) in a manner
consistent with this Lease and the other Operative Documents and applying
standards of use no lower than the standards applied by the Lessee for other
substantially similar properties owned or leased by the Lessee. At all times
during the Term, the Leased Property shall remain in the possession and control
of Lessee or its permitted assignees or sublessees. Lessee covenants and agrees
that the Leased Property will at all times be used and operated under and in
compliance in all material respects with (1) the terms of any contracts or
agreements applicable to the use or operation of the Leased Property or any
portion thereof to which Lessee is a party or by which Lessee is bound, or to
the extent contemplated by the Operative Documents or, as a result of any action
or omission of Lessee, to which Lessor is a party or by which Lessor is bound,
(2) Applicable Laws and (3) all Insurance Requirements. The Lessee shall not
commit or permit any waste of the Leased Property or any part thereof. Lessee
assumes and agrees to pay all fees, real property taxes and/or other
Impositions, charges, costs, assessments, impositions, utilities and other
amounts which relate to or arise during the Term in connection with the
foregoing and the purchase, disposition, ownership, lease or use of any real or
personal property, Governmental Actions and other rights, privileges or
entitlements required to be paid in connection with the Leased Property. All
such charges imposed with respect to the Leased Property for a billing period
during which this Lease expires or terminates (except when Lessee purchases the
Leased Property in accordance with the terms of this Lease, in which case Lessee
shall be solely responsible for all such charges) shall be adjusted and prorated
on a daily basis between Lessee and Lessor or any purchaser of the Leased
Property, and each party shall pay or reimburse the other for each party’s pro
rata share thereof; provided, that in no event shall Lessor have any liability
therefor. Lessee shall perform all obligations required to be performed by
Lessor under the Tax Abatement Documents. Lessee hereby agrees to perform all
obligations of Lessor, including without limitation, the payment of any
pro-rations under the Purchase Agreement from and after the Original Closing
Date (excluding, the payment of the Purchase Price). Lessee shall be entitled to
receive any credit or refund received by the Lessor on account of any utility
charges paid by Lessee, net of the costs and expenses reasonably incurred by the
Lessor in obtaining such credit or refund, and the amount of such credit or
refund shall be promptly paid over to Lessee.

 

Section 8.2. Compliance with Requirements of Law and Insurance Requirements.

 

(a) Subject to the terms of Article XII relating to permitted contests, the
Lessee, at its sole cost and expense, shall (i) comply in all material respects
with all Applicable Laws (including all Environmental Laws) relating to the
Leased Property and Insurance Requirements, and (ii) procure, maintain and
comply with in all material respects all licenses, permits, orders, approvals,
consents and other authorizations required for the use, operation, maintenance,
repair and restoration of the Leased Property and for the use, operation,
maintenance, repair and restoration of the Facility.

 

(b) Lessee shall not, and shall not suffer or permit a tenant under any sublease
to, violate any Applicable Laws affecting the Leased Property, including the
Controlled Substances Act, if such violation would result in the occurrence of
an Event of Default under Section 16.1(p) below, including the commencement of
any proceedings under the Civil Asset Forfeiture Reform

10



Act to the extent the same would constitute an Event of Default. Upon obtaining
actual knowledge of any conduct contrary to this Section 8.2, Lessee shall
promptly take all actions reasonably expected under the circumstances to
terminate any such use of the Leased Property, including: (i) to give timely
notice to an appropriate law enforcement agency of information that led the
Lessee to know such conduct had occurred, and (ii) in a timely fashion to revoke
or make a good faith attempt to revoke permission for those engaging in such
conduct to use the Leased Property or to take reasonable actions in consultation
with a law enforcement agency to discourage or prevent the illegal use of the
Leased Property.

 

Section 8.3. Specified Tax Abatement Documents. The Lessee shall not enter into
any Specified Tax Abatement Document without the prior written consent of the
Required Participants if such Specified Tax Abatement Document: (i) impose any
obligations or covenants upon the Participants (including, without limitation,
any payment or indemnity obligations), (ii) impair in any material respect
Lessor’s or Administrative Agent’s rights to the Leased Property or access to
the Leased Property or (iii) result in any transfer of title or any interest in
the Leased Property or risk of forfeiture of the Leased Property.

 

Section 8.4. Power of Attorney. During the Term and provided that no Event of
Default shall have occurred and be continuing, and subject to the provisions of
Articles VII, IX and X and Section 8.2, and without the requirement of any
further instrument or action of Lessor, Lessor hereby appoints the Lessee as the
agent and attorney-in-fact of Lessor for the purpose of exercising and
enforcing, and with full right, power and authority to perform the obligations
of Lessor and to exercise and to enforce, all of the right, title, interest and
remedies of the Lessor in, under and to any agreements and arrangements
concerning the use, operation, and repair of the Leased Property, which shall
include the power and authority to execute documents relating thereto on behalf
of Lessor, so long as such enforcement does not create, or such instruments do
not contain, any liability on the part of the Lessor or require any
indemnification from Lessor. Lessor agrees, to reasonably cooperate with Lessee
and, upon Lessee’s request and at the Lessee’s expense, to execute and deliver
and/or to join in the execution of such further instruments as may be necessary
to enable the Lessee to perform Lessor’s obligations under such agreements and
arrangements during the Term and to exercise and enforce the rights, remedies
and obligations conferred to or delegated to the Lessee pursuant to this
Section. Upon the expiration or termination of this Lease pursuant to the terms
hereof or the express revocation after the occurrence and during the continuance
of an Event of Default, the power of attorney granted to the Lessee under this
Section shall automatically terminate. So long as no Event of Default has
occurred and is continuing, any proceeds obtained by the Lessee from the
enforcement of the warranties and obligations of any supplier of goods or
services in respect of the Leased Property shall be held by the Lessee and
applied from time to time to the repair and maintenance of the Leased Property,
and any balance thereof remaining at the expiration of the Term shall be paid
over to the Lessor or as it may direct, subject to Section 5.2 of the
Participation Agreement.

 

Article IX
Maintenance and Repair; Reports

 

Section 9.1. Maintenance and Repair. Lessee, at its own cost and expense, shall
at all

11



times during the Term (a) keep, repair and maintain the Leased Property in good
working order, subject to ordinary wear and tear, and in any event at least as
good as the condition of substantially similar property owned or leased by
Lessee (it being acknowledged that certain portions of the Facility do not meet
such standards and the Lessee shall have no obligation to perform any
alterations to such areas of the Leased Property in order to meet such
standard); (b) make such repairs to the Leased Property as are necessary (i) to
comply in all material respects with all Applicable Laws, (ii) to comply in all
material respects with Insurance Requirements and (iii) to meet the maintenance
and repair standard for similarly sized and situated “Class A” office,
laboratory and research and development campuses (it being acknowledged that
certain portions of the Facility do not meet such “Class A” standards and the
Lessee shall have no obligation to perform any alterations to such areas of the
Leased Property in order to meet such standard); (c) use the Leased Property
only in accordance with Article VIII; (d) make all necessary or appropriate
repairs, replacements, restorations, renewals and take all other actions with
respect to the Leased Property or any part thereof which may be required to keep
the Leased Property in the condition required by the preceding clauses (a)
through (c), structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen; and (e) procure, maintain and comply with all material licenses,
permits, orders, approvals, consents and other authorizations required for the
installation, construction and maintenance, use and operation, of the Leased
Property.

 

Section 9.2. Maintenance and Repair Records. Lessee shall keep maintenance and
repair records in sufficient detail, at least on the same basis as records are
kept for similar properties owned or leased by Lessee or any of its Subsidiaries
to indicate the nature and date of major work done at or to the Leased Property.
Such reports shall be kept on file by Lessee at the Site, and shall be made
available to Lessor upon reasonable request. Lessee shall give written notice to
Lessor of any Event of Loss promptly after Lessee has knowledge thereof.

 

Section 9.3. Lessor Not Obligated to Maintain or Repair. Lessor shall not under
any circumstances be required to build any improvements on the Leased Property,
make any repairs, replacements, Modifications or renewals of any nature or
description to the Leased Property, make any expenditure whatsoever in
connection with this Lease (other than with respect to obligations to make the
Advance as required by the Participation Agreement) or maintain the Leased
Property in any way. The Lessee waives any right it may now have or hereafter
acquire to (i) require Lessor to maintain, repair, replace, restore, alter,
remove or rebuild all or part of the Leased Property or (ii) make repairs at the
expense of Lessor pursuant to, or to bring the Leased Property in compliance
with, any Applicable Laws (including Environmental Laws), contract, agreement,
or covenant, condition or restriction in effect at any time during the Term.

 

Article X
Modifications, Etc.

 

Section 10.1. Improvements and Modifications. (a) (i) Lessee, at Lessee’s own
cost and expense, shall make alterations, renovations, improvements, additions
and upgrades to the Leased Property or any part thereof and substitutions and
replacements therefor, and/or make changes the use of the Leased Property or any
part thereof (collectively, “Modifications”) which are (A) necessary to repair
or maintain the Leased Property in the condition required by

12



Section 9.1; (B) necessary in order for the Leased Property to be in compliance
with Applicable Laws (including Environmental Laws) in all material respects; or
(C) necessary or advisable to restore the Leased Property to substantially the
same condition existing prior to a Casualty or Condemnation to the extent
required pursuant to Article XIV (collectively, “Required Modifications”); and
(ii) so long as no Event of Default has occurred and is continuing, Lessee or
its subtenants, at Lessee’s or its subtenant’s, as applicable, sole discretion
and cost and expense, may undertake other Modifications to the Leased Property
so long as such Modifications comply with Applicable Laws in all material
respects and with Section 9.1 and Section 10.1(b) (collectively, “Permitted
Modifications”).

 

(b) The making of any Modifications must be in compliance with the following
requirements:

 

(i) No Modifications shall be undertaken without the prior written consent of
the Required Participants, except for the following, each of which shall be
permitted without the consent of the Required Participants: (A) any Required
Modifications, (B) any Modification or series of Modifications with a cost that
does not exceed $30,000,000 individually or, when added to the cost of all other
Modifications (other than Required Modifications and Permitted Development
Projects) during such calendar year, does not exceed $100,000,000 in the
aggregate for such calendar year (the “Annual Modification Cap”); provided,
however, that any Modification that is in excess of the Annual Modification Cap
shall only require the consent of the Required Participants if such Modification
has a cost in excess of $10,000,000, (C) any Permitted Development Projects and
(D) the Permitted 767 Improvements. Notwithstanding the forgoing, in no event
shall any Modification to a structural element be made or undertaken without the
prior written consent of the Lessor. Lessor shall respond to any consent request
under this Section within fifteen (15) days of receipt of such request. The
failure of the Lessor to respond shall be deemed a rejection of such consent.

 

(ii) No Modifications shall be undertaken (x) in violation in any material
respect of the terms of any restriction (including any environmental deed
restriction), easement, condition, covenant, no further action letter or other
similar matter affecting title to or binding on the Leased Property or (y) until
Lessee shall have procured and paid for, so far as the same may be required from
time to time, all material permits and authorizations to such Modifications of
all third Persons or Governmental Authorities having jurisdiction. If requested
by Lessee, Lessor, at Lessee’s expense, shall join in the application for any
such permit or authorization and execute and deliver any document in connection
therewith, whenever such joinder is requested by Lessee and is necessary or
advisable as reasonably determined by Lessee. For the avoidance of doubt,
nothing in this Section 10(b)(ii) shall serve to limit or restrict the rights
granted to Lessee pursuant to Section 11.2 hereof.

 

(iii) All Modifications shall be prosecuted in a diligent manner, be completed
in a good and workmanlike manner and in compliance in all material respects with
all Applicable Laws and Insurance Requirements then in effect.

13



(iv) All Modifications shall, when completed, be of such a character as to not
give rise to any material Environmental Claim or materially adversely affect the
utility of the Facility. To the extent the consent of the Required Participants
is required for a Modification pursuant to the terms of Section 10.1(b)(i)
above, and if requested by the Required Participants, Lessor may obtain a report
from a construction consultant or, at the option of the Required Participants,
Lessor may engage an appraiser of nationally recognized standing, at Lessee’s
sole cost and expense, to determine (by appraisal or other methods satisfactory
to the Required Participants) the projected Fair Market Value of such item of
the Leased Property as of the completion of the Modifications relating thereto.

 

(v) Lessee shall have made adequate arrangements for payment of the cost of all
Modifications when due so that the Leased Property shall at all times be free of
Liens for labor and materials supplied or claimed to have been supplied to the
Leased Property, other than Permitted Liens.

 

(vi) Notwithstanding anything to the contrary herein, Lessee shall be permitted
to remove and/or demolish portions of the Leased Property which are readily
removable and are not required by Applicable Law for Lessee’s operation of the
Facility in an aggregate amount not to exceed $20,000,000 over the Term.

 

Section 10.2. Title to Modifications. (a) Title to the following described
Modifications shall, without further act, vest in Lessor and shall be deemed to
constitute a part of the Leased Property and be subject to this Lease:

 

(i) Modifications which are in replacement of or in substitution for a portion
of any item of Leased Property;

 

(ii) Required Modifications; or

 

(iii) Modifications that are Nonseverable.

 

If requested by Lessor in writing, Lessee shall execute and deliver any deeds,
bills of sale, assignments or other documents of conveyance reasonably necessary
to evidence the vesting of title in and to such Modifications to Lessor.

 

(b) If such Modifications are not within any of the categories set forth in
clauses (i) through (iii) of Section 10.2(a) (each an “Improvement”), then title
to such Improvements shall vest in Lessee and such Improvements shall not be
deemed to be Modifications which are part of the Leased Property.

 

(c) Each Improvement to which Lessee shall have title may be removed so long as
(i) removal thereof shall not (A) result in the violation of any Applicable Laws
(including Environmental Laws) or (B) adversely affect the Lessee’s ability to
comply with its obligations under this Lease or any other Operative Document,
and (ii) no Event of Default is continuing. Other than with respect to any
Improvement being temporarily removed for the purpose of

14



upgrading such Improvement and any Improvement being removed and replaced in the
ordinary course of Lessee’s business, Lessee agrees to notify Lessor in writing
at least ten (10) days before it removes any such Improvement which had an
original cost exceeding $30,000,000 individually or for which the consent of the
Required Participants was required, and Lessee shall at its expense repair any
damage to the Leased Property caused by the removal of such Improvement. Lessor
(or the purchaser of the Leased Property) may purchase from Lessee any such
Improvement (if not already owned by Lessor) that Lessee intends to remove from
the Leased Property prior to the return of the Leased Property to Lessor or sale
of the Leased Property, which purchase shall be at the Fair Market Value of such
Improvement as determined by the Appraiser at the time of such purchase. Title
to any such Improvement shall vest in Lessor (or the purchaser of the applicable
Leased Property) if not removed from the Leased Property by Lessee prior to the
return of the Leased Property to Lessor or sale of the Leased Property.
Modifications, title to which are vested in Lessor, shall be made available to
the Lessee or its designee without cost during the Term and thereafter if the
use thereof is necessary or useful for the operation of the Leased Property.

 

(d) Notwithstanding anything to the contrary herein, the ownership of and title
to all trade fixtures, Equipment, Improvements not transferred by Sellers to the
Lessor under the Purchase Agreement, signs and other personal property owned by
the Lessee and located on the Leased Property (“Lessee Property”) shall remain
in the Lessee, and the Lessee Property may be removed by the Lessee from time to
time and at the expiration or termination of the Term, so long as removal
thereof shall not (A) result in the violation of any Applicable Laws in any
material respect or (B) adversely affect the Lessee’s ability to comply with its
obligations under this Lease or any other Operative Document. Furthermore, the
Lessee shall have no obligation to remove the Lessee Property at the expiration
or termination of the Term. In particular, the Lessee may opt to (i) sell,
dispose or otherwise remove of any or all of the Lessee Property prior to or
upon the expiration or termination of the Term or (ii) dismantle and abandon any
or all of the Lessee Property. In addition, the Lessee shall have no obligation
under this Lease to maintain any of the Lessee Property in its original
condition. If the Lessee shall opt not to remove any or all of the Lessee
Property at the expiration or termination of the Term, the Lessee Property shall
be deemed abandoned and shall become the property of Lessor and Lessor agrees to
accept such Lessee Property in AS-IS, WHERE-IS condition on the date of
expiration or termination of this Lease. Except as otherwise expressly provided
herein, Lessor shall be deemed to have waived any interest, lien or claim of any
nature that Lessor, or its successors, assigns, lenders or agents may now have
or hereafter obtain in the Lessee Property whether by operation of law, contract
or otherwise.

 

Section 10.3. Permitted Developments. (a) Lessor hereby acknowledges receipt of
the existing development plans described on Schedule A attached hereto with
respect to certain undeveloped portions of the Site (such portions of the Site,
the “Undeveloped Areas”). Notwithstanding Section 10.1(b), Lessee shall be
permitted to develop the Undeveloped Areas for uses that are consistent with the
use of the Facility permitted hereunder (including, without limitation, wet
labs, dry labs and specialty labs, as well as uses appurtenant thereto,
including, without limitation, amenities relating thereto such as cafeteria,
restaurant, child care, fitness centers and warehouse and storage facilities and
parking) and otherwise in a manner in compliance in all material respects with
Applicable Laws, and without the consent of Lessor, the

15



Administrative Agent or any of the Participants, so long as the development is
permitted under applicable zoning requirements and no Event of Default is
continuing or will occur due to such development. At Lessee’s request, Lessor
shall enter into a fully financeable ground lease (with nondisturbance and
recognition and other customary lender protections) in form and substance
reasonably satisfactory to Lessee and Lessor for the Undeveloped Area and, upon
execution thereof, such Undeveloped Area subject thereto shall no longer be
subject to this Lease. The ground lease shall be triple net and have fair market
rent payable thereunder and shall be for a 99-year term.

 

(b) Lessor hereby acknowledges receipt of the existing development plans
described on Schedule A attached hereto with respect to certain developed
portions of the Site described on Schedule B attached hereto (such portions of
the Site, the “Permitted Developed Areas”). Notwithstanding section 10.1(b),
Lessee shall be permitted to develop Permitted Developed Areas for uses that are
consistent with the uses of the Leased Property permitted hereunder (including,
without limitation, wet labs, dry labs and specialty labs, as well as uses
appurtenant thereto, including, without limitation, amenities relating thereto
such as cafeteria, restaurant, child care, fitness centers and warehouse and
storage facilities and parking) and otherwise in a manner in compliance in all
material respects with Applicable Laws, and without the consent of Lessor, the
Administrative Agent or any of the Participants, so long as the development is
permitted under applicable zoning requirements, consistent with the existing use
of the Facility and no Event of Default is continuing or will occur due to such
development. So long as the Lessee has paid the Permitted Developed Area Release
Payment to the Participants (or to the Administrative Agent for distribution to
the Participants), at Lessee’s request, Lessor shall enter into a fully
financeable ground lease (with nondisturbance and recognition and other
customary lender protections) in form and substance reasonably satisfactory to
Lessee and Lessor for the Permitted Developed Area and, upon execution thereof,
such Permitted Developed Area subject thereto shall no longer be subject to this
Lease. The ground lease shall be triple net and have fair market rent payable
thereunder and shall be for a 99-year term.

 

(c) Lessor hereby conditionally assigns to Lessee or its designee the right to
receive ground lease rent under any ground lease executed pursuant to Section
10.3(a) or 10.3(b) hereof. The assignment hereunder shall terminate upon the
occurrence of (i) an Event of Default or (ii) the exercise by the Lessee of the
Sale Option. If the assignment under this paragraph (c) is terminated, Lessor is
authorized to notify the party paying the ground lease rent that all such ground
lease rent shall be payable to the Lessor. To the extent permitted by law for
applicable tax purposes, Lessor and Lessee acknowledge and agree that Lessee or
its designee, as applicable, intends to disregard the amount of any ground lease
rent received from Lessor pursuant to such assignment for U.S. income tax
purposes.

 

Article XI
Covenants with Respect to Liens and Easements

 

Section 11.1. Covenants with Respect to Liens. (a) During the Term, Lessee will
not directly or indirectly create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) on or with respect to any portion of the Leased
Property, Lessor’s title thereto, or any interest therein. Lessee, at its own
expense, will promptly pay, satisfy and otherwise take such

16



actions as may be necessary to keep the Leased Property free and clear of, and
duly to discharge, eliminate or bond in a manner reasonably satisfactory to
Lessor and the Administrative Agent, any such Lien (other than Permitted Liens)
if the same shall arise at any time.

 

(b) Nothing contained in this Lease shall be construed as constituting the
consent or request of Lessor, express or implied, to or for the performance by
any contractor, mechanic, laborer, materialman, supplier or vendor of any labor
or services or for the furnishing of any materials for any construction,
alteration, addition, repair, restoration or demolition of or to the Leased
Property or any part thereof. Notice is hereby given that none of Lessor, the
Administrative Agent or any of the Participants is or shall be liable for any
labor, services or materials furnished or to be furnished to the Lessee, or to
anyone holding the Leased Property or any part thereof through or under the
Lessee, and that no mechanic’s or other Liens for any such labor, services or
materials shall attach to or affect the interest of Lessor, the Administrative
Agent or any Participant in and to the Leased Property and the other Collateral.

 

Section 11.2. Lessee’s Grants and Releases of Easements; Lessor’s Waivers.
Following the Base Term Commencement Date and provided that no Event of Default
shall have occurred and be continuing at the time of the applicable action by
the Lessee, and subject to the provisions of Articles VII, IX and X and Section
8.2, and without the requirement of any further instrument or action of Lessor,
Lessor hereby consents in each instance to the following actions by the Lessee
in the name and stead of Lessor and as the true and lawful attorney-in-fact of
Lessor with full power and authority to execute documents on behalf of Lessor
for the following purposes, but at the Lessee’s sole cost and expense: (a) the
granting of, or entry into agreements in connection with, easements, licenses,
rights-of-way, building and use restrictions and covenants and other rights and
privileges in the nature of easements or similar interests and burdens
reasonably necessary or desirable for the use, repair, maintenance or protection
of the Leased Property as herein provided; (b) the release of existing easements
or other rights in the nature of easements which are for the benefit of, or
burden to, the Leased Property; (c) the execution of amendments to, or waivers
or releases of, any easements, licenses or covenants and restrictions affecting
the Site; (d) the exercise of all rights under any redevelopment agreement or
document contemplated thereby affecting the Site and (e) the procurement,
continuance, renewal and replacement of all licenses, permits and other
authorizations required under Applicable Law to use, operate, maintain and
develop the Leased Property; provided, however, that in each case (i) such
grant, release, dedication, transfer, amendment, agreement or other action does
not materially impair the Fair Market Value, utility, residual value or
remaining useful life of the Leased Property; (ii) such grant, release,
dedication, transfer, amendment, agreement or other action in the Lessee’s
judgment is reasonably necessary in connection with the use, maintenance,
alteration or improvement of the Leased Property; (iii) such grant, release,
dedication, transfer, amendment, agreement or other action will not cause the
Leased Property or any portion thereof to fail to comply with the provisions of
this Lease or any other Operative Documents or any Applicable Laws (including,
without limitation, all applicable Environmental Laws, zoning, planning,
building and subdivision ordinances, any applicable restrictive covenants and
any applicable architectural approval requirements); (iv) all governmental
consents or approvals required prior to such grant, release, dedication,
transfer, amendment, agreement or other action have been obtained, and all
filings with any Governmental Authorities required prior to such

17



action have been made; (v) the Lessee shall remain obligated under this Lease
and under any instrument executed by the Lessee consenting to the assignment of
Lessor’s interest in this Lease as security for indebtedness, in each such case
in accordance with their terms, as though such grant, release, dedication,
transfer, amendment, agreement or other action had not been effected; (vi)
during the Term, the Lessee shall timely pay and perform any obligations of
Lessor under such grant, release, dedication, transfer, amendment, agreement or
other action and (vii) with respect to any action described in Section 11.2(a)
through Section 11.2(d), inclusive, no such action described in such sections
could reasonably be expected to have a Material Adverse Effect. Without limiting
the effectiveness of the foregoing; provided that no Event of Default shall have
occurred and be continuing, Lessor shall, upon the request of the Lessee, and at
the Lessee’s sole cost and expense, execute and deliver any instruments
necessary or appropriate to confirm any such grant, release, dedication,
transfer, amendment, agreement or other action to any Person permitted under
this Section. By undertaking any of the acts described in clauses (a) through
(e) above, Lessee shall be deemed to have represented and warranted to each of
the Participants that each such grant, release, dedication, transfer, amendment,
agreement or other action complies with and Lessee has satisfied each of the
requirements listed in clauses (i) through (vii) in the proviso above.

 

Article XII
Permitted Contests

 

Section 12.1. Permitted Contests in Respect of Applicable Laws. Notwithstanding
anything contained herein or in any Operative Document to the contrary (but
subject to the last sentence of this paragraph), if, to the extent and for so
long as (x) a test, challenge, contest, appeal or proceeding for review of (a)
any Applicable Laws relating to the Leased Property or any part thereof or the
obligation to comply therewith or (b) any Supplemental Rent payable to any
Person other than Lessor, Administrative Agent or any Lender, shall be
prosecuted diligently and in good faith in appropriate proceedings by the Lessee
or (y) compliance with such Applicable Laws shall have been excused or exempted
by a valid nonconforming use, variance, permit, waiver, extension or
forbearance, during the Term, Lessee shall not be required to comply with such
Applicable Laws or to make such payment but only if and so long as any such
test, challenge, contest, appeal, proceeding, waiver, extension, forbearance or
noncompliance shall not, in the reasonable opinion of Lessor and the
Administrative Agent, or, in the case of (A) (B)(2) or (B)(5) below, in the
reasonable opinion of any affected Participant, involve (A) any risk of criminal
liability being imposed on Lessor, Administrative Agent or any Participant or
(B) any material risk of (1) the foreclosure, forfeiture or loss of the Leased
Property, or any material part thereof, (2) the nonpayment, reduction or
abatement of Rent to Lessor, Administrative Agent or any Lender, (3) the
interruption or cancellation of any insurance coverage required to be maintained
by the Lessee pursuant to Article XIII, (4) any sale of, or the creation of any
Lien (other than a Permitted Lien) on, any material part of the Leased Property
(provided, however, nothing herein shall be deemed to reduce or diminish
Lessee’s obligations under Section 11.1), (5) civil liability being imposed on
Lessor, the Administrative Agent or any Participant for which the Lessee is not
obligated, or has not otherwise agreed, to fully indemnify such parties under
the Operative Documents, or (6) enjoinment of, or interference with, the use,
possession or disposition of the Leased Property in any material respect.
Subject to Article XIII of the Participation Agreement, Lessee shall also have a
right to contest and appeal any Taxes or

18



Impositions.

 

Lessor will not be required to join in any proceedings pursuant to this Section
12.1 unless a provision of any Applicable Laws requires that such proceedings be
brought by or in the name of Lessor; and in that event Lessor will join in the
proceedings or permit them or any part thereof to be brought in its name if and
so long as (i) the Lessee has not elected the Sale Option and (ii) the Lessee
agrees in writing to pay, and pays, all related out-of-pocket expenses and
agrees in writing to indemnify Lessor, the Administrative Agent and the
Participants, in form and substance reasonably satisfactory to each of the
respective Indemnitees, in respect of any claim relating thereto (it being
agreed that exceptions and/or limitations to any such indemnity of the type set
forth in Article XIII of the Participation Agreement shall be deemed to be
satisfactory to each of the respective Indemnitees).

 

Article XIII
Insurance

 

Section 13.1. Required Coverages. During the Term, Lessee will provide or cause
to be provided insurance with respect to the Leased Property in the following
coverages and amounts:

 

(a) General Liability Insurance. Combined single limit insurance against claims
for third-party bodily injury, including death, and third-party property damage
occurring as a result of the ownership, use, maintenance or operation of the
Leased Property in an amount, at least equal to $1,000,000 per occurrence and
$2,000,000 annual aggregate. Such coverage may be subject to deductibles up to
an amount that is consistent with Lessee’s insurance program for similar
property owned or leased by Lessee. Any such deductible shall be for the sole
account of Lessee.

 

(b) Property Insurance. Insurance against all-risk of physical loss of or damage
to the Leased Property or any portion thereof by reason of any insurable peril
in an amount equivalent to the replacement cost of the Leased Property.

 

(c) Builder’s Risk. Lessee shall during the construction of any Modifications
maintain, for the benefit of the Participants, all risk Builders’ Risk Insurance
in an amount at least equal to the replacement value of the Facility or
Modifications, as applicable. The Builder’s risk insurance coverage required
herein may be included in Lessee’s property insurance.

 

(d) Workers’ Compensation and Employers Liability. Lessee shall maintain during
the Term of this Lease, including during construction of any Modifications and
the operation of the Leased Property, statutory workers’ compensation insurance
in compliance with the Applicable Laws and employer’s liability insurance in an
amount of $1,000,000 bodily injury for each accident, bodily injury for each
employee by disease and policy limit by disease.

 

(e) Flood Insurance. Lessee shall, at any time, if any portion of the Site,
Facility, any Improvements or Modifications are located in an area identified by
the

19



Federal Emergency Management Agency of the United States of America or other
applicable Governmental Authority as having special flood and mudslide hazards,
obtain flood insurance on such portion of the Site, Facility, any Improvements
or Modifications, as applicable.

 

(f) Excess/Umbrella Liability. Excess/Umbrella insurance providing coverage in
excess of the insurance coverage required in paragraph (a) and the employer’s
liability insurance required in paragraph (d) herein with a limit of $10,000,000
per occurrence and $10,000,000 in the annual aggregate.

 

Section 13.2. Insurance Coverage. The insurance coverage required in Section
13.1 shall be written by reputable insurance companies that are financially
sound and solvent and otherwise reasonably appropriate considering the amount
and type of insurance being provided by such companies. Any insurance company
selected by Lessee shall be rated in A.M. Best’s Insurance Guide or any
successor thereto (or if there be none, an organization having a similar
national reputation) and shall have a general policyholder rating of “A-” (or
comparable rating for a rating by an organization other than A.M. Best) and a
financial rating of at least “VIII” (or comparable rating for a rating by an
organization other than A.M. Best) or be otherwise reasonably acceptable to the
Required Participants. All policies of insurance required herein, with the
exception of workers compensation, shall name Lessor, the Administrative Agent
and each Participant, as additional insureds and, in the case of property
insurance maintained by Lessee, it shall name the Administrative Agent, as
mortgagee and sole loss payee with respect to the Leased Property (but subject
to the obligations of Administrative Agent under Section 14.1 of this Lease).
Each policy referred to in Section 13.1 shall provide that: (i) it will not be
canceled or its limits reduced, or allowed to lapse without renewal, except
after not less than thirty (30) days’ prior written notice to Lessor and
Administrative Agent (and after not less than ten (10) days for nonpayment of
premium); (ii) the interests of Lessor, the Administrative Agent and any
Participant shall not be invalidated by any act or negligence of or breach of
warranty or representation by Lessee or any other Person having an interest in
the Leased Property; (iii) such insurance is primary with respect to any other
insurance carried by or available to Lessor, the Administrative Agent or any
Participant; (iv) the insurer shall waive any right of subrogation against the
Participants and Administrative Agent; and (v) any such liability policy shall
contain a cross-liability/separation of insureds clause providing for coverage
of Lessor, the Administrative Agent and each Participant, as if separate
policies had been issued to each of them. Lessee will promptly provide Lessor
with prior written notice of any policy modification or amendment that will
result in the applicable insurance policy no longer satisfying with the
requirements of Section 13.1 hereof.

 

Section 13.3. Delivery of Insurance Certificates. On or before the Original
Closing Date, Lessee delivered to Administrative Agent and Lessor certificates
of insurance evidencing the existence of all insurance required to be maintained
hereunder and setting forth the respective coverages, limits of liability,
carrier, policy number and period of coverage. Throughout the Term, at the time
each of Lessee’s insurance policies is renewed (but in no event less frequently
than once each year) or upon written request by Lessor following an Event of
Default, Lessee shall deliver to Administrative Agent and Lessor certificates of
insurance evidencing that all insurance required by Sections 13.1 and 13.2 to be
maintained by Lessee is in effect.

20



Section 13.4. Insurance by Lessor, Administrative Agent or any Participant.
Lessor, the Administrative Agent or any Participant may at its own expense carry
insurance with respect to its interest in the Leased Property, and any insurance
payments received from policies maintained by Lessor, the Administrative Agent
or any Participant shall be retained by Lessor, the Administrative Agent or such
Participant, as the case may be, without reducing or otherwise affecting
Lessee’s obligations hereunder.

 

Article XIV
Casualty and Condemnation

 

Section 14.1. Casualty and Condemnation. (a) Subject to the provisions of this
Article XIV, if all or any portion of the Leased Property suffers a Casualty
during the Term (other than a Significant Casualty as to which a Termination
Notice has been given), Lessee shall give notice thereof to Lessor promptly
after Lessee has knowledge thereof and Lessee shall control the negotiations
with the relevant insurer (unless an Event of Default exists in which case
Lessor shall be entitled to control such negotiations) and, except as otherwise
provided in this Section 14.1, and any insurance proceeds payable by an insurer
with respect to such Casualty up to $50,000,000 individually and $100,000,000 in
the aggregate per annum shall be paid directly to the Lessee, or if received by
Lessor, the Administrative Agent or the Lenders, shall be paid over to the
Lessee and shall be used by Lessee solely for the reconstruction, restoration
and repair of such Leased Property, and if the use of, access to, occupancy of
or title to the Leased Property or any part thereof is the subject of a
Condemnation (other than a Significant Condemnation as to which a Termination
Notice has been given), then any award or compensation relating thereto up to
$50,000,000 individually and $100,000,000 in the aggregate per annum shall be
paid to the Lessee and shall be used by Lessee solely for the restoration of the
Leased Property. Notwithstanding the foregoing, if any Event of Default shall
have occurred and be continuing, such award, compensation or insurance proceeds
payable by an insurer shall be paid directly to the Administrative Agent or, if
received by the Lessee, shall be held in trust for the Participants and shall be
paid over by the Lessee to the Administrative Agent. All amounts held by Lessor
or Administrative Agent on account of any award, compensation or insurance
proceeds either paid directly to Lessor or Administrative Agent or turned over
to Lessor or Administrative Agent, to the extent not otherwise required to be
paid to the Lessee, shall be held in trust in a segregated account and applied
to reimburse the Lessee from time to time during the course of the Lessee’s
reconstruction, restoration and/or repair of the Leased Property and compliance
with the provisions of Article IX hereof (or to otherwise make payments for any
costs and expenses thereof as directed by the Lessee); provided, however, in
each case after the occurrence and during the continuance of an Event of Default
such proceeds shall at the option of Lessor (at the direction of the Required
Participants) either be (A) paid to the Lessee for the reconstruction,
restoration and/or repair of such Leased Property subject to such Casualty or
Condemnation in accordance with this clause (A), or (B) applied to the Lease
Balance and any other amounts owed by Lessee under the Operative Documents in
accordance with Article XVI.

 

(b) In the event any part of the Leased Property becomes subject to condemnation
or requisition proceedings during the Term, Lessee shall give notice thereof to
Lessor promptly after Lessee has knowledge thereof and, to the extent permitted
by Applicable Laws, Lessee shall control the negotiations with the relevant
Governmental Authority unless an Event of Default

21



exists or such condemnation or requisition could result in a Significant
Condemnation in which case Lessor shall be entitled to control such
negotiations; provided, that in any event, Lessor may participate at Lessor’s
expense (or, if an Event of Default exists, Lessor may control or participate at
Lessee’s expense) in such negotiations; and provided in all cases, that no
settlement will be made without Lessor’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed). Lessee shall give
to Lessor such information, and copies of such documents, which relate to such
proceedings, or which relate to the settlement of amounts due under insurance
policies required by Article XIII, and are in the possession of Lessee, as are
reasonably requested by Lessor. If the proceedings relate to a Significant
Condemnation, Lessee shall act diligently in connection therewith. Nothing
contained in this Section 14.1(b) shall diminish Lessor’s rights with respect to
condemnation awards and property insurance proceeds under Articles XIII or XIV.

 

(c) In no event shall a Casualty or Condemnation affect the Lessee’s obligations
to pay Rent pursuant to Section 3.1 or to perform its obligations and pay any
amounts due on the Expiration Date or pursuant to Articles XVIII and XXI.

 

(d) If, pursuant to this Article XIV, this Lease shall continue in full force
and effect following a Casualty or Condemnation, and provided that each of the
Administrative Agent and the Participants releases and remits to Lessee all
award, compensation or insurance proceeds held by the Administrative Agent or
Lessor, as applicable, the Lessee shall, at its sole cost and expense (and,
without limitation, if any award, compensation or insurance payment is not
sufficient to restore the Leased Property in accordance with this clause (d),
Lessee shall pay the shortfall), promptly and diligently repair any damage to
the Leased Property caused by such Casualty or Condemnation in conformity with
the requirements of Sections 9.1 and 10.1 so as to restore, to the extent
practicable, the Leased Property to at least substantially the same condition
and value, in each case in all material respects, as existed immediately prior
to such Casualty or Condemnation or to another use permitted under Section 8.1;
provided that, following completion of such changes and restorations, the value
of the Leased Property is not substantially less than the value of the Leased
Property immediately prior to such Casualty or Condemnation. In such event,
title to the Leased Property shall remain with Lessor subject to the terms of
this Lease. Upon completion of restorations with costs in excess of $5,000,000,
upon the request of Lessor, the Lessee shall furnish to Lessor a Responsible
Officer’s Certificate confirming that such restoration has been completed
pursuant to this Lease. Any proceeds remaining after completion of such
restoration shall be paid to, or retained by, as applicable, the Lessee.

 

Section 14.2. Environmental Matters. During the Term, at Lessee’s sole cost and
expense, Lessee shall in a reasonably prompt and diligent manner undertake or
cause to be undertaken any investigation, response, clean up, remedial
restoration or other action necessary to investigate, remove, clean up,
remediate or otherwise address any Environmental Violation to the extent
required by Applicable Laws with respect to the Leased Property or at any
off-site location impacted by any environmental condition or activities at, on
or from the Leased Property.

 

Section 14.3. Notice of Environmental Matters. (a) Lessee shall provide to
Lessor written notice of any pending or threatened (in writing) Environmental
Claim, action or proceeding

22



involving any Environmental Violation or any Release on, at, under or from the
Leased Property, from which violation or Release could reasonably be expected to
require in excess of $500,000 in remediation costs, or which could reasonably be
expected to result in the imposition of material civil liability or criminal
penalties upon Lessor, the Administrative Agent or any Participant (any such
Environmental Violation or Release, a “Material Environmental Violation”), as
promptly as reasonably practicable after becoming aware of such pending or
threatened Environmental Claims. All such notices shall describe in reasonable
detail the nature of the Material Environmental Violation, including any
Environmental Claims, actions or proceedings in respect thereof, and Lessee’s
proposed response thereto. In addition, Lessee shall provide to Lessor and
Administrative Agent, within ten (10) Business Days of receipt, copies of all
material communications with any Governmental Authority relating to any such
Material Environmental Violation. Lessee shall also as promptly as reasonably
practicable provide such detailed reports of any such Material Environmental
Violations as may reasonably be requested by Lessor or Administrative Agent.

 

(b) In the event that any Material Environmental Violation (x) could reasonably
be expected to require remediation costs of $1,000,000 or more as determined by
Lessor acting in its reasonable discretion, or (y) could reasonably be expected
to result in the imposition of material civil liability or criminal penalties
upon Lessor, the Administrative Agent or any Participant, of $1,000,000 or more,
as determined by such party acting in its reasonable discretion (such a Material
Environmental Violation shall be referred to herein as a “Specified Material
Environmental Violation”), Lessee shall (1) promptly cause a report by an
environmental consultant selected by Lessee and reasonably acceptable to Lessor
to be delivered to Lessor, which report shall (i) describe the Specified
Material Environmental Violation and the remedial actions to be taken by Lessee
(or its agents) in response to such Specified Material Environmental Violation
(and including the anticipated time period in which such Specified Material
Environmental Violation is capable of being remedied assuming Lessee (or its
agents) are diligently performing such remediation), (ii) contain an estimate
for all remediation expenses (including any fines and/or related costs) and the
duration of such remedial actions and (iii) contain a statement by such
consultant that such Specified Material Environmental Violation would be
remedied in compliance in all material respects with applicable Environmental
Law after the completion of such remedial actions described in such report and
(2) provide evidence, reasonably satisfactory to Lessor, of sufficient financial
means to pay for (i) all remediation expenses (including any fines and/or
related costs) in the amounts set forth in such consultant’s report and (ii) all
indemnification obligations of Lessee arising under this Lease or any other
Operative Documents (including, without limitation, any legal defense costs of a
pending, threatened, and/or anticipated civil or criminal proceeding), or, if
not reasonably satisfactory to Lessor, Lessee shall post collateral in such
amount as reasonably determined by the Lessor. Lessor shall have the right to
terminate this Lease due to such Specified Material Environmental Violation,
pursuant to the terms of Article XV hereof, if (x) Lessor reasonably determines
that such environmental consultant’s report delivered in connection with such
Specified Material Environmental Violation contains manifest error and based
upon such error, Lessor determines that the remedial actions described in such
report would not result in such Specified Material Environmental Violation being
remedied (1) in compliance in all material respects with applicable
Environmental Law, (2) for the costs set forth in such consultant’s report or
(3) within the time period set forth in such consultant’s report or (y) the
Lessee has failed to provide

23



evidence (or, in the alternative, the posting of collateral), reasonably
satisfactory to Lessor, of sufficient financial means to pay for (i) all
remediation expenses (including any fines and/or related costs) and (ii) all
indemnification obligations of Lessee arising under this Lease or any other
Operative Documents (including, without limitation, any legal defense costs of a
pending, threatened, and/or anticipated civil or criminal proceeding), in each
case, in such amounts as have been reasonably determined by the Required
Participants, after consultation, at Lessee’s sole cost and expense, with such
environmental consultant; provided that, in the case of this subclause (y), only
if such failure continues beyond a period to be agreed after written
notification to the Lessee of such amounts so determined by the Required
Participants and, if applicable, that previously delivered evidence is not
reasonably satisfactory to Lessor.

 

(c) Lessee shall diligently perform, or cause to be diligently performed, all
investigative and remedial actions to cause any Material Environmental Violation
to be remediated in compliance in all material respects with applicable
Environmental Law and, upon completion of remedial action of any Material
Environmental Violation by Lessee, Lessee shall cause to be prepared by an
environmental consultant reasonably acceptable to Lessor a report describing the
Material Environmental Violation and the actions taken by Lessee (or its agents)
in response to such Material Environmental Violation, and a statement by the
consultant that the Material Environmental Violation has been remedied in
compliance in all material respects with applicable Environmental Law.

 

(d) Each such Material Environmental Violation shall be remedied prior to the
Expiration Date unless all, but not less than all, of the Leased Property has
been purchased by Lessee in accordance with Article XV or Article XVIII. Nothing
in this Article XIV shall reduce or limit Lessee’s obligations elsewhere in this
Lease or under the Participation Agreement.

 

Article XV
Termination of Lease

 

Section 15.1. Termination upon Certain Events. (a) If an Event of Loss or
Specified Significant Environmental Event occurs during the Term with respect to
the Leased Property, then Lessor may elect to terminate this Lease by giving
written notice (a “Termination Notice”) to the Lessee (within sixty (60) days of
Lessor obtaining actual knowledge of the Event of Loss or Specified Significant
Environmental Event), with such termination to be effective on the Payment Date
specified in Section 15.1(b). If Lessor fails to elect to terminate this Lease
as provided in this Section 15.1(a), Lessor shall be deemed to have elected to
require Lessee to restore, rebuild or remediate the Leased Property pursuant to
Section 14.1(d) or Section 14.3, as applicable, and Lessee shall undertake and
diligently pursue such restoration, rebuilding or remediation.

 

(b) Following Lessee’s receipt of the Termination Notice, the Lessee shall be
obligated to purchase Lessor’s interest in all, but not less than all, of the
Leased Property on the date occurring ninety (90) days from the date Lessee
receives the Termination Notice (or the next occurring Business Day) by paying
an amount equal to the Purchase Amount to the Administrative Agent.

24



Section 15.2. Termination Procedures. On the date of the payment by the Lessee
of the Purchase Amount in accordance with Section 15.1(b) (such date, the
“Termination Date”), this Lease shall terminate and, concurrent with the
Administrative Agent’s (or, as applicable, Lessor’s) receipt of such payment:

 

(i) Lessor and Lessee shall comply with the provisions of Sections 21.1(i)
through 21.1(iv); and

 

(ii) Lessor, the Administrative Agent and each of the Participants shall convey
to the Lessee any net proceeds (that is, after deducting all reasonable and
documented costs and expenses incurred by Lessor, Administrative Agent or any
Participant incident to collecting any such proceeds of the Event of Loss or
Specified Significant Environmental Event, including, without limitation,
reasonable fees and expenses for counsel, subject to the limitations set forth
in Section 15.17 of the Participation Agreement) with respect to the Event of
Loss or Specified Significant Environmental Event giving rise to the termination
of this Lease theretofore received by Lessor, the Administrative Agent or such
Participant, as applicable, or, at the request of the Lessee, to the extent
actually received and if acceptable to Lessor in its sole judgment, Lessor shall
apply such amounts against sums due hereunder.

 

Article XVI
Events of Default

 

Section 16.1. Events of Default. The occurrence and continuation of any one or
more of the following events shall constitute an “Event of Default”:

 

(a) the occurrence of a Payment Default;

 

(b) the Lessee shall fail to maintain insurance as required by Section 13.1 and
Section 13.2 of this Lease;

 

(c) (i) the Lessee shall fail to observe or perform any covenant, condition or
agreement applicable to it (or its Subsidiaries, to the extent applicable)
contained in Sections 9.1 of the Participation Agreement (solely with respect to
Lessee’s existence) or (ii) any Guarantor shall fail to observe or perform any
covenant, condition or agreement applicable to it (or its Subsidiaries, to the
extent applicable) contained in Sections 8(b)(i) of the Guaranty, 8(c) of the
Guaranty (solely with respect to the existence of Lessee, the Parent Guarantor
or any other Guarantor that is also a borrower under the Bank Credit Agreement),
8(h) of the Guaranty or Section 9 of the Guaranty (other than clause (y) of
Section 9(b) of the Guaranty);

 

(d) any representation, warranty or statement made or deemed to be made by or on
behalf of Lessee or any Guarantor, as applicable, in or in connection with any
Operative Document to which it is a party or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Lease or any other Operative Document (including any amendment or
modification thereof or waiver

25



thereunder) shall prove to have been incorrect in any material respect when made
or deemed made;

 

(e) Lessee or any Guarantor, as applicable, shall fail to observe or perform any
covenant, condition or agreement applicable to it contained in the Operative
Documents (other than those specified in clause (a), (b) or (c) of this Section
16.1) or any other Operative Document, and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent or the Lessor to the Lessee; provided, however, that, if
such failure is capable of cure but cannot be cured by diligent efforts within
such thirty (30) day period but such diligent efforts shall be properly
commenced within such thirty (30) day cure period and the Lessee is diligently
pursuing, and shall continue to pursue diligently, remedy of such failure, the
cure period shall be extended for an additional ninety (90) days, but not to
extend beyond the Expiration Date;

 

(f) Lessee, any Guarantor or any Material Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness of Lessee, such Guarantor or Material Subsidiary,
as applicable, when and as the same shall become due and payable, which is not
cured within any applicable grace period therefor;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable grace period, and delivery of any applicable
required notice, provided in the applicable agreement or instrument under which
such Indebtedness was created, the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Material Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under the Operative Documents), (ii) any Material Indebtedness that
becomes due as a result of a refinancing or replacement thereof not otherwise
prohibited by Section 9(a) of the Guaranty, (iii) any reimbursement obligation
in respect of a letter of credit, bankers acceptance or similar obligation as a
result of a drawing thereunder by a beneficiary thereunder in accordance with
its terms, (iv) any such Material Indebtedness that is mandatorily prepayable
prior to the scheduled maturity thereof with the proceeds of the issuance of
capital stock, the incurrence of other Indebtedness or the sale or other
disposition of any assets, so long as such Material Indebtedness that has become
due is so prepaid in full with such net proceeds required to be used to prepay
such Material Indebtedness when due (or within any applicable grace period) and
such event shall not have otherwise resulted in an event of default with respect
to such Material Indebtedness, (v) any redemption, repurchase, conversion or
settlement with respect to any Permitted Convertible Notes pursuant to their
terms unless such redemption, repurchase, conversion or settlement results from
a default thereunder or an event of the type that constitutes an Event of
Default and (vi) any

26



early payment requirement or unwinding or termination with respect to any
Permitted Call Spread Swap Agreement;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, examinership, reorganization or other
relief in respect of Lessee, any Guarantor or any Material Subsidiary or any of
their debts, or of a substantial part of any of their assets, under any federal,
state or foreign bankruptcy, insolvency, examinership, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Lessee,
any Guarantor or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed, undischarged or unstayed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i) Lessee, any Guarantor or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
examinership, receivership or similar law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in Section 16.1(h), (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for Lessee, any Subsidiary or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

 

(j) Lessee, any Guarantor or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not paid, fully bonded or covered by an
unaffiliated insurer that has not denied coverage) shall be rendered against
Lessee, any Guarantor, any Material Subsidiary or any combination thereof and
the same shall remain unpaid, undischarged, unvacated or undismissed for a
period of sixty (60) consecutive days during which execution shall not be
effectively stayed (by reason of pending appeal or otherwise), or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of Lessee, any Guarantor or any Material Subsidiary to enforce any such judgment
and such action shall not have been effectively stayed;

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(m) a Change in Control shall occur;

 

(n) (i) any Operative Document to which Lessee or a Guarantor is a party,

27



after execution thereof and for any reason other than as expressly permitted
hereunder or thereunder or in satisfaction in full of the Obligations, ceases to
be valid, binding and enforceable against the Lessee or any Guarantors party
thereto in accordance with its terms in all material respects (or Lessee or any
Guarantor shall challenge the enforceability of any Operative Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any material provision of any of the Operative Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms in any material respect, other than as expressly permitted
hereunder or thereunder or in satisfaction in full in cash of the Obligations
then due and payable) or (ii) the security interest and lien securing Lessee’s
obligations under the Operative Documents, in whole or in part, ceases to be a
perfected first priority security interest and lien (subject only to Permitted
Liens);

 

(o) any authorization or approval or other action by any Governmental Authority
or regulatory body required for the execution, delivery or performance of the
Participation Agreement or any other Operative Document by Lessee or any
Guarantor shall fail to have been obtained or be terminated, revoked or
rescinded or shall otherwise no longer be in full force and effect, to the
extent the foregoing could reasonably be expected to have a Material Adverse
Effect; or

 

(p) a judicial or nonjudicial forfeiture or seizure proceeding is commenced by a
Governmental Authority and remains pending with respect to the Leased Property,
on the grounds that the Leased Property or any part thereof had been used to
commit or facilitate the commission of a criminal offense by any Person,
including any tenant, pursuant to any Law, including under the Controlled
Substances Act or the Civil Asset Forfeiture Reform Act, regardless of whether
or not the Leased Property or the Assignment of Leases shall become subject to
forfeiture or seizure in connection therewith; provided, however, that no Event
of Default shall occur under this Section 16.1(p) unless Lessee fails to have
the enforcement action stayed (so long as such stay is not lifted) or resolved
within sixty (60) days after the commencement of such proceedings.

 

Section 16.2. Remedies. Upon the occurrence of any Event of Default and at any
time thereafter, Lessor may, so long as such Event of Default is continuing, do
one or more of the following as Lessor in its sole discretion shall determine,
without limiting any other right or remedy Lessor may have on account of such
Event of Default, but subject to the rights of the Lessee to purchase the Leased
Property pursuant to the terms and within the time periods as set forth in
Section 18.1:

 

(a) Lessor may, by notice to the Lessee, rescind or terminate this Lease as to
any or all of the Leased Property as of the date specified in such notice;
provided, however, (i) no reletting or taking of possession of the Leased
Property (or any portion thereof) by Lessor will be construed as an election on
Lessor’s part to terminate this Lease unless a written notice of such intention
is given to the Lessee, (ii) notwithstanding any reletting or taking of
possession, Lessor may at any time thereafter elect to terminate this Lease for
a continuing Event of Default and (iii) no act or thing done by Lessor or

28



any of its agents, representatives or employees and no agreement accepting a
surrender of the Leased Property shall be valid unless the same be made in
writing and executed by Lessor;

 

(b) Lessor may (i) demand that the Lessee, and the Lessee shall upon the written
demand of Lessor, return the Leased Property promptly to Lessor in the manner
and condition required by, and otherwise in accordance with all of the
provisions of the Participation Agreement and Article IX and Sections 8.2 and
14.2 hereof, and Lessee shall comply with the requirements of Section 15.2 to
the extent requested by Lessor, as if the Leased Property were being returned at
the end of the Term, and Lessor shall not be liable for the reimbursement of the
Lessee for any costs and expenses incurred by the Lessee in connection therewith
and (ii) without prejudice to any other remedy which Lessor may have for
possession of the Leased Property, and to the extent and in the manner permitted
by Applicable Laws, enter upon the Site and take immediate possession of (to the
exclusion of the Lessee) the Leased Property or any part thereof and expel or
remove the Lessee, by summary proceedings or otherwise, all without liability to
the Lessee for or by reason of such entry or taking of possession (provided,
however, Lessor shall remain liable for actual damages caused by its gross
negligence or willful misconduct), whether for the restoration of damage to
property caused by such taking or otherwise and, in addition to Lessor’s other
damages, the Lessee shall be responsible for all actual and documented costs and
expenses (which costs and expenses shall be reasonable if within the control of
Lessor) incurred by Lessor and the Participants in connection with any
reletting, including, without limitation, reasonable brokers’ fees and all
actual costs of any reasonable alterations or repairs made by Lessor that are
required to maintain the Leased Property in the condition required by this
Lease;

 

(c) Lessor may sell all or any part of the Leased Property at public or private
sale, as Lessor may determine, free and clear of any rights of the Lessee with
respect thereto (except to the extent required below if Lessor shall elect to
exercise its rights thereunder) in which event the Lessee’s obligation to pay
Basic Rent hereunder for periods commencing after the date of such sale shall be
terminated;

 

(d) Lessor may, at its option, (i) elect not to terminate this Lease with
respect to the Leased Property and continue to collect all Basic Rent,
Supplemental Rent and all other amounts due Lessor (together with all costs of
collection) and enforce the Lessee’s obligations under this Lease as and when
the same become due, or are to be performed, and (ii) upon any abandonment of
the Leased Property by the Lessee, Lessor may, in its sole and absolute
discretion, elect not to terminate this Lease and may make the necessary repairs
(and the Lessee shall pay the reasonable costs of such repairs) in order to
relet the Leased Property, and relet the Leased Property or any part thereof (in
place, if so elected by Lessor) for such term or terms (which may be for a term
extending beyond the Term of this Lease) and at such rental or rentals and upon
such other terms and conditions as Lessor in its reasonable discretion may deem
advisable; and upon each such reletting all rentals actually received by Lessor
from such reletting shall be applied to the Lessee’s obligations hereunder and
the other Operative Documents in such order, proportion and priority as Lessor
may elect in Lessor’s sole and absolute discretion. If

29



such rentals received from such reletting during any period are less than the
Rent with respect to the Leased Property to be paid during that period by the
Lessee hereunder, the Lessee shall pay any deficiency, as calculated by Lessor,
to Lessor on the next Payment Date;

 

(e) Lessor may demand, by written notice to the Lessee, that the Lessee pay to
Lessor within ten (10) Business Days after receipt of such notice an amount
equal to the Lease Balance and all other amounts owing by Lessee to the
Administrative Agent, if any, and/or the Participants under the Operative
Documents (including, but without duplication, accrued and unpaid Rent), then
upon Lessor’s receipt of the Lease Balance and all other amounts owing by Lessee
to the Administrative Agent, if any, and/or the Participants under the Operative
Documents (including, but without duplication, accrued and unpaid Rent), Lessor
shall convey the Leased Property to the Lessee in accordance with Article XXI.
Lessor acknowledges and agrees that upon the declaration of an Event of Default,
to the maximum extent permitted by law, the Lessee waives any right to contest
that the payment of the amount described in the preceding sentence constitutes
the correct liquidated recourse sum due upon acceleration of this instrument;

 

(f) Lessor may exercise any other right or remedy that may be available to it
under Applicable Laws, or proceed by appropriate court action (legal or
equitable) to enforce the terms hereof or to recover damages for the breach
hereof. Separate suits may be brought to collect any such damages for any
period(s), and such suits shall not in any manner prejudice Lessor’s right to
collect any such damages for any subsequent period(s), or Lessor may defer any
such suit until after the expiration of the Term, in which event such suit shall
be deemed not to have accrued until the expiration of the Term;

 

(g) Lessor may retain and apply against the Lease Balance and all other amounts
due and owing by the Lessee under the Operative Documents, in accordance with
Section 5.3 of the Participation Agreement, all sums which Lessor would, absent
such Event of Default, be required to pay to, or turn over to, the Lessee
pursuant to the terms of this Lease and upon payment in full of the Lease
Balance and all such amounts described above in this clause (g), the Leased
Property shall be conveyed to Lessee in accordance with Section 21.1 of this
Lease (except to the extent the Leased Property has been sold pursuant to this
Section 16.2);

 

(h) if an Event of Default pursuant to Section 16.1(h) or (i) shall have
occurred and be continuing with respect to the Lessee or the Parent Guarantor,
Lessor, as a matter of right and with notice to the Lessee, shall have the right
to apply to any court having jurisdiction to appoint a receiver or receivers of
the Leased Property, and the Lessee hereby irrevocably consents to any such
appointment. Any such receiver(s) shall have all of the usual powers and duties
of receivers in like or similar cases and all of the powers and duties of Lessor
in case of entry onto the Site, and shall continue as such and exercise such
powers until the date of confirmation of the sale of the Leased Property or the
other Collateral unless such receivership is sooner terminated; or

30



(i) upon the occurrence of the Event of Default described in Section 16.1(h) or
(i) with respect to the Lessee or the Parent Guarantor, whether or not another
Event of Default described in one or more other clauses of Section 16.1 shall
have been or thereafter is declared, this Lease shall terminate immediately
without notice and Lessee shall immediately pay to the Administrative Agent, on
behalf of Lessor, as and for liquidated damages and without limitation on any
other remedies provided for herein, an amount equal to the Lease Balance and all
other amounts owing by Lessee to the Administrative Agent, if any, and/or the
Participants under the Operative Documents (including, but without duplication,
accrued and unpaid Rent).

 

To the maximum extent permitted by law, the Lessee hereby waives (x) the benefit
of any appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshaling in the event of any
sale of the Leased Property or the other Collateral or any interest therein and
(y) any rights now or in the future conferred by statute or otherwise which may
require Lessor to sell, lease or otherwise use the Leased Property in mitigation
of Lessor’s damages or which may otherwise limit or modify any remedy of
damages.

 

Lessor shall be entitled to enforce payment and the performance of the
obligations secured hereby and to exercise all rights and powers under this
instrument or under any of the other Operative Documents or other agreements or
any laws now or hereafter in force, notwithstanding some or all of the
obligations secured hereby may now or hereafter be otherwise secured, whether by
mortgage, security agreement, pledge, lien, assignment or otherwise. Neither the
acceptance of this instrument nor its enforcement, shall prejudice or in any
manner affect Lessor’s right to realize upon or enforce any other security now
or hereafter held by Lessor, it being agreed that Lessor shall be entitled to
enforce this instrument and any other security now or hereafter held by Lessor
in such order and manner as Lessor may determine in its absolute discretion. No
remedy herein conferred upon or reserved to Lessor is intended to be exclusive
of any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute. Every power or remedy
given by any of the Operative Documents to Lessor or to which it may otherwise
be entitled, may be exercised, concurrently or independently, from time to time
and as often as may be deemed expedient by Lessor. Without limiting the
foregoing, each of the powers, rights and remedies as set forth or otherwise
permitted pursuant to this Article XVI are independent of the provisions of
Article XIII of the Participation Agreement and shall not be affected by any
exclusion set forth in Section 13.1(b) of the Participation Agreement.

 

The proceeds derived from any sale of Leased Property and other amounts
recovered pursuant to the foregoing remedies after an Event of Default shall be
distributed pursuant to Section 5.3(f) of the Participation Agreement. The
amount realized by Lessor upon a sale of the Leased Property shall be net of
Lessor’s sale expenses and other expenses reasonably and customarily incurred by
Lessor in connection with Lessor holding and owning such Leased Property until
such time as the Leased Property is sold. The obligations in Section 5.3(f) of
the Participation Agreement shall survive the termination of this Lease.

 

Notwithstanding anything herein to the contrary, and except for Lessee’s
obligation to

31



pay Nonconformance Amounts, there shall not be any personal recourse against the
Lessee (and Lessor shall have recourse only against the Leased Property)
pursuant to this Section 16.2 for any amount in excess of the Lease Balance and
all other amounts owing by Lessee to the Administrative Agent, if any, and/or
the Participants under the Operative Documents (including, but without
duplication, accrued and unpaid Rent); provided that, in the event Lessee does
not pay the Lease Balance and all other amounts owing by Lessee to the
Administrative Agent, if any, and/or the Participants under the Operative
Documents (including, but without duplication, accrued and unpaid Rent) in full,
Lessee shall not be entitled to the Leased Property and Lessor shall be entitled
to receive the outstanding Lease Balance and all other amounts owing by Lessee
to the Administrative Agent, if any, and/or the Participants under the Operative
Documents (including, but without duplication, accrued and unpaid Rent) from the
sale, lease or other disposition of the Leased Property.

 

Section 16.3. Waiver of Certain Rights. If this Lease shall be terminated
pursuant to Section 16.2, the Lessee waives, to the fullest extent permitted by
law, (a) any notice of legal proceedings to obtain possession; (b) any right of
redemption or repossession; (c) the benefit of any laws now or hereafter in
force exempting property from liability for rent or for debt or limiting Lessor
with respect to the election of remedies; and (d) any other rights which might
otherwise limit or modify any of Lessor’s rights or remedies under this Article
XVI.

 

Article XVII
Lessor’s Right to Cure

 

Section 17.1. The Lessor’s Right to Cure the Lessee’s Defaults. Lessor, without
waiving or releasing any obligation or Event of Default, may (but shall be under
no obligation to), upon five (5) Business Days’ prior notice to the Lessee,
remedy any Event of Default for the account and at the sole cost and expense of
the Lessee, including the failure by the Lessee to maintain the insurance
required by Article XIII, and may, to the fullest extent permitted by law, and
notwithstanding any right of quiet enjoyment in favor of the Lessee, enter upon
the Leased Property and the Site, for such purpose and take all such action
thereon as may be necessary or appropriate therefor. No such entry shall be
deemed an eviction of Lessee. All reasonable out-of-pocket costs and expenses so
incurred by the Lessor (including reasonable and documented fees and expenses of
counsel), together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid by Lessor, shall be paid by the Lessee to
Lessor on demand as Supplemental Rent.

 

Article XVIII
Purchase Provisions

 

Section 18.1. Early and End of Term Purchase Options. Subject to the conditions
contained herein, on (a) (i) any Business Day during the Term and (ii) on the
Expiration Date in accordance with Section 19.1(b); provided that Lessee has not
elected the Sale Option, or (b) any Business Day after the occurrence of an
Event of Default (other than an Insolvency Event), Lessee may, at its option,
purchase (or cause a designee to purchase) all, but not less than all, of the
Leased Property (the “Early Termination Option”) at a price equal to the
Purchase Amount.

32



Lessee’s right to purchase all of the Leased Property pursuant to this Section
18.1 shall terminate automatically and without notice upon the occurrence of an
Event of Default arising as a result of an Insolvency Event. After the
occurrence and during the continuance of any other Event of Default, unless the
Leased Property has been sold, or is subject to a binding commitment to be sold,
in its entirety pursuant to Section 16.2, Lessee shall be permitted to purchase
the Leased Property (or, as applicable, all remaining Leased Property not yet
sold pursuant to Section 16.2(c)), so long as Lessee (i) delivers a written
Purchase Notice irrevocably electing to exercise the Early Termination Option
not more than thirty (30) days after the occurrence of such Event of Default and
(ii) pays the Administrative Agent or Lessor the Purchase Amount and executes
such documents as are necessary to consummate such purchase within ten (10)
Business Days after the date of such Purchase Notice. In order to exercise its
option to purchase the Leased Property pursuant to this Section 18.1 and except
as otherwise provided above in connection with an Event of Default, Lessee shall
give to Lessor not less than thirty (30) days’ prior written notice of such
election to exercise, which election shall be irrevocable when made. If the
Lessee exercises its option pursuant to this Section 18.1, then, upon
Administrative Agent’s (or if the Loans are no longer outstanding, Lessor’s)
receipt of all amounts due in connection therewith, Lessor shall transfer to the
Lessee all of Lessor’s right, title and interest in and to the Leased Property
in accordance with the procedures set forth in Section 21.1, such transfer to be
effective as of the date specified in the Purchase Notice. Lessor agrees that it
shall cooperate with the Lessee in effecting any transfer to a designee of the
Lessee pursuant to this Section 18.1.

 

Article XIX
End of Term Options

 

Section 19.1. End of Term Options. At least one hundred eighty (180) days before
the Expiration Date of the Term, but not more than three hundred and sixty-five
(365) days prior to the Expiration Date of the Term, Lessee shall, by delivery
of written notice to Lessor and the Administrative Agent, exercise one of the
following options:

 

(a) Request to renew this Lease with respect to the Leased Property for an
additional five-year Lease Renewal Term (the “Renewal Option”) on the terms and
conditions set forth herein and in the other Operative Documents to which Lessee
or an Affiliate of Lessee is a party; provided, however, that the Renewal Option
shall be available at the end of the Base Term only if the conditions to the
Renewal Option set forth herein and in Section 4.7 of the Participation
Agreement are satisfied; and provided, further, that the Renewal Option shall
not be exercisable for a total of more than one (1) Lease Renewal Term;

 

(b) Purchase for an amount in immediately available funds equal to the Purchase
Amount all, but not less than all, of the Leased Property on or before the last
day of the Term (the “Purchase Option”); and if Lessee shall have elected to
purchase the Leased Property, (1) Lessee may (A) assign its right to purchase
the Leased Property hereunder to a third party, in which case such third party
shall consummate the purchase of the Leased Property on or before the last day
of the Term; provided that, if such third party fails to consummate the purchase
of the Leased Property on or before the last day of the Term, Lessee shall
consummate the purchase of the Leased Property on

33



the last day of the Term or (B) designate a third party to acquire title to the
Leased Property, without assigning Lessee’s rights to purchase the Leased
Property hereunder and (2) Lessor shall, upon the payment to Administrative
Agent (or if the Loans are no longer outstanding, Lessor) of the Purchase Amount
then due and payable by Lessee under the Operative Documents, transfer all of
Lessor’s right, title and interest in and to the Leased Property to Lessee or
such other party designated by Lessee pursuant to Section 21.1; or

 

(c) Commit to sell on behalf of Lessor for cash to a single purchaser not in any
way affiliated with Lessee or any of its Subsidiaries all, but not less than
all, of the Leased Property on the last day of the Term (the “Sale Option”).
Lessee’s right to sell the Leased Property pursuant to the Sale Option shall be
conditioned upon and subject to the fulfillment by Lessee of each of the terms
and conditions applicable to Lessee set forth in Article XX (unless waived in
accordance with the terms set forth therein). In addition, such sale shall be
subject to all subleases with respect to the Leased Property to Persons who are
not Affiliates or Subsidiaries of Parent Guarantor. Lessee shall not enter into
any additional subleases or renew any subleases (other than on market terms or
otherwise pursuant to express rights therefor under the existing subleases) with
respect to the Leased Property following Lessee’s election of the Sale Option.
Following Lessee’s election of the Sale Option, Lessee shall not remove any
Modifications or commence any voluntary Modifications under Section 10.1(a)(ii)
(other than Required Modifications) without the consent of the Required
Participants (which consent shall not be unreasonably withheld, conditioned or
delayed) unless required to comply with Applicable Laws or avoid or address an
emergency.

 

Section 19.2. Election of Options. Unless (i) Lessee shall have affirmatively
elected the Sale Option within the time period provided for in Section 19.1 and
satisfied each of the requirements in Articles XX and XXI (unless waived in
accordance with the terms set forth therein), (ii) Lessee shall have elected to
purchase all, but not less than all, of the Leased Property pursuant to Article
XVIII or (iii) Lessee shall have elected the Renewal Option and a renewal
pursuant to such Renewal Option shall have become effective in accordance with
Section 4.7 of the Participation Agreement and all other conditions to such
renewal set forth in Section 4.7 of the Participation Agreement and Section 19.3
hereof have been satisfied, Lessee shall be deemed to have elected the Purchase
Option. In addition, the Sale Option shall automatically be revoked if there
exists an Event of Default, Significant Environmental Event or an Event of Loss
at any time after the Sale Option is properly elected or the Lessee fails to pay
the Sale Option Recourse Amount to the Administrative Agent by not later than
the last day of the Base Term (unless the Lease is renewed for the Lease Renewal
Term in accordance with the terms hereof). In the event of any such automatic
revocation of the Sale Option (i) as a result of an Event of Default, Lessor
shall be entitled to exercise all rights and remedies provided in Article XVI
(subject to the Lessee’s rights set forth in Section 18.1), and (ii) as a result
of an Event of Loss or Specified Significant Environmental Event, Lessor shall
be entitled to exercise all rights and remedies provided in Article XV. Lessee
may not elect the Sale Option or the Renewal Option if there exists on the date
the election is made an Event of Default, Significant Environmental Event or an
Event of Loss. Any election by Lessee of the Purchase Option pursuant to Section
19.1(b) shall be irrevocable at the time made. The election of the Sale

34



Option shall not limit any remedies of Lessor under Article XVI.

 

Section 19.3. Renewal Options. The exercise of any Renewal Option by Lessee
shall be subject to satisfaction of the following conditions:

 

(i) on the Expiration Date then in effect no Default or Event of Default shall
have occurred and be continuing, and on the date Lessee gives written notice of
its exercise of the Renewal Option, no Default or Event of Default shall have
occurred and be continuing;

 

(ii) Lessee shall not have exercised the Sale Option or the Purchase Option and

 

(iii) each of the other conditions for the Renewal Option set forth in Section
4.7(a) of the Participation Agreement and in Section 19.2(iii) hereof have been
satisfied.

 

Lessee’s exercise of a Renewal Option shall be deemed to be a representation by
Lessee that on both the Expiration Date then in effect and the date Lessee gives
notice of its exercise of the Renewal Option, no Default or Event of Default
shall have occurred and be continuing.

 

Article XX
Sale Option

 

Section 20.1. Sale Option Procedures. The Lessee’s effective exercise and
consummation of the Sale Option with respect to the Leased Property shall be
subject to the due and timely fulfillment of each of the following provisions as
to the Leased Property as of the dates set forth below.

 

(a) The Lessee shall have given to Lessor and Administrative Agent written
notice of the Lessee’s exercise of the Sale Option in accordance with Section
19.1.

 

(b) Prior to the Expiration Date, Lessee shall furnish to Lessor and the
Administrative Agent (who shall promptly distribute the same to the Lenders)
and, if the Leased Property is to be sold on the Expiration Date, the
independent purchaser hereunder a reasonably current Environmental Audit dated
no earlier than one hundred twenty (120) days prior to the Expiration Date and
addressed to the Lessor (or accompanied by a letter from the consultant
performing such Environmental Audit which allows the Lessor to rely on such
report). Such Environmental Audit shall be prepared by an environmental
consultant selected by Lessee subject to Lessor’s reasonable approval and shall
contain conclusions reasonably satisfactory to the Lessor, the Participants and
such purchaser as to the environmental status of the Leased Property. If any
such Environmental Audit indicates any recognized environmental conditions with
respect to the Leased Property not rising to the level of a Significant
Environmental Event, Lessee shall take (at Lessee’s sole cost and expense) such
investigative, remedial or other actions as shall be necessary to cure any such
recognized environmental condition to the extent required by Environmental Laws
and this Lease, and Lessee shall cause to be delivered (at Lessee’s sole cost

35



and expense) prior to the Expiration Date for the Leased Property a written
statement by such environmental consultant detailing all such actions and
indicating in his or her opinion that, to the extent required by this Lease, all
remedial actions indicated in such Environmental Audit have been undertaken and
completed in compliance with Applicable Laws.

 

(c) No Event of Default, Significant Environmental Event or Event of Loss shall
have occurred and be continuing on or at any time following the date of Lessee’s
notice of exercise of the Sale Option.

 

(d) Upon surrender of the Leased Property, (i) the Leased Property shall be in
the condition required by Section 9.1, (ii) there shall be no deferred
maintenance in respect of the Leased Property, and (iii) Lessee shall have
remediated any Environmental Violation, and taken all other actions necessary to
fully address any outstanding Environmental Claim with respect to the Leased
Property, each in accordance with the terms of this Lease and at Lessee’s sole
cost and expense.

 

(e) The Lessee shall, as nonexclusive agent for Lessor, use commercially
reasonable efforts to obtain the highest cash purchase price for the Leased
Property. The Lessee will be responsible for hiring brokers and making the
Leased Property available for inspection by prospective purchasers. The Lessee
shall (i) upon reasonable notice during normal business hours (subject to
Lessee’s customary security and safety measures), upon request, permit
inspection of the Leased Property and any Leased Property Records by Lessor, the
Administrative Agent and any potential purchasers; provided that the limitations
on inspections and the rights of the Lessee set forth in Section 4.2 shall apply
to this Section 20.1, mutatis mutandis, and (ii) otherwise do all things
reasonably necessary to sell and deliver possession of the Leased Property to
any purchaser.

 

(f) The Lessee shall use commercially reasonable efforts to procure bids from
one or more bona fide prospective purchasers to purchase the Leased Property,
which shall include Lessor and its Affiliates. No such purchaser shall be the
Lessee or any Subsidiary of the Lessee (except as set forth in the last
paragraph of this Section 20.1).

 

(g) The Lessee shall submit all bids to Lessor and the Administrative Agent (who
shall promptly distribute the same to the Lenders), and Lessor will have the
right to review the same and to submit any one or more bids. All bids shall be
on an all-cash basis unless Lessor and the Participants shall otherwise agree in
their sole discretion. The Lessee shall use commercially reasonable efforts to
deliver to Lessor and the Required Participants not less than ninety (90) days
prior to the Expiration Date a binding written unconditional (except as set
forth below), irrevocable offer by such purchaser or purchasers offering the
highest all-cash bid to purchase all, but not less than all, of the Leased
Property (unless otherwise agreed to by Lessor and the Required Participants).
If Lessor in the exercise of its reasonable judgment believes that the Gross
Proceeds to be paid to Lessor pursuant to clause (l) below from a proposed bid
which the Lessee desires to accept is less than the Fair Market Value, then
Lessor shall promptly provide written notice thereof to Lessee and Lessee’s
rights hereunder shall be further conditioned upon Lessor’s receipt of an
appraisal demonstrating that such proposed bid is for an amount at least equal
to the Fair Market Value of the Leased Property as established by such
appraisal. In such

36



case then Lessor shall, promptly following the receipt of such notice from
Lessor, engage an appraiser, reasonably satisfactory to Lessor and Lessee, at
Lessee’s expense, to determine (by appraisal methods reasonably satisfactory to
Lessor and the Required Participants) the Fair Market Value of the Leased
Property as of the Expiration Date. A copy of such appraisal shall be delivered
to Lessor and the Administrative Agent (who shall promptly distribute the same
to the Lenders) not later than five (5) Business Days prior to the Expiration
Date. The appraiser will be instructed to assume that the Leased Property is in
the condition required by and has been maintained in accordance with this Lease.
Notwithstanding anything contained in this clause (g) to the contrary, in the
event Lessor received a bona fide all cash offer which the Lessee desires to
accept from a credit worthy offeror (which shall include Lessor and any
Affiliate thereof) for an amount equal to the Lease Balance and all other
amounts owing by Lessee to the Administrative Agent, if any, and/or the
Participants under the Operative Documents (including, but without duplication,
accrued and unpaid Rent) (after deduction of all sales costs, expenses and
related taxes), Lessor must sell the Leased Property for such amount to the
extent the conditions therefor are satisfied and Lessor shall have no right to
require an appraisal demonstrating that such proposed bid is for an amount at
least equal to the Fair Market Value of the Leased Property.

 

(h) In connection with any such sale of the Leased Property, the Lessee will
provide to the purchaser all customary “seller’s” indemnities, representations
and warranties, customary representations and warranties regarding title and the
absence of Liens (except Lessor Liens and Permitted Liens of the type described
in clauses (a) (excluding Liens relating to the interest or rights of Lessee),
(b), (c), (f), (g), (h), (i), (j), (k) or (m) of the definition of “Permitted
Liens”) and the condition of such Leased Property. The Lessee shall have
obtained, at its cost and expense, all required governmental and regulatory
consents and approvals and shall have made all filings as required by Applicable
Laws in order to carry out and complete the transfer of the Leased Property. As
to Lessor, any such sale shall be made on an “as is, where is, with all faults”
basis without representation or warranty by Lessor, other than the absence of
Lessor Liens. Any agreement as to such sale shall be in form and substance
satisfactory to Lessor.

 

(i) All costs, Impositions and expenses of or arising from the sale of the
Leased Property, incurred by the Participants, Administrative Agent or the
Lessee, including the cost of all title searches, surveys, environmental audits,
appraisals, transfer taxes, Lessor’s reasonable attorneys’ fees, the Lessee’s
attorneys’ fees, commissions, escrow fees, recording fees, and all applicable
documentary and other transfer and document taxes and Impositions shall be paid
out of the sale proceeds as set forth in Section 5.3 of the Participation
Agreement; provided that Lessee shall pay directly any such amounts incurred by
Lessee in excess of amounts Lessor, acting in good faith, deems reasonable.

 

(j) Whether or not a sale of the Leased Property is completed on the Expiration
Date, Lessee shall pay, or cause to be paid, to Lessor on or prior to the
Expiration Date (or, if earlier, the date on which a sale of the Leased Property
is consummated), (or in the case of Supplemental Rent, to the Person entitled
thereto) an amount equal to, without duplication, (i) the Sale Option Recourse
Amount plus (ii) all accrued and unpaid Rent (including Supplemental Rent, if
any) and all other amounts hereunder which have accrued or will accrue prior to
or as of the Expiration Date in the type of funds specified in Section 3.4
hereof.

37



(k) The Lessee shall pay to Lessor on or prior to the Expiration Date the
amounts, if any, required to be paid pursuant to Article XIII of the
Participation Agreement.

 

(l) If a sale of the Leased Property is consummated on or before the Expiration
Date, Lessee shall pay, or cause to be paid, directly to Lessor the gross
proceeds (the “Gross Proceeds”) of such sale (i.e., without deduction for any
marketing, closing or other costs, prorations or commissions); and such Gross
Proceeds shall be applied as set forth in Section 5.3(d) of the Participation
Agreement and Section 20.1(i) above.

 

(m) The Lessee shall, to the extent permitted by Applicable Laws, assign, and
shall cooperate with all reasonable requests of Lessor or the purchaser for
obtaining any and all licenses, permits, approvals and consents of any
Governmental Authorities or other Persons that are or will be required to be
obtained by Lessor or such purchaser in connection with its use, operation,
control or maintenance of the Leased Property in compliance with Applicable
Laws.

 

If, after the exercise by the Lessee of the Sale Option, one or more of the
foregoing provisions of this Section 20.1 shall not be fulfilled as of the date
set forth therein (and, other than in the case of Section 20.1(c) and any
provision required to be fulfilled on the Expiration Date or on the date of a
consummation of a sale, Lessor or the Administrative Agent shall have delivered
written notice thereof to the Lessee and any such provision is not fulfilled
within five (5) Business Days of such notice), then Lessor shall declare by
written notice to the Lessee the exercise of the Sale Option to be null and
void, in which event all of the Lessee’s rights under this Section 20.1 shall
immediately terminate and the Lessee shall be obligated to purchase the Leased
Property pursuant to Section 19.1(b) on the Expiration Date.

 

Except as expressly set forth herein, the Lessee shall have no right, power or
authority to bind Lessor in connection with any proposed sale of the Leased
Property or the other Collateral.

 

Notwithstanding anything contained herein to the contrary, if the Leased
Property has not been sold to a third party purchaser by the Expiration Date,
then the Lessee shall pay to the Administrative Agent on or before the
Expiration Date the Sale Option Recourse Amount, the Lessee shall have been
deemed to have purchased the Leased Property, and Lessor shall transfer title to
the Leased Property to the Lessee pursuant to Section 21.1(iv) of this Lease and
the Lessee shall accept title to the Leased Property as a result of such deemed
purchase. Lessor agrees that it shall cooperate with the Lessee in effecting any
transfer to a designee of the Lessee pursuant to this paragraph.

 

Section 20.2. Certain Obligations Continue. During the period following Lessee’s
exercise of the Sale Option and until and including the Expiration Date (or, if
earlier, the date on which a sale is consummated), the obligation of the Lessee
to pay Rent with respect to the Leased Property (including the installment of
Rent due on the Expiration Date (or, if earlier, the date on which a sale is
consummated)) shall continue undiminished. Lessor shall have the right, but
shall be under no duty, to solicit bids, to inquire into the efforts of the
Lessee to obtain bids or otherwise to take action in connection with any such
sale, other than as expressly provided in this Article XX.

38



Article XXI
Procedures Relating to Purchase or Sale Option

 

Section 21.1. Provisions Relating to Conveyance of the Leased Property Upon
Purchase by the Lessee, Sales or Certain Other Events. In connection with any
termination of this Lease pursuant to the terms of Article XV, any purchase of
all, but not less than all, of the Leased Property in accordance with Article
XVIII or in connection with the Lessee’s obligations under Section 16.2(e) or
any other conveyance or purchase of the Leased Property made pursuant to the
terms of this Lease, then, upon the date on which this Lease is to terminate
with respect to the Leased Property and upon tender by the Lessee of the amounts
set forth in Article XV, Sections 16.2(e) or Article XVIII as applicable:

 

(i) Except in connection with the Sale Option, Lessor shall, at Lessee’s cost
and expense, execute and deliver to the Lessee (or to the Lessee’s designee) a
FIRPTA affidavit, a bill of sale and a special warranty deed (in recordable form
and otherwise in conformity with local custom) in respect of Lessor’s interest
in the Leased Property without representation and warranty except as to the
absence of any Lessor Liens attributable to Lessor;

 

(ii) Except in connection with the Sale Option, the Leased Property shall be
conveyed to the Lessee (or to the Lessee’s designee) “As Is, Where Is” and in
its then present physical condition;

 

(iii) Lessor shall cause all Lessor Liens to be released and execute and deliver
to Lessee (or to the Lessee’s designee) a statement of termination of this Lease
and shall use its best efforts to cause the Administrative Agent to execute and
deliver releases of any Liens created by or pursuant to the Operative Documents
attributable to the Administrative Agent, and termination statements for any
financing statements which are then of record naming the Administrative Agent or
Lessor as the secured party, all at Lessee’s sole cost and expense;

 

(iv) If the Lessee properly exercises the Sale Option, then the Lessee shall,
upon a sale thereunder, transfer or cause to be transferred possession of the
Leased Property to the purchaser(s) thereof, in each case by surrendering the
same into the possession of Lessor or such purchaser, as the case may be, free
and clear of all Liens (except Lessor Liens and Permitted Liens of the type
described in clauses (a) (excluding Liens relating to the interest or rights of
Lessee), (b), (c), (f), (g), (h), (i), (j), (k) or (m) of the definition of
“Permitted Liens”), in good condition (as modified by Modifications permitted by
this Lease), ordinary wear and tear excepted, and in compliance in all material
respects with Applicable Laws and the provisions of this Lease, and the Lessee
shall execute and deliver to the purchaser a bill of sale and deed with respect
to its interest in the Leased Property, in each case in recordable form and
otherwise in conformity with local custom and Section 20.1(h); the Lessee shall
execute and deliver to the purchaser and the purchaser’s title insurance company
an affidavit as to the absence of any Liens (other than Permitted Liens), and
such other affidavits and certificates reasonably requested by any title
insurance company insuring title to the Leased

39



Property, as well as a FIRPTA affidavit, and an instrument in recordable form
declaring this Lease to be terminated on the date of closing of the sale of the
Leased Property and Lessor shall execute and deliver to purchaser a FIRPTA
affidavit and a special warranty deed in recordable form, without recourse,
representation or warranty, except as to the absence of Lessor Liens. The Lessee
shall cooperate reasonably with Lessor and the purchaser of the Leased Property
in order to facilitate the purchase and use by such purchaser of the Leased
Property, which cooperation shall include the following, all of which the Lessee
shall do on or before the Expiration Date: providing all Leased Property Records
and all know-how, data and technical information relating thereto, providing a
copy of any current plans and specifications with respect to the Leased Property
in Lessee’s possession, granting or assigning (to the extent assignable) all
licenses necessary for the operation and maintenance of the Leased Property, and
cooperating reasonably in seeking and obtaining all necessary Governmental
Action; provided that, unless otherwise agreed in the purchase agreement
governing the sale of the Leased Property, such cooperation shall be at the
expense of the purchaser. The obligations of the Lessee under this paragraph
shall survive the expiration or termination of this Lease.

 

(v) The reasonable costs, expenses and related taxes related to the sale of the
Leased Property shall be payable through the proceeds of the sale of the Leased
Property. Any such amounts incurred by Lessee in excess of what Lessor, acting
in good faith, deems reasonable shall be paid by Lessee.

 

Article XXII
Acceptance of Surrender

 

Section 22.1. Acceptance of Surrender. No surrender to Lessor of this Lease or
of the Leased Property or of any part of any thereof or of any interest therein
shall be valid or effective unless agreed to and accepted in writing by Lessor
and, prior to the payment or performance of all obligations under the Loan
Agreement and termination of the Commitments, the Lenders, and no act by Lessor
or the Lenders, or any representative or agent of Lessor or the Lenders, other
than a written acceptance, shall constitute an acceptance of any such surrender.

 

Article XXIII
No Merger of Title

 

Section 23.1. No Merger of Title. There shall be no merger of this Lease or of
the leasehold estate created hereby or thereby by reason of the fact that the
same Person may acquire, own or hold, directly or indirectly, in whole or in
part, (a) this Lease or the leasehold estates created hereby or any interest in
this Lease or such leasehold estate, (b) title to the Leased Property or (c) a
beneficial interest in Lessor.

 

Article XXIV
Intent of The Parties

40



Section 24.1. Nature of Transaction. It is the intention of the parties that:

 

(a) for all purposes, including GAAP, federal and all state and local income and
transfer taxes, bankruptcy, insolvency, conservatorships and receiverships
(including the substantive law upon which bankruptcy, conservatorship and
insolvency and receivership proceedings are based), real estate and commercial
law and UCC purposes:

 

(i) the Overall Transaction constitutes a secured lending transaction by the
Participants to Lessee and preserves beneficial ownership in the Leased Property
in Lessee, Lessor holds only legal title to the Leased Property within the
meaning of 11 U.S.C. Section 541(d), Lessee (and not the Lessor, the
Administrative Agent or the other Participants) will be entitled to all tax
benefits with respect to the Leased Property and other Collateral available to
the owner of the Leased Property for tax purposes, the obligations of Lessee to
pay Basic Rent shall be treated as payments of interest to the Participants, the
payment by Lessee of any amounts in respect of the Lease Balance (other than
Basic Rent) shall be treated as payments of principal to the Participants and,
in the event Lessee purchases the Leased Property pursuant to the terms hereof
and pays in full the Lease Balance and all other amounts outstanding under the
Operative Documents, legal title to the Leased Property shall automatically vest
in the Lessee;

 

(ii) in order to secure the secured lending obligations of Lessee now existing
or hereafter arising under this Lease or any of the other Operative Documents,
this Lease, together with the other Security Instruments, creates a first
priority (subject to Permitted Liens) security interest in or a lien on the
Site, the Leased Property and the other Collateral in favor of the
Administrative Agent and for the benefit of the Participants to secure Lessee’s
payment and performance of the Obligations; and

 

(iii) the Security Instruments create Liens and security interests in the
Collateral granted by Lessor or Lessee, as applicable, in favor of the
Administrative Agent for the benefit of all the Participants to secure Lessee’s
and Lessor’s payment and performance of the obligations under this Lease, the
Loan Agreement, the Notes and other applicable Operative Documents.

 

Nevertheless, each of the parties hereto acknowledges and agrees that none of
Lessee, Lessor, the Administrative Agent, any Participant or the Arranger have
made any representations or warranties concerning the tax, accounting or legal
characteristics of the Operative Documents or any aspect of the Overall
Transaction and that such party has obtained and relied upon such tax,
accounting and legal advice concerning the Operative Documents and the Overall
Transaction as such party deems appropriate.

 

(b) Specifically, but without limiting the generality of subsection (b) of this
Section 24.1 or Section 16.4, Lessor and the Lessee further intend and agree
that for the purpose of securing the Lessee’s obligations for the repayment or
performance of the

41



Obligations, (i) this Lease shall also be deemed to be a security agreement and
financing statement within the meaning of Article 9 of the UCC; (ii) the
conveyance provided for hereby shall be deemed to be a grant by the Lessee to
Lessor, for the benefit of the Participants, of a Lien on and security interest
in all of the Lessee’s present and future right, title and interest in and to
the Site, the Leased Property and the other Collateral, including but not
limited to the Lessee’s leasehold estate therein and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, investments,
securities or other property, whether in the form of cash, investments,
securities or other property to secure such loans, effective on the date hereof,
to have and to hold such interests in the Site, the Leased Property and the
other Collateral unto Lessor, for the benefit of the Participants; (iii) the
possession by Lessor of notes and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be deemed to be
“possession by the secured party” for purposes of perfecting the security
interest pursuant to Section 9-313 of the UCC; and (iv) notifications to Persons
holding such property, and acknowledgments, receipts or confirmations from
financial intermediaries, bankers or agents (as applicable) of the Lessee shall
be deemed to have been given for the purpose of perfecting such security
interest under Applicable Laws. Lessor and the Lessee shall, to the extent
consistent with this Lease, take such actions and execute, deliver, file and
record such other documents, financing statements, mortgages and deeds of trust
as may be necessary to ensure that, if this Lease were deemed to create a
security interest in the Site, the Leased Property and the other Collateral in
accordance with this Section, such security interest would be deemed to be a
perfected security interest in the Site, the Leased Property and the other
Collateral with priority over all Liens, other than Permitted Liens, under
Applicable Laws and will be maintained as such throughout the Term.

 

Section 24.2. Lessee Grant of Liens and Security Interests. (a) For the purposes
of the creation and enforcement of this Lease as a mortgage and security
agreement, the Lessee hereby grants, bargains, sells, warrants, conveys, aliens,
remises, releases, assigns, sets over and confirms a security interest in the
Site, the Leased Property and the other Collateral (consisting of a mortgage
with respect to the Site and the Leased Property) all with power of sale to the
Lessor and its successors and assigns to secure all loans and advances made by
the Participants pursuant to the Operative Documents and the other Obligations.

 

(b) Specifically, but without limiting the foregoing or the generality of
Section 24.1, Lessee hereby grants, bargains, sells, warrants, conveys, aliens,
remises, releases, assigns, sets over and confirms to the Lessor and its
successors and assigns, all of Lessee’s right, title, and interest in and to the
following (collectively, the “Security Property”): (i) the Site, the Leased
Property and Appurtenant Rights relating thereto and all proceeds, both cash and
noncash thereof; (ii) all easements, rights-of-way, strips and gores of Site,
vaults, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights, minerals, flowers, shrubs, crops, trees, timber and other
emblements now or hereafter located on the Site or under or above the same or
any part or parcel thereof, and all estates, rights, titles, interests,
tenements, hereditaments and appurtenances, reversions and remainders
whatsoever, in any way belonging, relating or appertaining to the Leased
Property or any part thereof, or which hereafter shall in any way belong, relate
or be appurtenant thereto, whether now owned or hereafter acquired by

42



Lessee; (iii) all right, title and interest of Lessee in all Goods which are or
are to become fixtures (as such term is defined in the UCC (as defined below))
located on the real property described in Exhibit A hereto or now, heretofore or
hereafter acquired with any proceeds of the Obligations and now, heretofore or
hereafter (A) arising out of or related to the ownership of the Leased Property,
(B) located in, on or about the Leased Property, or (C) used or intended to be
used with or in connection with the use, operation or enjoyment of the Leased
Property; (iv) all right, title and interest of Lessee in any and all leases,
rental agreements and arrangements of any sort now or hereafter affecting the
Leased Property or any portion thereof and providing for or resulting in the
payment of money to Lessee for the use of the Leased Property or any portion
thereof, whether the user enjoys the Leased Property or any portion thereof as
tenant for years, licensee, tenant at sufferance or otherwise, and irrespective
of whether such leases, rental agreements and arrangements be oral or written,
and including any and all extensions, renewals and modifications thereof (the
“Subject Leases”) and guaranties of the performance or obligations of any
tenants or lessees thereunder, together with all income, rents, issues, profits
and revenues from the Subject Leases (including all tenant security deposits and
all other tenant deposits, whether held by Lessee or in a trust account, and all
other deposits and escrow funds relating to any Subject Leases), and all the
estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Lessee of, in and to the same;
provided, however, that although this Lease contains (and it is hereby agreed
that this Lease contains) a present, current, unconditional and absolute
assignment of all of said income, rents, issues, profits and revenues, Lessee
shall collect and enjoy such rental payments and revenues as except as expressly
provided otherwise in this Lease and the other Operative Documents; (v) all
right, title and interest of Lessee in, to and under all franchise agreements,
management contracts, consents, authorizations, certificates and other rights of
every kind and character of any Governmental Authority affecting the Leased
Property, to the extent the same are transferable, service contracts, utility
contracts, leases of equipment, documents and agreements relating to the
construction of any Modifications (including any and all construction contracts,
architectural contracts, engineering contracts, designs, plans, specifications,
drawings, surveys, tests, reports, bonds and governmental approvals) and all
other contracts, licenses and permits now or hereafter affecting the Leased
Property or any part thereof and all guaranties and warranties with respect to
any of the foregoing (the “Subject Contracts”); (vi) all of the right, power and
authority of Lessee to alter, modify or change the terms, conditions and
provisions of any Subject Lease or Subject Contract, to consent to any request
made by a party pursuant thereto, or to surrender, cancel or terminate the same
or to accept any surrender, cancellation or termination of the same, together
with all of the options, rights, powers and privileges of Lessee under any
Subject Lease or Subject Contract, whether heretofore or hereafter existing;
(vii) all present and future right, title and interest of Lessee in and to (1)
all refunds, tax abatement agreements, rebates, reserves, deferred payments,
deposits, cost savings, awards and payments of any kind due from or payable by
(a) any Governmental Authority, or (b) any insurance or utility company, in each
case under clause (a) or (b) above in respect of the Site and the other Leased
Property and, in the case of any insurance policy of the Lessee, to the extent
such insurance policy is required to be maintained under the Operative
Documents, and (2) all refunds, rebates and payments of any kind due from or
payable by any Governmental Authority for any taxes, assessments, or
governmental or quasi-governmental charges or levies imposed upon Lessee in
respect of the Site and other Leased Property; (viii) all right, title and
interest of Lessee in any insurance policies or binders now or hereafter
relating to the Leased Property and required to be maintained under the
Operative

43



Documents, including any unearned premiums thereon, as further provided in this
Lease; (ix) all right, title and interest of Lessee in any and all awards,
payments, proceeds and the right to receive the same, either before or after any
foreclosure hereunder, as a result of any temporary or permanent injury or
damage to, taking of or decrease in the value of the Leased Property by reason
of casualty, any exercise of the right of eminent domain or deed in lieu
thereof, condemnation or otherwise as further provided in this Lease; (x) all
right, title and interest of Lessee in all utility, escrow and all other
deposits (and all letters of credit, certificates of deposit, negotiable
instruments and other rights and evidence of rights to cash) now or hereafter
relating to the Leased Property or the purchase, construction or operation
thereof; (xi) all claims and causes of action arising from or otherwise related
to any of the foregoing, and all rights and judgments related to any legal
actions in connection with such claims or causes of action; (xii) all of right,
title and interest of Lessee in and to the other Collateral; and (xiii) all
Modifications, extensions, additions, improvements, betterments, renewals and
replacements, substitutions, or proceeds of any of the foregoing, all of which
foregoing items are hereby declared and shall be deemed to be a portion of the
security for the indebtedness and Obligations herein described, a portion of the
above described collateral being located upon the Site.

 

Notwithstanding anything to the contrary in this Article XXIV, (a) unless (i) an
Event of Default (other than as set forth in Section 16.1(h) or (i) with respect
to the Lessee or the Parent Guarantor) has occurred and is continuing and Lessee
receives written notice from Lessor or the Administrative Agent directing Lessee
to pay to the Administrative Agent any rents, payments, issues, revenues,
profits or other income (including any rents or other amounts payable under any
other sublease and all deposits of money as advanced rent or for security)
received by Lessee relating to the Leased Property or (ii) an Event of Default
set forth in Section 16.1(h) or (i) has occurred with respect to the Lessee or
the Parent Guarantor, Lessee shall have the right to retain, use and enjoy such
rents, payments, issues, revenues, profits and other income and (b) Security
Property shall not include any Excluded Property (other than goods owned by the
Lessee that are or are to become fixtures located on the real property described
in Exhibit A).

 

Without limiting the generality of the foregoing, Lessor and the Lessee shall
take such actions and execute, deliver, file and record such other documents and
financing statements as may be necessary to ensure that, if this Lease was
deemed to create a security interest in the Leased Property in accordance with
this Section, such security interest would be deemed to be a perfected first
priority security interest (subject only to Permitted Liens) and will be
maintained as such throughout the Term. Lessee hereby authorizes Lessor and the
Administrative Agent to file any and all financing statements covering the
Security Property or any part thereof that Lessor or the Required Participants
may require. Certain of the personal property covered by this Lease is or will
become fixtures on the real property which is a part of the Security Property,
and this Lease (or a memorandum thereof) upon being filed for record in the real
estate records of the county wherein such fixtures are situated shall operate
also as a financing statement filed as a fixture filing in accordance with the
applicable provisions of the UCC upon such of the property which are or may
become fixtures. The mailing address of Lessee (as debtor) and the address of
Lessor (as secured party) from which information may be obtained are set forth
in the introductory paragraph of this Lease. The Lessee has an interest of
record in such real property.

 

(c) Power of Sale. Without limiting any other remedies set forth herein, in the
event

44



that a court of competent jurisdiction rules that this Lease constitutes a
mortgage, deed of trust or other secured financing with respect to the Leased
Property as is the intent of the parties pursuant to Section 24 hereof, then
Lessor and the Lessee agree that (i) the Lessee hereby grants to the Lessor and
its successor and assigns a Lien against the Leased Property (including the
estate therein) with Power of Sale to the extent permitted by law, and that,
upon the occurrence and during the continuance of any Event of Default, Lessor
may, and is hereby irrevocably empowered to, with or without entry, and to the
extent permitted by Applicable Law, sell or cause the sale of the Leased
Property or the other Collateral or any part or parts thereof at one or more
public auctions as an entirety or in parcels as the Lessor may elect free from
any equity of redemption for cash, on credit, or for other property, for
immediate or future delivery, and on such terms as the Lessor shall deem
advantageous and proper, such sale or sales to be made in such manner and upon
such notice and advertisement as may be required by Applicable Law, or in the
absence of any such requirements, as the Lessor may deem appropriate, and to
make conveyance to the purchase or purchasers. Lessor may, if at the time such
action may be lawful and always subject to compliance with any mandatory legal
requirements, by filing its notice of election and demand for sale to enforce
its mortgage and to sell the Security Property, as an entirety or in parcels, by
one sale or by several sales, held at one time or at different times, all as the
Lessor may elect, each sale to be held at the location set forth in the notice
of such proposed sale and the Lessor shall have given notices of the proposed
sale in the manner hereinafter set forth, and to make due conveyance to the
purchaser or purchasers, with special warranty of title or no warranty of title
to such purchaser or purchasers binding upon the Lessee and its heirs,
executors, administrators, and successors. Such sale must begin at the time
stated in the notice referred to below in this Section or as otherwise permitted
by Applicable Law. The Lessee, for itself, its heirs and assigns, and for anyone
who may claim by, through or under the Lessee, hereby expressly and specifically
waives all rights to a marshaling of the assets of the Lessee, including the
Security Property, or to a sale in inverse order of alienation. Lessor may bid
and become the purchaser of all or any part of the Leased Property at any such
sale, and the amount of Lessor’s successful bid may be credited against the
Obligations.

 

The Lessor (or a person or persons selected by the Lessor) shall promptly comply
with all notice and other requirements of the laws of New York then in force
with respect to such sales, and shall give any required public notice of the
time and place of such sale by advertisement weekly in some newspaper of general
circulation then published in the County or City and County in which the
Security Property is located. No notice of such sale or sales other than the
notices hereinabove provided shall be required to be given to the Lessee (or
anyone who may claim by, through or under the Lessee) or any other persons and
any other notice (including, without limitation, any notice of acceleration of,
or intent to accelerate, the unpaid balance of any Obligation) is expressly
waived.

 

The provisions of this Section with respect to posting, serving, filing, and
giving notices of sale are intended to comply with all Applicable Laws. In the
event the requirement for any notice, or the posting, serving, filing, or giving
thereof, under any Applicable Law shall be eliminated or the prescribed manner
of posting, serving, filing, or giving same is modified by future amendment to
such Applicable Law, the requirement for such particular notice shall be
stricken from, or the manner of posting, serving, filing, or giving any notice
hereunder modified in, this Mortgage in conformity with such amendment. The
manner herein prescribed for

45



posting, serving, filing, or giving any notice, other than that to be posted and
filed or caused to be posted or filed by the Lessor, shall not be deemed
exclusive but such notice or notices may be posted, served, filed, or given in
any other manner which may be permitted by Applicable Law. Further, in relation
to this Mortgage and the exercise of any power of sale by the Lessor hereunder,
if any Applicable Law shall be amended or modified to require any other notice
or the posting, filing, serving, or giving thereof or any statute hereafter
enacted shall require any other notice or the posting, filing, serving, or
giving thereof, the Lessor or the person selected by him is hereby authorized
and empowered by the Lessee to give such notice or make such posting, filing,
serving, or giving thereof; provided, however, the Lessee waives such other
notice or the posting, filing, serving, or giving thereof to the full extent the
Lessee may lawfully so do. Any provisions of this paragraph, or any amendments
to or modifications to any Applicable Law to the contrary notwithstanding, the
time periods provided for in the immediately preceding paragraph in respect of
which the notices provided for in said paragraph are to be given shall not be
shortened or eliminated as a result of any such amendment or modification.

 

In addition to any other remedies granted to Lessor (including specifically, but
not limited to, the right to proceed against all the Security Property in
accordance with the rights and remedies in respect to those portions of the
Collateral which are real property pursuant to Section 9-501(b) of the UCC),
upon the occurrence of an Event of Default Lessor may (i) proceed by a suit or
suits in equity or at law, whether for a foreclosure hereunder, or for the sale
of the Leased Property, or against Lessee on a recourse basis for the Lease
Balance, or for the specific performance of any covenant or agreement contained
in this Lease or in aid of the execution of any power herein granted, or for the
appointment of a receiver pending any foreclosure hereunder or the sale of the
Leased Property, or for the enforcement of any other appropriate legal or
equitable remedy and (ii) proceed under the UCC as to all or any part of the
personal property (tangible or intangible) and fixtures included with the
Security Property (such portion of the Security Property being referred to
herein as the “Personalty”) and shall have and may exercise with respect to the
Personalty all the rights, remedies, and powers of a secured party under the
UCC, including, without limitation, the right and power to sell, at one or more
public or private sales, or otherwise dispose of, lease, or utilize the
Personalty and any part or parts thereof in any manner authorized or permitted
under the UCC after default by a debtor, and to apply the proceeds thereof
toward payment of any costs and expenses and attorney’s fees and legal expenses
thereby incurred by Lessor, and toward payment of the Obligations hereby secured
in such order or manner as provided herein.

 

Section 24.3. State Specific Provisions.

 

(a) This Mortgage is given to secure, among other things, and shall secure not
only presently existing indebtedness under the Participation Agreement and this
Lease. The lien of this Mortgage shall be valid as to all indebtedness hereby
secured, including future advances, from the time of its filing for record in
the office of the clerk of the superior court of the county in which the Leased
Property is located. This Mortgage shall remain in full force and effect as to
any further advances under the Participation Agreement and the other Operative
Documents made after any such zero balance until the indebtedness secured by
this Mortgage is paid in full and satisfied, all agreements of Lessor to make
further advances have been terminated and this Mortgage has been cancelled of
record. This Mortgage shall be valid and have priority over all

46



subsequent liens and encumbrances, including statutory liens, excepting solely
taxes and assessments levied on the Leased Property, to the extent of the
maximum amount secured hereby.

 

(b) In the event of any inconsistencies between the terms and conditions of this
Section 24.3(b) and the other terms and conditions of this Mortgage, the terms
and conditions of this Section 24.3(b) shall control and be binding.

 

(i) MAXIMUM PRINCIPAL SUM. THE PARTIES HERETO INTEND THAT THIS MORTGAGE SHALL
SECURE UNPAID BALANCES OF THE INDEBTEDNESS SECURED HEREBY WHETHER INCURRED BY
LESSOR AT THE DATE HEREOF OR AFTER THIS MORTGAGE IS DELIVERED FOR RECORDATION IN
THE OFFICIAL RECORDS OF THE COUNTY IN WHICH THE LEASED PROPERTY IS LOCATED. THE
MAXIMUM PRINCIPAL AMOUNT OF INDEBTEDNESS WHICH IS OR UNDER ANY CONTINGENCY MAY
BE SECURED AT THE DATE OF EXECUTION HEREOF OR AT ANY TIME THEREAFTER BY THIS
MORTGAGE IS $720,000,000.

 

(ii) Trust Fund for Advances. In compliance with Section 13 of the Lien Law of
the State of New York, Lessor will receive the advances secured by this Mortgage
and will hold the right to receive such advances as a trust fund to be applied
first for the purpose of paying the cost of the building(s) and other
improvements located on the Leased Property before using any part of the total
of the same for any other purpose. Lessor will indemnify and hold the Lessee
harmless against any loss, liability, cost or expense, including any judgments,
attorneys’ fees, costs of appeal bonds or printing costs, arising out of or
relating to any proceedings instituted by any claimant alleging a violation by
Lessor of Article 3-A of the New York Lien Law.

 

(iii) New York Real Property Law Article 4-A. If this Mortgage shall be deemed
to constitute a “mortgage investment” as defined by New York Real Property Law §
125, then this Mortgage shall and hereby does (i) confer upon the Lessee the
powers and (ii) impose upon the Lessee the duties of trustees set forth in New
York Real Property Law § 126.

 

(iv) Statement in Accordance with Section 253.1a(a) of the New York Tax Law.
This Mortgage does not cover real property principally improved or to be
improved by one or more structures containing in the aggregate not more than six
(6) residential dwelling units, each having separate cooking facilities.

 

(v) Statement in Accordance with Section 274-a of the New York Real Property
Law. The Lessee shall, within fifteen (15) days after written request, provide
Lessor with the statement required by Section 274-a of the New York Real
Property Law.

 

(vi) Section 291-f of New York Real Property Law. The Lessee shall have all of
the rights set forth in Section 291-f of the Real Property Law of New York. For
purposes of Section 291-f of the New York Real Property Law, all existing
tenants and

47



every tenant or subtenant who after the recording of this Mortgage, enters into
a lease upon the premises of any of the Leased Property or who acquires by
instrument of assignment or by operation of law a leasehold estate upon the
Leased Property is hereby notified that Lessor shall not, without obtaining the
Lessee’s prior consent in each instance, cancel, abridge or otherwise modify any
leases or accept prepayments for more than thirty (30) days of installments of
rent to become due with respect to any lease thereof having an unexpired term on
the date of this Mortgage of five (5) years or more and that any such
cancellation, abridgement, modification or prepayment made by any such tenant or
subtenant without either being expressly permitted under this Mortgage or
receiving the Lessee’s prior consent shall be voidable by the Lessee at its
option.

 

(vii) Sections 254, 271, 272 and 291-f of New York Real Property Law. All
covenants of Lessor herein contained shall be construed as affording to the
Lessee rights additional to and not exclusive of the rights conferred under the
provisions of Sections 254, 271, 272 and 291-f of the Real Property Law of New
York (except as otherwise provided herein).

 

(viii) Real Property Law. The provisions of subsection 4 of Section 254 and
subsection 2 of Section 271 of the New York Real Property Law covering the
insurance of buildings against loss by fire shall not apply to this Mortgage.

 

(ix) RPAPL. If an Event of Default shall occur and be continuing, the Lessor may
elect, with or without entry or taking possession of the Leased Property,
personally or by its agents or attorneys, and without prejudice to the right to
bring an action for foreclosure of this Mortgage, to sell (and, in the case of
any default of any purchaser, resell) the Leased Property or any part thereof
pursuant to any procedures provided by Applicable Law, including, without
limitation, by exercise of the power of foreclosure or of sale granted to the
Lessor by Articles 13 or 14 of the New York Real Property Actions and
Proceedings Law (the “RPAPL”). In such case, the Lessor may commence a civil
action to foreclose this Mortgage pursuant to Article 13 of the RPAPL, or it may
proceed and sell the Property pursuant to Article 14 of the RPAPL to satisfy the
Obligations and all other amounts secured or exercise any other right and/or
remedy provided under Applicable Law.

 

Section 24.4. Security Agreement. This Lease shall constitute a security
agreement within the meaning of the Uniform Commercial Code of the state where
the Leased Property is located (“UCC”), and if an Event of Default has occurred
and is continuing, (i) Lessor shall, in addition to all other rights available
at law or equity, have all of the rights provided to a secured party under
Article 9 of the UCC and (ii) Lessor shall have the power and authority, after
proper notice and lapse of such time as may be required by law, to sell the
Leased Property and the other Collateral (or any portion thereof), either as a
whole, or in separate lots or parcels or items and in such order as Lessor may
elect all as provided for herein. The proceeds derived from the exercise of the
foregoing rights shall be applied as set forth in the last paragraph of Section
16.2.

 

Section 24.5. Mortgage Remedies. Without limiting any other remedies set forth
in this Lease, and also, without limiting the generality of Article XXIV hereof,
the Lessor for the

48



benefit and at the direction of the Required Participants, may proceed by a suit
or suits in equity or at law, whether for a foreclosure hereunder, or (to the
extent permitted by law) for the sale of the Site, Leased Property or the other
Collateral, or against the Lessee on a recourse basis for the Lease Balance and
all other amounts owing by Lessee to the Administrative Agent, if any, and/or
the Participants under the Operative Documents (including but without
duplication, accrued and unpaid Rent), or for the specific performance of any
covenant or agreement contained herein or in aid of the execution of any power
granted herein, or for the appointment of a receiver pending any foreclosure
hereunder or the sale of the Leased Property or the other Collateral, or for the
enforcement of any other appropriate legal or equitable remedy. The Lessor shall
have all rights available to a mortgagee under the laws of the State of New
York. In the event that any provisions of this Lease shall be inconsistent with
any Applicable Laws, the provisions of such Applicable Laws shall take
precedence over such provision of this Lease, but shall not invalidate or render
unenforceable any other provision of this Lease that can be construed in a
manner consistent with such Applicable Laws. If any provision of this Lease
shall grant the Lessor any rights or remedies upon default of the Lessee which
are more limited than the rights that would otherwise be vested in the Lessor
under such Applicable Laws in the absence of such provision, the Lessor shall be
vested with the rights granted in such Applicable Laws to the full extent
permitted by law.

 

Article XXV
Miscellaneous

 

Section 25.1. Survival; Severability; Etc. Anything contained in this Lease to
the contrary notwithstanding, all claims against and liabilities of the Lessee
or Lessor arising from events commencing prior to the expiration or earlier
termination of this Lease shall survive such expiration or earlier termination.
If any term or provision of this Lease or any application thereof shall be
declared invalid or unenforceable, the remainder of this Lease and any other
application of such term or provision shall not be affected thereby. If any
right or option of the Lessee provided in this Lease, including any right or
option described in Articles XIV, XV, XVIII, XIX or XX, would, in the absence of
the limitation imposed by this sentence, be invalid or unenforceable as being in
violation of the rule against perpetuities or any other rule of law relating to
the vesting of an interest in or the suspension of the power of alienation of
property, then such right or option shall be exercisable only during the period
which shall end twenty-one (21) years after the date of death of the last
survivor of the descendants of Franklin D. Roosevelt, the former President of
the United States, Henry Ford, the deceased automobile manufacturer, and John D.
Rockefeller, the founder of the Standard Oil Company, known to be alive on the
date of the execution, acknowledgment and delivery of this Lease.

 

Section 25.2. Amendments and Modifications. Subject to the requirements,
restrictions and conditions set forth in the Participation Agreement, neither
this Lease nor any provision hereof may be amended, waived, discharged or
terminated except by an instrument in writing, in recordable form, signed by
Lessor and the Lessee.

 

Section 25.3. No Waiver. No failure by Lessor or the Lessee to insist upon the
strict

49



performance of any term hereof or to exercise any right, power or remedy upon a
default hereunder, and no acceptance of full or partial payment of Rent during
the continuance of any such default, shall constitute a waiver of any such
default or of any such term. To the fullest extent permitted by law, no waiver
of any default shall affect or alter this Lease, and this Lease shall continue
in full force and effect with respect to any other then existing or subsequent
default.

 

Section 25.4. Notices. All notices, demands, requests, consents, approvals and
other communications hereunder shall be in writing and directed to the address
described in, and deemed received in accordance with the provisions of, Section
15.3 of the Participation Agreement.

 

Section 25.5. Successors and Assigns. All the terms and provisions of this Lease
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

Section 25.6. Headings and Table of Contents. The headings and table of contents
in this Lease are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 25.7. Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.

 

Section 25.8. Governing Law. This Lease shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to conflicts of law principles (other than Title 14 of Article 5 of the
New York general obligations law), except as to matters relating to the creation
of the Leasehold Estate hereunder and the exercise of rights and remedies with
respect thereto, which shall be governed by and construed in accordance with the
law of the State of New York. Without limiting the foregoing, in the event that
this Lease is deemed to constitute a financing, which is the intention of the
parties, the laws of the State of New York, without regard to conflicts of laws
principles (other than Title 14 of Article 5 of the New York general obligations
law), shall govern the terms and provisions of the indebtedness evidenced
hereby, except that the and the creation, perfection, effect of perfection,
priority and enforcement of security interests and liens in the leased property
and project collateral shall be governed by the laws of the State of New York
and, to the extent applicable, the Uniform Commercial Code of such State
(including the choice of law rules under such Uniform Commercial Code).

 

Section 25.9. Original Lease. The single executed original of this Lease marked
“This

50



Counterpart is The Original Executed Counterpart” on the signature page thereof
and containing the receipt thereof of Administrative Agent, on or following the
signature page thereof shall be the Original Executed Counterpart of this Lease
(the “Original Executed Counterpart”). To the extent that this Lease constitutes
chattel paper, as such term is defined in the UCC, no security interest in this
Lease may be created through the transfer or possession of any counterpart other
than the Original Executed Counterpart or as otherwise provided in the Original
Lease.

 

Section 25.10. Limitations on Recourse. The parties hereto agree that, except as
specifically set forth in this Lease or in any other Operative Document, Lessor
shall have no personal liability whatsoever to the Lessee, the Lenders, the
Administrative Agent or any of their respective successors and assigns for any
claim based on or in respect of this Lease or any of the other Operative
Documents or arising in any way from the Overall Transaction; provided, however,
that Lessor shall be liable (a) for its own willful misconduct or gross
negligence (or negligence in the handling of funds), (b) for any Tax based on,
with respect to or measured by any income, fees, commission, compensation or
other amounts received by it as compensation for services (including for acting
as Lessor) or otherwise under, or as contemplated by, the Operative Documents,
(c) Lessor Liens on the Leased Property which are attributable to it, (d) for
its representations and warranties made in the Participation Agreement or in any
certificate or documents delivered pursuant thereto, (e) for its failure to
perform any of its covenants and agreements set forth in the Participation
Agreement or any other Operative Document, and (f) as otherwise expressly
provided in the Operative Documents; provided in no event shall Lessor’s
liability exceed the amount of its interest in the Facility (except that,
notwithstanding this proviso, Lessor shall remain liable for actual damages
caused by its gross negligence or willful misconduct).

 

Section 25.11. Transfer of Leased Property. (a) Except as otherwise provided
herein, whenever pursuant to any provision of this Lease Lessor is required to
transfer the Leased Property to Lessee or to an independent third party, such
transfer shall be made at Lessee’s expense by the transfer by an assignment of
Lessor’s interest and without covenants or warranties of title, except for
matters arising by, through or under Lessor, of all of Lessor’s interest in and
to the Leased Property on an “as is, where is, with all faults” basis free and
clear of all Lessor Liens attributable to Lessor and otherwise without recourse,
representation or warranty of any kind, and together with the due assumption by
Lessee (or such third party) of, and due release of Lessor from, all obligations
relating to the Leased Property or any of the Operative Documents. In connection
with any transfer to an independent third party, Lessee shall execute and
deliver such customary and reasonable documents, certificates and estoppels as
may be required to facilitate the transfer of the Leased Property. Any provision
in this Lease or any other Operative Document to the contrary notwithstanding,
Lessor shall not be obligated to make any such transfer until Lessor and the
Participants have received all Rent and other amounts then due and owing
hereunder and under the other Operative Documents including any Break Costs. At
or subsequent to the transfer or return of the Leased Property, Lessee will
provide Lessor with such lien and title searches as Lessor may reasonably
request to demonstrate to Lessor’s satisfaction that the Leased Property is
subject to no Liens (other than Lessor Liens) for which Lessor would be liable
under any warranties of title.

51



(b) Lessee may assign to another Person its right, upon a purchase by Lessee, to
take title to the Leased Property pursuant to Section 21.1; provided, that (i)
Lessee shall exercise any option, (ii) such assignee shall be bound by the
provisions of Section 21.1, (iii) Lessee shall have represented by an instrument
in writing and delivered to Lessor that all necessary Governmental Actions with
respect to such transfer, including the purchase of the Leased Property by any
other Person as contemplated herein, have been obtained or made (or,
substantially concurrently with the consummation of such transfer, will have
been obtained or made, as applicable, and (iv) no such assignment shall release
Lessee from its obligations under the Operative Documents, and Lessee shall
remain personally liable to Lessor for the payment of all amounts due under any
such Section and this Section 25.11.

 

Section 25.12. Memorandum of Lease. On the Original Closing Date, the Lessee and
Lessor executed the Memorandum of Lease attached as Exhibit B hereto and caused
the same to be recorded in the office of the Office of the County Clerk of the
County of Westchester, New York.

 

Section 25.13. Further Assurances. Lessee and Lessor acknowledge and agree that
the provisions of Section 15.11 of the Participation Agreement are incorporated
by reference herein.

 

Section 25.14. Effect of Restatement. On the Restatement Date, the Original
Lease will be amended and restated as set forth in this Lease. The parties
hereto acknowledge and agree, however, that (a) this Lease and the other
Restated Operative Documents do not constitute a novation or termination of the
Obligations under and as defined in the Original Lease or under the other
Operative Documents as in effect immediately prior to the Restatement Date, (b)
such Obligations are in all respects continuing with only the terms being
modified as provided in this Lease and the other Restated Operative Documents,
(c) the Guaranty, as amended and restated as of the Restatement Date, is in all
respects continuing and remains in full force and effect with respect to all
Liabilities (as defined therein), (d) the mortgage, liens and security interests
in favor of the Lessor securing payment of such Obligations are in all respects
continuing and in full force and effect with respect to all Obligations, (e)
nothing contained in any Restated Operative Document shall terminate, nullify or
otherwise modify the terms or scope of any consent granted to the Lessee prior
to the Restatement Date in connection with the Original Lease pursuant to any
consent agreement or similar agreement entered into by the Lessee, the
Administrative Agent, and the requisite Participants party thereto (including,
without limitation, that certain Consent Agreement, dated as of May 2, 2019,
among the Lessee, the Administrative Agent and the Participants party thereto),
and (f) except to the extent the context requires otherwise, all references in
the other Operative Documents to the “Lease” or other reference originally
applicable to the Original Lease shall be deemed to refer without further
amendment to this Lease, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

 

[End of Page]

52



In Witness Whereof, the parties have caused this Amended and Restated Lease be
duly executed and delivered as of the date first above written.

 

  Old Saw Mill Holdings LLC, as Lessee           By: /s/ Leonard N. Brooks    
Name: Leonard N. Brooks     Title: Treasurer

 

[Signature Page to Amended and Restated Lease and Remedies Agreement]

 



  BA Leasing BSC, LLC, a Delaware limited liability company, as Lessor          
By: /s/ Erin M. Parks     Name: Erin M. Parks     Title: Vice President

 

[Signature Page to Amended and Restated Lease and Remedies Agreement]

 



Exhibit A
To Amended and Restated Lease

 

Description of Leased Property

 

TRACT I:

 

ALL that certain plot, piece of land, situate, lying and being in the Town of
Greenburgh, County of Westchester, and State of New York, being designated as
Lot P-2 on a certain map entitled “Final Subdivision Plat prepared for Eastview
Holdings LLC of premises located at Old Saw Mill River Road and NYS Route 9A,
Town of Greenburgh, Westchester County, New York Scale 1”=100’” prepared by John
Meyer Consulting, PC, dated March 23, 2004 and last revised March 13, 2006, and
filed on April 8, 2006 in the Office of the County Clerk of the County of
Westchester as Filed Map No. 27754, and being more particularly described as:

 

Beginning at a rebar set on the southwesterly right of way line of Old Saw Mill
River Road, where said rebar is located South 35°43’37“West, a distance of
101.93 feet from the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2 in the Town of Mount Pleasant),
and other lands of BMR-LANDMARK AT EASTVIEW(SBL 116.15-1-2.1 in the Town of
Mount Pleasant), thence

 

Running the following courses and distances along the reputed owner Town of
Greensburgh

 

1. South 00°05’33” East a distance of 93.33 feet to a rebar set, thence

 

2. Along a tangent curve to the right having a radius of 100.00 feet, turning a
central angle of 21°36’34”, for an arc length of 37.72 feet, the chord of said
arc bearing South 10°42’49” West for a distance of 37.50 feet to a rebar set,
thence

 

3. South 21°31’01” West a distance of 81.08 feet to a rebar set, thence

 

4. Along a tangent curve to the left having a radius of 98.25 feet, turning a
central angle of 17°06’57”, for an arc length of 29.35 feet, the chord of said
arc bearing South 12°57’32” West for a distance of 29.24 feet to a rebar set,
thence

 

5. South 04°24’12” West a distance of 32.56 feet to a rebar set, thence

 

6. South 03°48’59” West a distance of 30.15 feet to a rebar set, thence

 

7. South 02°34’01” West a distance of 90.30 feet to a rebar set, thence

 

8. Along a tangent curve to the right having a radius of 305.09 feet, turning a
central angle of 34°07’44”, for an arc length of 181.73 feet, the chord of said
arc bearing South 19°37’53” West for a distance of 179.06 feet to a rebar set,
thence

 

9. Along a reverse curve to the left having a radius of 362.65 feet, turning a
central angle of

 

Exhibit A
(to Amended and Restated Lease)

 



33°16’57”, for an arc length of 210.66 feet, the chord of said arc bearing South
20°03’17” West for a distance of 207.71 feet to a rebar set, thence

 

10. South 03°24’29” West a distance of 152.00 feet to a rebar set, thence

 

11. Along a tangent curve to the right having a radius of 172.07 feet, turning a
central angle of 31°44’41”, for an arc length of 95.33 feet, the chord of said
arc bearing South 19°16’50” West for a distance of 94.12 feet to a rebar set,
thence

 

12. Along a compound curve to the right having a radius of 139.47 feet, turning
a central angle of 71°37’16”, for an arc length of 174.34 feet, the chord of
said arc bearing South 70°57’49” West for a distance of 163.21 feet to a rebar
set, thence

 

13. North 73°13’58” West a distance of 128.84 feet to a rebar set, thence

 

14. South 16°03’11” West a distance of 16.68 feet to a rebar set, thence

 

15. North 73°56’49” West a distance of 29.11 feet to a rebar set, thence

 

16. Along a tangent curve to the left having a radius of 242.01 feet, turning a
central angle of 35°55’48”, for an arc length of 151.76 feet, the chord of said
arc bearing South 88°05’17” West for a distance of 149.29 feet to a rebar set,
thence

 

17. South 70°07’17” West a distance of 92.14 feet to a rebar set, thence

 

18. Along a tangent curve to the right having a radius of 440.98 feet, turning a
central angle of 40°10’49”, for an arc length of 309.25 feet, the chord of said
arc bearing North 89°47’19” West for a distance of 302.95 feet to a rebar set,
thence

 

19. South 20°18’00” West a distance of 20.89 feet to a rebar set, thence

 

20. North 65°49’54” West a distance of 101.52 feet to a rebar set, thence

 

21. Along a tangent curve to the right having a radius of 1530.00 feet, turning
a central angle of 21°27’50”, for an arc length of 573.16 feet, the chord of
said arc bearing North 55°05’59” West for a distance of 569.81 feet to a rebar
set, thence

 

22. Along a compound curve to the right having a radius of 400.00 feet, turning
a central angle of 37°36’43”, for an arc length of 262.58 feet, the chord of
said arc bearing North 25°33’43” West for a distance of 257.89 feet to a rebar
set, thence

 

23. South 58°03’06” West a distance of 1501.30 feet to a rebar set, thence

 

24. North 11°11’33” West a distance of 441.76 feet to a rebar set, thence

 

Exhibit A
(to Amended and Restated Lease)

 



25. Along reputed owner Consolidated Edison Company of New York, Inc North
34°43’49” East a distance of 1146.62 feet to a rebar set, thence Running the
following courses and distances along Lot 1 on a map entitled “Final Subdivision
Plat Prepared for Eastview Holdings LLC” filed in the Westchester County Clerk’s
Office, Division of Land Records on 11/15/2005 as Map No. 27669.

 

26. South 55°16’11” East a distance of 225.33 feet to a rebar set, thence

 

27. South 67°59’01” East a distance of 614.61 feet to a rebar set, thence

 

28. Along a non-tangent curve to the right having a radius of 1124.93 feet,
turning a central angle of 16°12’11”, for an arc length of 318.13 feet, the
chord of said arc bearing North 30°03’42” East for a distance of 317.07 feet to
a rebar set, thence

 

29. Along a compound curve to the right having a radius of 450.05 feet, turning
a central angle of 10°26’59”, for an arc length of 82.08 feet, the chord of said
arc bearing North 43°23’17” East for a distance of 81.97 feet to a rebar set,
thence

 

30. North 32°22’35” East a distance of 262.04 feet to a rebar set, thence

 

31. North 27°10’46” East a distance of 172.97 feet to a rebar set, thence
Running the following courses and distances along the southwesterly right of way
line of Old Sawmill River Road,

 

32. South 63°22’33” East a distance of 24.28 feet to a rebar set, thence

 

33. South 68°16’40” East a distance of 63.98 feet to a rebar set, thence

 

34. South 71°57’20” East a distance of 48.14 feet to a rebar set, thence

 

35. South 75°31’00” East a distance of 167.65 feet to a rebar set, thence

 

36. South 75°03’30” East a distance of 417.19 feet to a rebar set, thence

 

37. South 71°58’00” East a distance of 46.04 feet to a rebar set, thence

 

38. South 70°36’00” East a distance of 53.02 feet to a rebar set, thence

 

39. South 67°40’50” East a distance of 36.36 feet to a rebar set, thence

 

40. South 66°14’50” East a distance of 71.78 feet to a rebar set, thence

 

41. South 63°42’50” East a distance of 155.58 feet to a rebar set, thence

 

42. South 63°47’50” East a distance of 270.49 feet to the rebar set and place of
beginning.

 

Exhibit A
(to Amended and Restated Lease)

 



Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and
conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 7.71, Block 6, Lot 1
(Sub Lots 1.1, 1.1A, 1.1B, 1.1C and 3)

 

TRACT II:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 1 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant, Westchester County, New York Scale 1”=100’”
prepared by John Meyer Consulting, PC, dated September 27, 2007 in the Office of
the Clerk of the County of Westchester as Filed Map No. 28024, being more
particularly described as:

 

Beginning at a rebar set on the northeasterly right of way line of Old Saw Mill
River Road, at the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2), and other lands of BMR-LANDMARK
AT EASTVIEW(SBL 116.15-1-2.1),

 

Running the following courses and distances along the northeasterly right of way
line of Old Saw Mill River Road

 

1. North 63°49’10” West a distance of 373.58 feet to a rebar set, thence

 

2. North 63°40’40” West a distance of 150.03 feet to a rebar set, thence

 

3. North 68°08’00” West a distance of 48.55 feet to a rebar set, thence

 

4. North 70°56’30” West a distance of 70.20 feet to a rebar set, thence

 

5. North 71°26’30” West a distance of 46.86 feet to a rebar set, thence

 

6. North 75°05’50” West a distance of 422.47 feet to a rebar set, thence

 

7. North 75°28’40” West a distance of 164.70 feet to a rebar set, thence

 

8. North 71°28’40” West a distance of 53.23 feet to a rebar set, thence

 

9. North 66°46’40” West a distance of 55.80 feet to a rebar set, thence

 

Exhibit A
(to Amended and Restated Lease)

 



10. North 60°22’50” West a distance of 64.25 feet to a rebar set, thence

 

11. North 55°46’50” West a distance of 168.67 feet to a rebar set, thence

 

12. North 57°50’10” West a distance of 23.25 feet to a rebar set, thence

 

13. North 55°10’55” West a distance of 315.52 feet to a rebar set, thence

 

14. Along the dividing line between Reputed Owner Consolidated Edison and
reputed owner BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.1) North 41°22’40” East a
distance of 117.30 feet to a rebar set, thence

 

15. North 88°40’52” East a distance of 368.78 feet to a point in Saw Mill River,
thence Running the following courses and distances along the same and following
the Saw Mill River

 

16. South 63°24’21” East a distance of 101.76 feet to a point, thence

 

17. South 82°58’51” East a distance of 62.51 feet to a point, thence

 

18. North 67°02’49” East a distance of 39.00 feet to a point, thence

 

19. North 40°05’34” East a distance of 35.47 feet to a point, thence

 

20. North 22°26’57” East a distance of 54.23 feet to a point, thence

 

21. North 12°57’05” East a distance of 73.98 feet to a point, thence

 

22. North 46°15’28” East a distance of 50.93 feet to a point, thence

 

23. North 57°39’41” East a distance of 47.17 feet to a point, thence

 

24. North 39°04’03” East a distance of 72.47 feet to a point, thence

 

25. North 21°22’50” East a distance of 121.63 feet to a point, thence

 

26. North 23°17’46” East a distance of 104.78 feet to a point, thence

 

27. North 29°08’32” East a distance of 26.42 feet to a point, thence

 

28. North 53°38’21” East a distance of 27.20 feet to a point, thence

 

29. North 69°06’38” East a distance of 34.18 feet to a point, thence

 

30. North 50°34’22” East a distance of 41.23 feet to a point, thence

 

Exhibit A
(to Amended and Restated Lease)

 



31. North 20°13’22” East a distance of 59.81 feet to a point, thence

 

32. North 28°16’38” East a distance of 37.59 feet to a point, thence

 

33. North 48°06’01” East a distance of 70.84 feet to a point, thence

 

34. North 03°30’01” East a distance of 194.44 feet to a point, thence

 

35. North 17°33’46” East a distance of 100.88 feet to a point, thence

 

36. North 44°40’00” East a distance of 31.11 feet to a point, thence

 

37. North 86°48’15” East a distance of 40.05 feet to a point, thence

 

38. North 49°30’38” East a distance of 41.87 feet to a point, thence

 

39. North 08°08’06” West a distance of 73.68 feet to a point, thence

 

40. North 26°13’54” East a distance of 87.21 feet to a point, thence

 

41. North 19°32’46” West a distance of 69.89 feet to a point, thence

 

42. North 45°20’00” West a distance of 31.11 feet to a point, thence

 

43. North 48°51’07” East a distance of 116.18 feet to a point, thence

 

44. North 21°54’57” East a distance of 47.67 feet to a point, thence

 

45. North 19°25’35” West a distance of 27.51 feet to a point, thence

 

46. North 51°40’22” West a distance of 6.14 feet to a point, thence

 

47. Along North 41°22’40” East a distance of 1119.15 feet to a rebar set, thence

 

48. Along South 73°06’25” East a distance of 37.33 feet to a rebar set, thence

 

49. Along the southwesterly right of way line of Saw Mill River Road, South
07°54’30” East a distance of 532.24 feet to a rebar set, thence

 

Running the following courses and distances along other lands of BMR-LANDMARK AT
EASTVIEW (SBL 116.15-1-2.2)

 

50. South 82°05’30” West a distance of 53.22 feet to a rebar set, thence

 

Exhibit A
(to Amended and Restated Lease)

 



51. Along a tangent curve to the left having a radius of 120.00 feet, turning a
central angle of 66°50’29”, for an arc length of 139.99 feet, the chord of said
arc bearing South 48°40’15” West for a distance of 132.19 feet to a rebar set,
thence

 

52. Along a reverse curve to the right having a radius of 480.00 feet, turning a
central angle of 21°46’49”, for an arc length of 182.47 feet, the chord of said
arc bearing South 26°08’26” West for a distance of 181.37 feet to a rebar set,
thence

 

53. South 37°01’48” West a distance of 287.70 feet to a rebar set, thence

 

54. South 46°17’40” West a distance of 85.62 feet to a rebar set, thence

 

55. South 57°32’20” West a distance of 65.29 feet to a rebar set, thence

 

56. North 61°07’50” West a distance of 113.60 feet to a rebar set, thence

 

57. Along a tangent curve to the left having a radius of 73.50 feet, turning a
central angle of 82°49’02”, for an arc length of 106.24 feet, the chord of said
arc bearing South 77°27’39” West for a distance of 97.23 feet to a rebar set,
thence

 

58. Along a compound curve to the left having a radius of 91.00 feet, turning a
central angle of 68°00’38”, for an arc length of 108.02 feet, the chord of said
arc bearing South 02°02’49” West for a distance of 101.79 feet to a rebar set,
thence

 

59. South 31°57’30” East a distance of 305.66 feet to a rebar set, thence

 

60. South 30°02’00” West a distance of 347.72 feet to a point, thence

 

61. South 60°12’00” East a distance of 333.26 feet to a rebar set, thence

 

62. Along a tangent curve to the right having a radius of 500.00 feet, turning a
central angle of 21°06’38”, for an arc length of 184.22 feet, the chord of said
arc bearing South 49°38’41” East for a distance of 183.18 feet to a rebar set,
thence

 

63. South 39°05’22” East a distance of 174.39 feet to a rebar set, thence

 

64. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 27°24’26”, for an arc length of 76.54 feet, the chord of said
arc bearing South 25°23’09” East for a distance of 75.81 feet to a rebar set,
thence

 

65. South 11°40’56” East a distance of 147.46 feet to a rebar set, thence

 

66. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 26°20’55”, for an arc length of 73.58 feet, the chord of said
arc bearing South 01°29’32” West for a distance of 72.93 feet to a rebar set,
thence

 

Exhibit A
(to Amended and Restated Lease)

 



67. South 14°40’00” West a distance of 417.48 feet to a rebar set, thence

 

68. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 15°51’47”, for an arc length of 44.30 feet, the chord of said
arc bearing South 22°35’53” West for a distance of 44.16 feet to a rebar set,
thence

 

69. South 30°21’46” West a distance of 251.53 feet to the place of beginning.

 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and
conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 116.15, Block 1, Lot
2.1

 

TRACT III:

 

PARCEL A:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 2 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant Westchester County, New York Scale 1”=100’”
prepared by John Meyer Consulting, PC, dated September 5, 2007 and last revised
September 18, 2007 and filed September 27, 2007 in the Office of the Clerk of
the County of Westchester as Filed Map No. 28024.

 

Excepting therefrom the following tract of land:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

Exhibit A
(to Amended and Restated Lease)

 



South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

PARCEL B:

 

Exhibit A
(to Amended and Restated Lease)

 



ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees

 

Exhibit A
(to Amended and Restated Lease)

 



54 minutes 30 seconds East 532.24 feet measured along said West side of the Saw
Mill River Road from the division line between lands now or formerly of
Consolidated Edison Company of New York, Inc. and the aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

TRACT IV:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lots 5 and 6 of the Tax Records of
the Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at the intersection of the Northerly boundary line of Saw Mill River
Road (State Highway No. 52), also known as Route 9A, as widened, with the
Northerly boundary line of Grasslands Road;

 

THENCE along said Northerly boundary line of Grasslands Road South 86 degrees 43
minutes 47 seconds, West 34.19 feet to a point of curvature;

 

THENCE Westerly along a 225.00 foot radius curve deflecting to the right through
a central angle of 47 degrees 34 minutes 53 seconds, an arc distance of 185.81
feet to a point on the Easterly boundary line of Old Saw Mill River Road;

 

THENCE Northerly along the Easterly boundary line of Old Saw Mill River Road the
following courses and distances:

 

North 23 degrees 24 minutes 20 seconds West 18.96 feet;

North 33 degrees 37 minutes 30 seconds West 33.32 feet;

North 30 degrees 41 minutes 10 seconds West 79.50 feet to a point;

 

THENCE Northerly on a course connecting the Easterly boundary line of Old Saw
Mill River Road with the Southerly boundary line of a ramp connecting Old Saw
Mill River Road with Saw Mill River Road, North 31 degrees 19 minutes 17 seconds
East 52.17 feet to the intersection of a 185 foot radius curve, to which
intersection a radial line bears South 05 degrees 46 minutes 57 seconds West;

 

THENCE Easterly along said Southerly boundary line of the ramp along said 185.00
foot radius curve deflecting to the left through a central angle of 53 degrees
28 minutes 04 seconds, an arc distance of 172.64 feet;

 

Exhibit A
(to Amended and Restated Lease)

 



THENCE continuing along said Southerly boundary line of the ramp North 42
degrees 18 minutes 53 seconds East 80.44 feet to a point on the aforesaid
Westerly boundary line of the Saw Mill River Road;

 

THENCE Southerly along said Westerly boundary line of the Saw Mill River Road,
South 05 degrees 38 minutes 30 seconds East 277.85 feet and South 06 degrees 07
minutes 00 seconds East 62.61 feet to the point or place of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lots 5 & 6

 

The above property has street addresses of:

 

735 Old Saw Mill River Road (Building 5);

745 Old Saw Mill River Road (Building 6);

755 Old Saw Mill River Road (Building 7);

763 Old Saw Mill River Road (Power Station);

765 & 777 Old Saw Mill River Road (Buildings 1, 3 and 4);

767 Old Saw Mill River Road (Building 2);

769 Old Saw Mill River Road;

771 Old Saw Mill River Road;

785 Old Saw Mill River Road (Building 8);

795 Old Saw Mill River Road (Building 9);

799 Old Saw Mill River Road (Parking Garage);

each in Tarrytown, New York 10591;

 

and

 

1 Saw Mill River Road (Home Depot), Hawthorne, New York 10532.

 

Exhibit A
(to Amended and Restated Lease)

 



Exhibit B
To Amended and Restated Lease

 

Form of Memorandum of Lease

 

(See attached)

 



Execution Version

 

This instrument prepared by
and when recorded return to:

 

Philip M. Edison, Esq.
Chapman and Cutler LLP
111 West Monroe Street
Chicago, Illinois 60603-4080

 

 

Memorandum of Lease and Remedies Agreement

 

dated as of March 3, 2017

 

by and among

 

Old Saw Mill Holdings LLC,

 

(the “Lessee”)

 

and

 

BA Leasing BSC, LLC

 

(the “Lessor”)

 

 

The Lease and Remedies Agreement dated as of March 3, 2017 between Lessee and
Lessor covers goods which are or are to become fixtures related to the real
estate described herein and is to be filed against the tract index in the real
property records.

 

The names of Lessee, as the Debtor, and Lessor, as the secured party, the
mailing address of the secured party from which information concerning the
security interest may be obtained, the mailing address of the debtor and a
statement indicating the types, or describing the items of collateral are as
described herein, in compliance with the requirements of Section 9-502 of the
Uniform Commercial Code of the State of New York.

 

Exhibit B
(to Amended and Restated Lease)

 



Table of Contents

 

Section   Heading   Page           Section 1.   Definitions; Interpretation;
Full Recourse   1           Section 2.   Lease Term   1           Section 3.  
Purchase Rights and Obligations   2           Section 4.   Liens and Security
Interests   2           Section 5.   Remedies   2           Section 6.   Notice
to Potential Claimants   2           Section 7.   Incorporation; Ratification  
3           Section 8.   Governing Law   3           Section 9.   Counterpart
Execution   3           Section 10.   Future Advances   3           Section 11.
  Amendments and Modifications   4           Section 12.   Notice   4          
Section 13.   Miscellaneous   4           Exhibit A — Legal Description of Site
   

- i -



Memorandum of Lease and Remedies Agreement

 

This Document Secures Future Advances

 

This Memorandum of Lease and Remedies Agreement dated as of March 3, 2017 (as
amended, supplemented, or otherwise modified from time to time, this “Memorandum
of Lease”), by and between BA Leasing BSC, LLC, a Delaware limited liability
company, having its principal office at 11333 McCormick Road, Hunt Valley II,
M/C MD5-032-07-05, Hunt Valley, MD 21031, as Lessor (“Lessor”), Old Saw Mill
Holdings LLC, a New York limited liability company, having a principal office at
777 Old Saw Mill River Road, Tarrytown, New York 10591, as Lessee (“Lessee”).

 

Witnesseth:

 

A. The parties are entering into the Operative Documents pursuant to which the
Lessor and the Lenders (as defined hereinafter) agree to provide financing for
the acquisition of the Facility, located on the land legally described on
Exhibit A attached hereto (the “Site”).

 

B. Pursuant to the Lease and Remedies Agreement dated as of even date herewith
between Lessee and Lessor (the “Lease”), evidenced by this Memorandum of Lease,
Lessor will lease the Leased Property (as defined in the Lease) to Lessee and
Lessee will lease the Leased Property from Lessor.

 

Now, Therefore, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree to enter into this Memorandum
of Lease, as follows:

 

Section 1. Definitions; Interpretation; Full Recourse.

 

For all purposes hereof, the capitalized terms used herein and not otherwise
defined shall have the meanings assigned thereto in Appendix 1 to that certain
Participation Agreement dated as of even date herewith, among Old Saw Mill
Holdings LLC, as Lessee, BA Leasing BSC, LLC, as Lessor and Bank of America,
N.A., not in its individual capacity except and as expressly stated therein, but
solely as Administrative Agent and the financial institutions listed on Schedule
II thereto (the Lenders”) (as amended, supplemented or otherwise modified from
time to time pursuant thereto, the “Participation Agreement”); and the rules of
interpretation set forth in Appendix 1 to the Participation Agreement shall
apply hereto. All obligations imposed on the “Lessee” in this Memorandum of
Lease shall be the full recourse liability of Lessee.

 

Section 2. Lease Term.

 

Unless earlier terminated, the term of the Lease shall consist of (i) a base
term (the “Base Term”) commencing on and including the Base Term Commencement
Date and ending on but not including the fifth (5th) anniversary of the Base
Term Commencement Date, and, (ii) if

 



exercised and approved pursuant to each of the terms and conditions of Section
4.7 of the Participation Agreement and exercised pursuant to the terms of the
Lease, including Article XIX thereof, the Lease Renewal Term (the Base Term and
the Lease Renewal Term, if any, being collectively referred to as, the “Term”).

 

Section 3. Purchase Rights and Obligations.

 

Lessee has the right to acquire the Leased Property pursuant to certain
mandatory and optional purchase rights, options and obligations set forth in the
Lease. It is expressly understood and agreed that for purposes of Sections
365(h) and 365(i) of the Bankruptcy Code of the United States of America, 11
U.S.C. Sections 365(h)-(i), (a) the Lessee shall be deemed to be in possession
of the Leased Property by virtue of (i) the possessory interest therein granted
to the Lessee under the Lease and (ii) its beneficial ownership interest in the
Leased Property, and (b) in the event of any rejection or disaffirmance of the
Lease in any bankruptcy or similar proceeding relating to the Lessor, the Lessee
may (1) elect to remain in possession of the Leased Property for the balance of
the Term at the Fair Market Rental Value, including all extensions exercisable
under the Lease, and/or (2) exercise its mandatory and optional purchase rights,
options and obligations set forth in the Lease, at the option of the Lessee.

 

Section 4. Liens and Security Interests.

 

Pursuant to the Lease, the Lessee has granted a lien on and security interest in
and to the Security Property as further described in the Lease.

 

Section 5. Remedies.

 

The Lessor shall have the rights and remedies set forth in the Lease, the
Assignment of Leases and the other Operative Documents, including, without
limitation, being conferred a power of sale, subject in all cases, to any
applicable limitations set forth in the Lease, the Assignment of Lease or the
other Operative Documents, as applicable. A power of sale has been granted in
the Lease. A power of sale may allow the Lessor to take the Security Property
and sell it without going to court in a foreclosure action upon default by the
Lessee, as applicable under the Lease

 

Section 6. Notice to Potential Claimants.

 

Nothing contained in this Memorandum of Lease or the Lease shall be construed as
constituting the consent or request of Lessor, expressed or implied, to or for
the performance by any contractor, mechanic, laborer, materialman, supplier or
vendor of any labor or services or for the furnishing of any materials for any
construction, alteration, addition, repair, restoration or demolition of or to
the Facility or any part thereof. Notice is hereby given that neither Lessor nor
the Administrative Agent is or shall be liable for any labor, services or
materials furnished or to be furnished to Lessee, or to anyone holding the
Facility or any part or portion thereof through or under Lessee, and that no
mechanic’s or other liens for any such labor, services or materials shall attach
to or affect the interest of Lessor or the Administrative Agent in and to all or
any

2



portion of the Facility.

 

Section 7. Incorporation; Ratification.

 

All of the terms, covenants, conditions and agreements in the Lease are hereby
incorporated herein by this reference. The Lessor and the Lessee agree to
observe, conform to, and comply with all of the terms, covenants, conditions and
agreements so incorporated herein. Except as expressly supplemented hereby, the
terms and provisions of the Lease are hereby ratified and confirmed and remain
in full force and effect. In the event of any conflict between the terms of the
Lease and the terms of this Memorandum of Lease, the terms of the Lease shall
control. A complete copy of the Lease is available and on file at the office of
Lessee and the office of Lessor.

 

Section 8. Governing Law.

 

This Memorandum of Lease shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without regard to conflicts
of law principles (other than Title 14 of Article 5 of the New York general
obligations law), except as to matters relating to the creation of the Leasehold
Estate under the Lease and the exercise of rights and remedies with respect
thereto, which shall be governed by and construed in accordance with the law of
the state of New York. Without limiting the foregoing, in the event that the
Lease is deemed to constitute a financing, which is the intention of the
parties, the laws of the State of New York, without regard to conflicts of laws
principles (other than Title 14 of Article 5 of the New York general obligations
law), shall govern the creation, terms and provisions of the indebtedness
evidenced thereby and the creation, perfection, effect of perfection, priority
and enforcement of the security interests and liens granted thereunder, but
perfection of said lien shall be governed by and construed in accordance with
the law of the state in which the Leased Property is located.

 

Section 9. Counterpart Execution.

 

This Memorandum of Lease may be executed in any number of counterparts and by
each of the parties hereto in separate counterparts, all such counterparts
together constituting but one and the same instrument.

 

Section 10. Future Advances.

 

This Memorandum of Lease will be deemed given to secure not only existing
financing but also future advances made pursuant to or as provided in the
Operative Documents, whether such advances are obligatory or to be made at the
option of the Participants, or otherwise to the same extent as if such future
advances were made on the date of execution of this Memorandum of Lease,
although there may be no financing outstanding at the time any advance is made.
To the fullest extent permitted by law, the lien of this Memorandum of Lease
shall be valid as to all

3



such amounts, including all future advances, from the time this Memorandum of
Lease is recorded. Nothing contained herein shall be deemed an obligation to
make future advances to any Person.

 

Section 11. Amendments and Modifications

 

Subject to the requirements, restrictions and conditions set forth in the
Participation Agreement, neither the Lease nor any provision thereof may be
amended, waived, discharged or terminated except by an instrument in writing,
signed by the Lessor and the Lessee.

 

Section 12. Notices

 

Unless otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be in writing and
shall be deemed to have been duly given and shall be effective: (i) in the case
of notice by letter, the earlier of (x) when delivered to the addressee by hand
or courier if delivered on a Business Day and, if not delivered on a Business
Day, the first Business Day thereafter and (y) on the third Business Day after
depositing the same in the mails, registered or certified mail, postage prepaid,
return receipt requested, (ii) in the case of a prepaid delivery to a reputable
national overnight air courier service, on the Business Day following such date
of delivery, and (iii) in the case of notice by facsimile or bank wire, when
receipt is confirmed if delivered on a Business Day and, if not delivered on a
Business Day, the first Business Day thereafter, addressed as provided below, or
to such other address as any of the parties hereto may designate by written
notice.

 

  If to the Lessor:   BA Leasing BSC, LLC
11333 McCormick Road
Mailcode: MD5-032-07-05
Hunt Valley, Maryland 21031
Attention:  Operations           If to the Lessee:   Old Saw Mill Holdings LLC
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: General Counsel

 

Section 13. Miscellaneous.

 

(a) This Memorandum of Lease shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and assigns.

 

(b) The parties hereto agree that this Memorandum of Lease shall be recorded in
the public records of Westchester County, New York.

 

(c) The parties hereto agree that, except as specifically set forth in the Lease
or in any other Operative Document, Lessor shall have no personal liability
whatsoever to the Lessee, the Lenders, the Administrative Agent or any of their
respective successors and assigns for any

4



claim based on or in respect of the Lease or any of the other Operative
Documents or arising in any way from the Overall Transaction; provided, however,
that Lessor shall be liable (a) for its own willful misconduct or gross
negligence (or negligence in the handling of funds), (b) for any Tax based on,
with respect to or measured by any income, fees, commission, compensation or
other amounts received by it as compensation for services (including for acting
as Lessor) or otherwise under, or as contemplated by, the Operative Documents,
(c) Lessor Liens on the Leased Property which are attributable to it, (d) for
its representations and warranties made in the Participation Agreement or in any
certificate or documents delivered pursuant thereto, (e) for its failure to
perform any of its covenants and agreements set forth in the Participation
Agreement or any other Operative Document, and (f) as otherwise expressly
provided in the Operative Documents; provided in no event shall Lessor’s
liability exceed the amount of its interest in the Facility.

 

[Signatures on next page]

5



In Witness Whereof, each of the parties hereto has caused this Memorandum of
Lease to be duly executed by an officer thereunto duly authorized as of the date
and year first above written.

 

Lessee: Old Saw Mill Holdings LLC, a New York limited liability company        
  By:       Name:       Title:           Lessor: BA Leasing BSC, LLC, a Delaware
limited liability company           By:       Name:       Title:  

6



UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

State of New York )
County of _______ ) ss.:

 

On the ____ day of ________ in the year ____ before me, the undersigned,
personally appeared __________________________ , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

___________________________

Signature and Office of individual

taking acknowledgment

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

 

State, District of Columbia, Territory, Possession, or Foreign Country

_____________________ ) ss.:

 

On the __ day of _______ in the year _____ before me, the undersigned,
personally appeared ___________ , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their/ capacity (ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the ______________ . (Insert the
city or other political subdivision and the state or country or other place the
acknowledgment was taken).

 

___________________________

 

(Signature and office of individual
taking acknowledgment.)

7



UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

State of New York )
County of _______ ) ss.:

 

On the ____ day of ________ in the year ____ before me, the undersigned,
personally appeared __________________________ , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

___________________________

Signature and Office of individual

taking acknowledgment

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

 

State, District of Columbia, Territory, Possession, or Foreign Country

_____________________ ) ss.:

 

On the __ day of _______ in the year _____ before me, the undersigned,
personally appeared ___________ , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their/ capacity (ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the ______________ . (Insert the
city or other political subdivision and the state or country or other place the
acknowledgment was taken).

___________________________

 

(Signature and office of individual
taking acknowledgment.)

8



Exhibit A

 

Legal Description of Site

 

TRACT I:

 

ALL that certain plot, piece of land, situate, lying and being in the Town of
Greenburgh, County of Westchester, and State of New York, being designated as
Lot P-2 on a certain map entitled “Final Subdivision Plat prepared for Eastview
Holdings LLC of premises located at Old Saw Mill River Road and NYS Route 9A,
Town of Greenburgh, Westchester County, New York Scale 1”=100’” prepared by John
Meyer Consulting, PC, dated March 23, 2004 and last revised March 13, 2006, and
filed on April 8, 2006 in the Office of the County Clerk of the County of
Westchester as Filed Map No. 27754, and being more particularly described as:

 

Beginning at a rebar set on the southwesterly right of way line of Old Saw Mill
River Road, where said rebar is located South 35°43’37“West, a distance of
101.93 feet from the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2 in the Town of Mount Pleasant),
and other lands of BMR-LANDMARK AT EASTVIEW(SBL 116.15-1-2.1 in the Town of
Mount Pleasant), thence

 

Running the following courses and distances along the reputed owner Town of
Greensburgh

 

1. South 00°05’33” East a distance of 93.33 feet to a rebar set, thence

 

2. Along a tangent curve to the right having a radius of 100.00 feet, turning a
central angle of 21°36’34”, for an arc length of 37.72 feet, the chord of said
arc bearing South 10°42’49” West for a distance of 37.50 feet to a rebar set,
thence

 

3. South 21°31’01” West a distance of 81.08 feet to a rebar set, thence

 

4. Along a tangent curve to the left having a radius of 98.25 feet, turning a
central angle of 17°06’57”, for an arc length of 29.35 feet, the chord of said
arc bearing South 12°57’32” West for a distance of 29.24 feet to a rebar set,
thence

 

5. South 04°24’12” West a distance of 32.56 feet to a rebar set, thence

 

6. South 03°48’59” West a distance of 30.15 feet to a rebar set, thence

 

7. South 02°34’01” West a distance of 90.30 feet to a rebar set, thence

 

8. Along a tangent curve to the right having a radius of 305.09 feet, turning a
central angle of 34°07’44”, for an arc length of 181.73 feet, the chord of said
arc bearing South 19°37’53” West for a distance of 179.06 feet to a rebar set,
thence

 

9. Along a reverse curve to the left having a radius of 362.65 feet, turning a
central angle of 33°16’57”, for an arc length of 210.66 feet, the chord of said
arc bearing South 20°03’17” West

 

1

Exhibit A to Memorandum of Lease and Remedies Agreement

 



for a distance of 207.71 feet to a rebar set, thence

 

10. South 03°24’29” West a distance of 152.00 feet to a rebar set, thence

 

11. Along a tangent curve to the right having a radius of 172.07 feet, turning a
central angle of 31°44’41”, for an arc length of 95.33 feet, the chord of said
arc bearing South 19°16’50” West for a distance of 94.12 feet to a rebar set,
thence

 

12. Along a compound curve to the right having a radius of 139.47 feet, turning
a central angle of 71°37’16”, for an arc length of 174.34 feet, the chord of
said arc bearing South 70°57’49” West for a distance of 163.21 feet to a rebar
set, thence

 

13. North 73°13’58” West a distance of 128.84 feet to a rebar set, thence

 

14. South 16°03’11” West a distance of 16.68 feet to a rebar set, thence

 

15. North 73°56’49” West a distance of 29.11 feet to a rebar set, thence

 

16. Along a tangent curve to the left having a radius of 242.01 feet, turning a
central angle of 35°55’48”, for an arc length of 151.76 feet, the chord of said
arc bearing South 88°05’17” West for a distance of 149.29 feet to a rebar set,
thence

 

17. South 70°07’17” West a distance of 92.14 feet to a rebar set, thence

 

18. Along a tangent curve to the right having a radius of 440.98 feet, turning a
central angle of 40°10’49”, for an arc length of 309.25 feet, the chord of said
arc bearing North 89°47’19” West for a distance of 302.95 feet to a rebar set,
thence

 

19. South 20°18’00” West a distance of 20.89 feet to a rebar set, thence

 

20. North 65°49’54” West a distance of 101.52 feet to a rebar set, thence

 

21. Along a tangent curve to the right having a radius of 1530.00 feet, turning
a central angle of 21°27’50”, for an arc length of 573.16 feet, the chord of
said arc bearing North 55°05’59” West for a distance of 569.81 feet to a rebar
set, thence

 

22. Along a compound curve to the right having a radius of 400.00 feet, turning
a central angle of 37°36’43”, for an arc length of 262.58 feet, the chord of
said arc bearing North 25°33’43” West for a distance of 257.89 feet to a rebar
set, thence

 

23. South 58°03’06” West a distance of 1501.30 feet to a rebar set, thence

 

24. North 11°11’33” West a distance of 441.76 feet to a rebar set, thence

 

25. Along reputed owner Consolidated Edison Company of New York, Inc North
34°43’49” East a distance of 1146.62 feet to a rebar set, thence Running the
following courses and distances

 

2

Exhibit A to Memorandum of Lease and Remedies Agreement

 



along Lot 1 on a map entitled “Final Subdivision Plat Prepared for Eastview
Holdings LLC” filed in the Westchester County Clerk’s Office, Division of Land
Records on 11/15/2005 as Map No. 27669.

 

26. South 55°16’11” East a distance of 225.33 feet to a rebar set, thence

 

27. South 67°59’01” East a distance of 614.61 feet to a rebar set, thence

 

28. Along a non-tangent curve to the right having a radius of 1124.93 feet,
turning a central angle of 16°12’11”, for an arc length of 318.13 feet, the
chord of said arc bearing North 30°03’42” East for a distance of 317.07 feet to
a rebar set, thence

 

29. Along a compound curve to the right having a radius of 450.05 feet, turning
a central angle of 10°26’59”, for an arc length of 82.08 feet, the chord of said
arc bearing North 43°23’17” East for a distance of 81.97 feet to a rebar set,
thence

 

30. North 32°22’35” East a distance of 262.04 feet to a rebar set, thence

 

31. North 27°10’46” East a distance of 172.97 feet to a rebar set, thence
Running the following courses and distances along the southwesterly right of way
line of Old Sawmill River Road,

 

32. South 63°22’33” East a distance of 24.28 feet to a rebar set, thence

 

33. South 68°16’40” East a distance of 63.98 feet to a rebar set, thence

 

34. South 71°57’20” East a distance of 48.14 feet to a rebar set, thence

 

35. South 75°31’00” East a distance of 167.65 feet to a rebar set, thence

 

36. South 75°03’30” East a distance of 417.19 feet to a rebar set, thence

 

37. South 71°58’00” East a distance of 46.04 feet to a rebar set, thence

 

38. South 70°36’00” East a distance of 53.02 feet to a rebar set, thence

 

39. South 67°40’50” East a distance of 36.36 feet to a rebar set, thence

 

40. South 66°14’50” East a distance of 71.78 feet to a rebar set, thence

 

41. South 63°42’50” East a distance of 155.58 feet to a rebar set, thence

 

42. South 63°47’50” East a distance of 270.49 feet to the rebar set and place of
beginning.

 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as

 

3

Exhibit A to Memorandum of Lease and Remedies Agreement

 



Lot PAR on Filed Map 27754 filed in the office of the Clerk of Westchester
County and conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to
BMR-Landmark at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 7.71, Block 6, Lot 1
(Sub Lots 1.1, 1.1A, 1.1B, 1.1C and 3)

 

TRACT II:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 1 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant, Westchester County, New York Scale 1”=100’”
prepared by John Meyer Consulting, PC, dated September 27, 2007 in the Office of
the Clerk of the County of Westchester as Filed Map No. 28024, being more
particularly described as:

 

Beginning at a rebar set on the northeasterly right of way line of Old Saw Mill
River Road, at the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2), and other lands of BMR-LANDMARK
AT EASTVIEW(SBL 116.15-1-2.1),

 

Running the following courses and distances along the northeasterly right of way
line of Old Saw Mill River Road

 

1. North 63°49’10” West a distance of 373.58 feet to a rebar set, thence

 

2. North 63°40’40” West a distance of 150.03 feet to a rebar set, thence

 

3. North 68°08’00” West a distance of 48.55 feet to a rebar set, thence

 

4. North 70°56’30” West a distance of 70.20 feet to a rebar set, thence

 

5. North 71°26’30” West a distance of 46.86 feet to a rebar set, thence

 

6. North 75°05’50” West a distance of 422.47 feet to a rebar set, thence

 

7. North 75°28’40” West a distance of 164.70 feet to a rebar set, thence

 

8. North 71°28’40” West a distance of 53.23 feet to a rebar set, thence

 

9. North 66°46’40” West a distance of 55.80 feet to a rebar set, thence

 

10. North 60°22’50” West a distance of 64.25 feet to a rebar set, thence

 

11. North 55°46’50” West a distance of 168.67 feet to a rebar set, thence

 

4

Exhibit A to Memorandum of Lease and Remedies Agreement

 



12. North 57°50’10” West a distance of 23.25 feet to a rebar set, thence

 

13. North 55°10’55” West a distance of 315.52 feet to a rebar set, thence

 

14. Along the dividing line between Reputed Owner Consolidated Edison and
reputed owner BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.1) North 41°22’40” East a
distance of 117.30 feet to a rebar set, thence

 

15. North 88°40’52” East a distance of 368.78 feet to a point in Saw Mill River,
thence Running the following courses and distances along the same and following
the Saw Mill River

 

16. South 63°24’21” East a distance of 101.76 feet to a point, thence

 

17. South 82°58’51” East a distance of 62.51 feet to a point, thence

 

18. North 67°02’49” East a distance of 39.00 feet to a point, thence

 

19. North 40°05’34” East a distance of 35.47 feet to a point, thence

 

20. North 22°26’57” East a distance of 54.23 feet to a point, thence

 

21. North 12°57’05” East a distance of 73.98 feet to a point, thence

 

22. North 46°15’28” East a distance of 50.93 feet to a point, thence

 

23. North 57°39’41” East a distance of 47.17 feet to a point, thence

 

24. North 39°04’03” East a distance of 72.47 feet to a point, thence

 

25. North 21°22’50” East a distance of 121.63 feet to a point, thence

 

26. North 23°17’46” East a distance of 104.78 feet to a point, thence

 

27. North 29°08’32” East a distance of 26.42 feet to a point, thence

 

28. North 53°38’21” East a distance of 27.20 feet to a point, thence

 

29. North 69°06’38” East a distance of 34.18 feet to a point, thence

 

30. North 50°34’22” East a distance of 41.23 feet to a point, thence

 

31. North 20°13’22” East a distance of 59.81 feet to a point, thence

 

32. North 28°16’38” East a distance of 37.59 feet to a point, thence

 

5

Exhibit A to Memorandum of Lease and Remedies Agreement

 



33. North 48°06’01” East a distance of 70.84 feet to a point, thence

 

34. North 03°30’01” East a distance of 194.44 feet to a point, thence

 

35. North 17°33’46” East a distance of 100.88 feet to a point, thence

 

36. North 44°40’00” East a distance of 31.11 feet to a point, thence

 

37. North 86°48’15” East a distance of 40.05 feet to a point, thence

 

38. North 49°30’38” East a distance of 41.87 feet to a point, thence

 

39. North 08°08’06” West a distance of 73.68 feet to a point, thence

 

40. North 26°13’54” East a distance of 87.21 feet to a point, thence

 

41. North 19°32’46” West a distance of 69.89 feet to a point, thence

 

42. North 45°20’00” West a distance of 31.11 feet to a point, thence

 

43. North 48°51’07” East a distance of 116.18 feet to a point, thence

 

44. North 21°54’57” East a distance of 47.67 feet to a point, thence

 

45. North 19°25’35” West a distance of 27.51 feet to a point, thence

 

46. North 51°40’22” West a distance of 6.14 feet to a point, thence

 

47. Along North 41°22’40” East a distance of 1119.15 feet to a rebar set, thence

 

48. Along South 73°06’25” East a distance of 37.33 feet to a rebar set, thence

 

49. Along the southwesterly right of way line of Saw Mill River Road, South
07°54’30” East a distance of 532.24 feet to a rebar set, thence

 

Running the following courses and distances along other lands of BMR-LANDMARK AT
EASTVIEW (SBL 116.15-1-2.2)

 

50. South 82°05’30” West a distance of 53.22 feet to a rebar set, thence

 

51. Along a tangent curve to the left having a radius of 120.00 feet, turning a
central angle of 66°50’29”, for an arc length of 139.99 feet, the chord of said
arc bearing South 48°40’15” West for a distance of 132.19 feet to a rebar set,
thence

 

52. Along a reverse curve to the right having a radius of 480.00 feet, turning a
central angle of 21°46’49”, for an arc length of 182.47 feet, the chord of said
arc bearing South 26°08’26” West

 

6

Exhibit A to Memorandum of Lease and Remedies Agreement

 



for a distance of 181.37 feet to a rebar set, thence

 

53. South 37°01’48” West a distance of 287.70 feet to a rebar set, thence

 

54. South 46°17’40” West a distance of 85.62 feet to a rebar set, thence

 

55. South 57°32’20” West a distance of 65.29 feet to a rebar set, thence

 

56. North 61°07’50” West a distance of 113.60 feet to a rebar set, thence

 

57. Along a tangent curve to the left having a radius of 73.50 feet, turning a
central angle of 82°49’02”, for an arc length of 106.24 feet, the chord of said
arc bearing South 77°27’39” West for a distance of 97.23 feet to a rebar set,
thence

 

58. Along a compound curve to the left having a radius of 91.00 feet, turning a
central angle of 68°00’38”, for an arc length of 108.02 feet, the chord of said
arc bearing South 02°02’49” West for a distance of 101.79 feet to a rebar set,
thence

 

59. South 31°57’30” East a distance of 305.66 feet to a rebar set, thence

 

60. South 30°02’00” West a distance of 347.72 feet to a point, thence

 

61. South 60°12’00” East a distance of 333.26 feet to a rebar set, thence

 

62. Along a tangent curve to the right having a radius of 500.00 feet, turning a
central angle of 21°06’38”, for an arc length of 184.22 feet, the chord of said
arc bearing South 49°38’41” East for a distance of 183.18 feet to a rebar set,
thence

 

63. South 39°05’22” East a distance of 174.39 feet to a rebar set, thence

 

64. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 27°24’26”, for an arc length of 76.54 feet, the chord of said
arc bearing South 25°23’09” East for a distance of 75.81 feet to a rebar set,
thence

 

65. South 11°40’56” East a distance of 147.46 feet to a rebar set, thence

 

66. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 26°20’55”, for an arc length of 73.58 feet, the chord of said
arc bearing South 01°29’32” West for a distance of 72.93 feet to a rebar set,
thence

 

67. South 14°40’00” West a distance of 417.48 feet to a rebar set, thence

 

68. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 15°51’47”, for an arc length of 44.30 feet, the chord of said
arc bearing South 22°35’53” West for a distance of 44.16 feet to a rebar set,
thence

 

7

Exhibit A to Memorandum of Lease and Remedies Agreement

 



69. South 30°21’46” West a distance of 251.53 feet to the place of beginning.

 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and
conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 116.15, Block 1, Lot
2.1

 

TRACT III:

 

PARCEL A:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 2 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant Westchester County, New York Scale 1”=100’”
prepared by John Meyer Consulting, PC, dated September 5, 2007 and last revised
September 18, 2007 and filed September 27, 2007 in the Office of the Clerk of
the County of Westchester as Filed Map No. 28024.

 

Excepting therefrom the following tract of land:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

8

Exhibit A to Memorandum of Lease and Remedies Agreement

 



THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

PARCEL B:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill

 

9

Exhibit A to Memorandum of Lease and Remedies Agreement

 



River Road” prepared by Westchester County Department of Public Works, filed as
Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

10

Exhibit A to Memorandum of Lease and Remedies Agreement

 



TRACT IV:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lots 5 and 6 of the Tax Records of
the Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at the intersection of the Northerly boundary line of Saw Mill River
Road (State Highway No. 52), also known as Route 9A, as widened, with the
Northerly boundary line of Grasslands Road;

 

THENCE along said Northerly boundary line of Grasslands Road South 86 degrees 43
minutes 47 seconds, West 34.19 feet to a point of curvature;

 

THENCE Westerly along a 225.00 foot radius curve deflecting to the right through
a central angle of 47 degrees 34 minutes 53 seconds, an arc distance of 185.81
feet to a point on the Easterly boundary line of Old Saw Mill River Road;

 

THENCE Northerly along the Easterly boundary line of Old Saw Mill River Road the
following courses and distances:

 

North 23 degrees 24 minutes 20 seconds West 18.96 feet;

North 33 degrees 37 minutes 30 seconds West 33.32 feet;

North 30 degrees 41 minutes 10 seconds West 79.50 feet to a point;

 

THENCE Northerly on a course connecting the Easterly boundary line of Old Saw
Mill River Road with the Southerly boundary line of a ramp connecting Old Saw
Mill River Road with Saw Mill River Road, North 31 degrees 19 minutes 17 seconds
East 52.17 feet to the intersection of a 185 foot radius curve, to which
intersection a radial line bears South 05 degrees 46 minutes 57 seconds West;

 

THENCE Easterly along said Southerly boundary line of the ramp along said 185.00
foot radius curve deflecting to the left through a central angle of 53 degrees
28 minutes 04 seconds, an arc distance of 172.64 feet;

 

THENCE continuing along said Southerly boundary line of the ramp North 42
degrees 18 minutes 53 seconds East 80.44 feet to a point on the aforesaid
Westerly boundary line of the Saw Mill River Road;

 

THENCE Southerly along said Westerly boundary line of the Saw Mill River Road,
South 05 degrees 38 minutes 30 seconds East 277.85 feet and South 06 degrees 07
minutes 00 seconds East 62.61 feet to the point or place of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lots 5 & 6

 

The above property has street addresses of:

 

11

Exhibit A to Memorandum of Lease and Remedies Agreement

 



735 Old Saw Mill River Road (Building 5);

745 Old Saw Mill River Road (Building 6);

755 Old Saw Mill River Road (Building 7);

763 Old Saw Mill River Road (Power Station);

765 & 777 Old Saw Mill River Road (Buildings 1, 3 and 4);

767 Old Saw Mill River Road (Building 2);

769 Old Saw Mill River Road;

771 Old Saw Mill River Road;

785 Old Saw Mill River Road (Building 8);

795 Old Saw Mill River Road (Building 9);

799 Old Saw Mill River Road (Parking Garage);

each in Tarrytown, New York 10591;

 

and

1 Saw Mill River Road (Home Depot), Hawthorne, New York 10532.

 

12

Exhibit A to Memorandum of Lease and Remedies Agreement

 



Exhibit C
To Amended and Restated Lease

 

Form of Subordination, Non-Disturbance and Attornment Agreement

 

(See attached)

 

Exhibit C
(to Amended and Restated Lease)

 



Recording requested by, and

after recording, return to:

 

Philip M. J. Edison, Esq.

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603-4080

 

 

Subordination, Nondisturbance And

Attornment Agreement

 

This Subordination, Nondisturbance and Attornment Agreement (this “Agreement”)
is entered into as of _______________, 20___, by and among BA Leasing BSC, LLC,
as Lessor (the “Lessor”), Old Saw Mill Holdings LLC, as Lessee (the “Lessee”),
Bank of America, N.A., not in its individual capacity but solely as
Administrative Agent (the “Administrative Agent”), and [____________________],
as Subtenant (the “Subtenant”). For all purposes hereof, the capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned
thereto in Appendix 1 to the Participation Agreement (as such is hereinafter
defined); and the rules of interpretation set forth in Appendix 1 to the
Participation Agreement shall apply to this Agreement.

 

Recitals

 

Whereas, Lessee and Subtenant have entered into that certain [lease agreement],
dated as of _______________, 20__ (as amended, restated, supplemented or
otherwise modified from time to time, the “Sublease”), covering certain premises
located at the Property (as defined hereinafter), including, without limitation,
[_________________, _________]1, New York. The “Property” is described in
Exhibit A attached hereto and incorporated herein.

 

Whereas, Lessee, Lessor, the Administrative Agent, and the financial
institutions party thereto from time to time as Lenders have entered into (i)
that certain Participation Agreement, dated as of March 3, 2017 (as amended and
restated as of May 2, 2019, and as may be further amended, restated,
supplemented or otherwise modified from time to time pursuant thereto, the
“Participation Agreement”) and (ii) other Operative Documents for the purpose of
providing financing to fund Participant Costs.

 

Whereas, pursuant to the Loan Agreement, dated as of March 3, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Lessor, the Administrative Agent and the Lenders party
thereto, the Lenders have severally

 

 

 

1 Insert street address.

 

Exhibit C
(to Amended and Restated Lease)

 



agreed to make Loans to Lessor in an aggregate amount not to exceed $648,000,000
upon the terms and subject to the conditions set forth therein and the other
Operative Documents, to be evidenced by notes issued by Lessor from time to time
under the Loan Agreement.

 

Whereas, pursuant to the Participation Agreement, Lessor has agreed to fund an
aggregate amount not to exceed $72,000,000 upon the terms and subject to the
conditions set forth therein. The Lenders and Lessor are sometimes hereinafter
collectively referred to as the “Participants.”

 

Whereas, Lessor will use the amounts funded by the Participants to finance
Participant Costs, and Lessor will hold a fee interest in and to the Property
subject to the rights of Lessee under the Lease and Remedies Agreement, dated as
of March 3, 2017, between Lessee and Lessor (as amended and restated as of May
2, 2019, and as may be further amended, restated, supplemented or otherwise
modified from time to time pursuant thereto, the “Lease”), the Memorandum of
Lease and Remedies Agreement, dated as of March 3, 2017 and recorded on [_______
__], 2017 in the Register’s Office of Westchester County, New York, and the
other Operative Documents, to secure Lessee’s payment and performance under the
Operative Documents. The Lease and Memorandum of Lease are sometimes hereinafter
collectively referred to as the “Lease Documents.”

 

Whereas, as set forth in the Participation Agreement and pursuant to the Lease
Documents, Lessor has agreed to lease to Lessee and Lessee has agreed to lease
from Lessor the Leased Property, and where Lessee has agreed, in the Lease
Documents, to grant certain liens on the Leased Property for the benefit of
Lessor, and Lessee has executed and delivered the Lease Documents and certain
other Operative Documents.

 

Whereas, the Administrative Agent is the mortgagee under that certain Amended,
Restated and Consolidated Mortgage, Assignment of Leases and Security Agreement
(as amended, restated, supplemented or otherwise modified from time to time
pursuant thereto, “Mortgage”), dated as of March 3, 2017, and recorded on
[_______ __], 2017 as Instrument No. [__________] in the Register’s Office of
Westchester County, New York, encumbering the Property. The Mortgage secures
certain obligations to the Administrative Agent and Participants as more
particularly described therein (the “Secured Obligations”).

 

Whereas, on the terms and conditions in this Agreement, the parties desire to
subordinate Subtenant’s leasehold interest in the Property to the Lease and lien
of the Mortgage and to assure Subtenant possession of the Property for the
entire term of the Sublease, even though Administrative Agent may foreclose the
lien of the Mortgage before expiration of the Sublease.

 

Therefore, in consideration of the mutual covenants and agreements contained in
this Agreement, the parties agree as follows:

 

Section 1. Subordination.

 

The Sublease, the leasehold estate created thereby, and all rights and
privileges of

 

Exhibit C
(to Amended and Restated Lease)

 



Subtenant thereunder shall be subject and subordinate to the Lease and lien of
the Mortgage and to any renewals, modifications, consolidations, replacements,
amendments, restatements and extensions of the Lease and Mortgage to the full
extent of the obligations now or hereafter secured by the Mortgage.

 

Section 2. Nondisturbance.

 

So long as no event of default by Subtenant has occurred and is continuing under
the Sublease, beyond any period given to Subtenant to cure a default, in the
payment of rent or in the performance of any of the terms, covenants, or
conditions of the Sublease, Subtenant’s possession of the Property and
Subtenant’s rights and privileges under the Sublease, including any extensions
or renewals, shall not be diminished or interfered with by Lessor or
Administrative Agent during the term of the Sublease or any extensions or
renewals. So long as no event of default by Subtenant has occurred and is
continuing under the Sublease, beyond any period given Subtenant to cure such
default, in the payment of rent or in the performance of any of the terms,
covenants, or conditions of the Sublease, Lessor and Administrative Agent will
not join Subtenant as a party for the purpose of terminating or otherwise
affecting Subtenant’s interest under the Sublease, in any action of foreclosure
or other proceeding brought by Lessor or Administrative Agent to enforce any
rights arising because of any default under the Lease or Mortgage. Lessor and
Administrative Agent may, however, join Subtenant as a party if joinder is
necessary under any statute or law to secure the remedies available to Lessor or
Administrative Agent under the Lease or Mortgage, but joinder shall be for that
purpose only and not for the purpose of terminating the Sublease or affecting
Subtenant’s right to possession of the Property.

 

Section 3. Attornment.

 

If the Lessee’s interest is transferred to and owned by Lessor, Administrative
Agent or any successor of Lessor or Administrative Agent (“Acquiring Party”)
because of foreclosure or other proceedings brought by Lessor or Administrative
Agent, or by any other manner, and Lessor or Administrative Agent succeeds to
Lessee’s interest under the Sublease, Subtenant shall be bound to the Acquiring
Party, and Acquiring Party shall be bound to Subtenant under all of the terms,
covenants and conditions of the Sublease for the balance of the remaining term,
including any extensions or renewals, with the same effect as if Acquiring Party
were Lessee under the Sublease. Subtenant agrees to attorn to Acquiring Party as
the Lessee, with the attornment being effective and self-operative immediately
upon Acquiring Party succeeding to the interest of Lessee under the Sublease,
all without the execution by the parties of any further instruments. However,
Subtenant shall not be obligated to pay rent to Acquiring Party until Subtenant
receives written notice from Acquiring Party, together with evidence
satisfactory to Subtenant, demonstrating that Acquiring Party has succeeded to
Lessee’s interest under the Sublease and directing where rent should be mailed.
The respective rights and obligations of Subtenant and Acquiring Party upon
attornment, to the extent of the then-remaining balance of the term of the
Sublease, shall be the same as in the Sublease, which is incorporated by
reference in this Agreement. If Acquiring Party succeeds to Lessee’s interest in
the Sublease, Acquiring Party shall be bound to Subtenant under all the terms,
covenants and conditions of the Sublease, and Subtenant shall, after Acquiring
Party’s succession to Lessee’s interest, have the same remedies against
Acquiring Party for the breach of any agreement in the Sublease that Subtenant

 

Exhibit C
(to Amended and Restated Lease)

 



might have had against Lessee. The Acquiring Party shall have no obligation or
liability to Subtenant for any obligations of Lessee under the terms of the
Sublease which were owed or accruing prior to the date the Acquiring Party
acquired Lessee’s interest, including without limitation, for acts or omissions
of the Lessee, any default by the Lessee, offsets or defenses against the
Lessee, advance rent, the refunding of any security deposit for which the
Acquiring Party has not received, the funding of any construction obligations or
tenant improvements.

 

Section 4. Subtenant Estoppel Certificate.

 

Within ten (10) business days after Lessor’s or Administrative Agent’s request,
Subtenant shall deliver to Lessor or Administrative Agent, as applicable, and to
any person designated by Lessor or Administrative Agent, estoppel certificates
executed by Subtenant, certifying (if such is the case) that the Sublease is in
full force and effect, that there are no defenses or offsets outstanding under
the Sublease (or stating those claimed by Subtenant, as the case may be) and
such other information about Subtenant or the Sublease as Lessor or
Administrative Agent may reasonably request.

 

Section 5. Subtenant’s Purchase Option.

 

The lien of the Mortgage shall unconditionally be and remain at all times a lien
on the Property prior and superior to any existing or future option or right of
first refusal of Subtenant to purchase the Property or any portion thereof. In
the event of any transfer of Lessee’s interest in the Property by foreclosure or
other action or proceeding for the enforcement of the Mortgage or by deed in
lieu thereof, Subtenant specifically waives any right, whether arising out of
the Sublease or otherwise, to exercise any purchase option or right of first
refusal which remains unexercised at the time of such transfer.

 

Section 6. No Change in Sublease.

 

Lessee and Subtenant agree not to change, alter, amend or otherwise modify the
Sublease without the prior written consent of Lessor. Any change, alteration,
amendment, or other modification to the Sublease without the prior written
consent Lessor shall be void as to Lessor and Administrative Agent.

 

Section 7. Notices.

 

In this Agreement, wherever it is required or permitted that notice and demand
be given by any party to another party, that notice or demand shall be given in
writing and forwarded by certified mail, addressed as follows:

 

For Subtenant:                       For Lessee: Old Saw Mill Holdings LLC  

 

Exhibit C
(to Amended and Restated Lease)

 



  777 Old Saw Mill River Road   Tarrytown, New York 10591   Attention: General
Counsel       and:       Old Saw Mill Holdings LLC   777 Old Saw Mill River Road
  Tarrytown, New York 10591   Attention: Vice President, Facilities     For
Lessor: BA Leasing BSC, LLC   11333 McCormick Road   Mailcode: MD5-032-07-05  
Hunt Valley, Maryland 21031   Attention:  Operations    

For Administrative Agent: Bank of America, N.A.,   as Administrative Agent   555
California Street, Fourth Floor   San Francisco, California 94104   Attn: Aamir
Saleem, Vice President, Agency Management

 

Any party may change an address given for notice by giving written notice of
that change by certified mail to all other parties.

 

Section 8. Authority.

 

If any party is a corporation, limited liability company, or a partnership, all
individuals executing this Agreement on behalf of such corporation, limited
liability company, or partnership represent and warrant that they are authorized
to execute and deliver this Agreement on behalf of the corporation, limited
liability company, or partnership and that this Agreement is binding upon such
corporation, limited liability company, or partnership.

 

Section 9. Miscellaneous.

 

This Agreement may not be modified other than by an agreement in writing signed
by the parties or by their respective successors in interest. If any party
commences any action against any other party based on this Agreement, the
prevailing party shall be entitled to recover reasonable attorney fees,
expenses, and costs of suit. This Agreement shall be binding on and inure to the
benefit of the parties and their respective heirs, successors and assigns. The
headings of this Agreement are for reference only and shall not limit or define
any meaning of this Agreement. This Agreement may be executed in one or more
counterparts, each of which is an original, but all of which shall constitute
one and the same instrument. This Agreement shall be construed in accordance
with and governed by New York law.

 

Exhibit C
(to Amended and Restated Lease)

 



[Signature pages follow.]

 

Exhibit C
(to Amended and Restated Lease)

 



In Witness Whereof, the parties have duly executed this Agreement as of the date
first above written.

 

Subtenant: [_______________________]       By:________________________________  
Name:______________________________   Title:_______________________________    
Lessee: Old Saw Mill Holdings LLC       By:________________________________  
Name:______________________________   Title:_______________________________    
Lessor: BA Leasing BSC, LLC       By:_______________________________  
Name:_____________________________   Title:______________________________    
Administrative Agent: Bank of America, N.A., not in its individual capacity, but
solely as Administrative Agent       By:_______________________________  
Name:_____________________________   Title:______________________________

 

[All signatures must be acknowledged]

 

Exhibit C
(to Amended and Restated Lease)

 



UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

State of New York )
County of _______ ) ss.:

 

On the ____ day of ________ in the year ____ before me, the undersigned,
personally appeared __________________________ , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

_____________________________

Signature and Office of individual

taking acknowledgment

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

 

State, District of Columbia, Territory, Possession, or Foreign Country

_____________________ ) ss.:

 

On the __ day of _______ in the year _____ before me, the undersigned,
personally appeared ___________ , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their/ capacity (ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the ______________ . (Insert the
city or other political subdivision and the state or country or other place the
acknowledgment was taken).

 

_____________________________

(Signature and office of individual
taking acknowledgment.)

 



EXHIBIT A

 

TRACT I:

 

ALL that certain plot, piece of land, situate, lying and being in the Town of
Greenburgh, County of Westchester, and State of New York, being designated as
Lot P-2 on a certain map entitled “Final Subdivision Plat prepared for Eastview
Holdings LLC of premises located at Old Saw Mill River Road and NYS Route 9A,
Town of Greenburgh, Westchester County, New York Scale 1”=100’” prepared by John
Meyer Consulting, PC, dated March 23, 2004 and last revised March 13, 2006, and
filed on April 8, 2006 in the Office of the County Clerk of the County of
Westchester as Filed Map No. 27754, and being more particularly described as:

 

Beginning at a rebar set on the southwesterly right of way line of Old Saw Mill
River Road, where said rebar is located South 35°43’37“West, a distance of
101.93 feet from the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2 in the Town of Mount Pleasant),
and other lands of BMR-LANDMARK AT EASTVIEW(SBL 116.15-1-2.1 in the Town of
Mount Pleasant), thence

 

Running the following courses and distances along the reputed owner Town of
Greensburgh

 

1. South 00°05’33” East a distance of 93.33 feet to a rebar set, thence

 

2. Along a tangent curve to the right having a radius of 100.00 feet, turning a
central angle of 21°36’34”, for an arc length of 37.72 feet, the chord of said
arc bearing South 10°42’49” West for a distance of 37.50 feet to a rebar set,
thence

 

3. South 21°31’01” West a distance of 81.08 feet to a rebar set, thence

 

4. Along a tangent curve to the left having a radius of 98.25 feet, turning a
central angle of 17°06’57”, for an arc length of 29.35 feet, the chord of said
arc bearing South 12°57’32” West for a distance of 29.24 feet to a rebar set,
thence

 

5. South 04°24’12” West a distance of 32.56 feet to a rebar set, thence

 

6. South 03°48’59” West a distance of 30.15 feet to a rebar set, thence

 

7. South 02°34’01” West a distance of 90.30 feet to a rebar set, thence

 

8. Along a tangent curve to the right having a radius of 305.09 feet, turning a
central angle of 34°07’44”, for an arc length of 181.73 feet, the chord of said
arc bearing South 19°37’53” West for a distance of 179.06 feet to a rebar set,
thence

 

9. Along a reverse curve to the left having a radius of 362.65 feet, turning a
central angle of 33°16’57”, for an arc length of 210.66 feet, the chord of said
arc bearing South 20°03’17” West for a distance of 207.71 feet to a rebar set,
thence

 

1

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



10. South 03°24’29” West a distance of 152.00 feet to a rebar set, thence

 

11. Along a tangent curve to the right having a radius of 172.07 feet, turning a
central angle of 31°44’41”, for an arc length of 95.33 feet, the chord of said
arc bearing South 19°16’50” West for a distance of 94.12 feet to a rebar set,
thence

 

12. Along a compound curve to the right having a radius of 139.47 feet, turning
a central angle of 71°37’16”, for an arc length of 174.34 feet, the chord of
said arc bearing South 70°57’49” West for a distance of 163.21 feet to a rebar
set, thence

 

13. North 73°13’58” West a distance of 128.84 feet to a rebar set, thence

 

14. South 16°03’11” West a distance of 16.68 feet to a rebar set, thence

 

15. North 73°56’49” West a distance of 29.11 feet to a rebar set, thence

 

16. Along a tangent curve to the left having a radius of 242.01 feet, turning a
central angle of 35°55’48”, for an arc length of 151.76 feet, the chord of said
arc bearing South 88°05’17” West for a distance of 149.29 feet to a rebar set,
thence

 

17. South 70°07’17” West a distance of 92.14 feet to a rebar set, thence

 

18. Along a tangent curve to the right having a radius of 440.98 feet, turning a
central angle of 40°10’49”, for an arc length of 309.25 feet, the chord of said
arc bearing North 89°47’19” West for a distance of 302.95 feet to a rebar set,
thence

 

19. South 20°18’00” West a distance of 20.89 feet to a rebar set, thence

 

20. North 65°49’54” West a distance of 101.52 feet to a rebar set, thence

 

21. Along a tangent curve to the right having a radius of 1530.00 feet, turning
a central angle of 21°27’50”, for an arc length of 573.16 feet, the chord of
said arc bearing North 55°05’59” West for a distance of 569.81 feet to a rebar
set, thence

 

22. Along a compound curve to the right having a radius of 400.00 feet, turning
a central angle of 37°36’43”, for an arc length of 262.58 feet, the chord of
said arc bearing North 25°33’43” West for a distance of 257.89 feet to a rebar
set, thence

 

23. South 58°03’06” West a distance of 1501.30 feet to a rebar set, thence

 

24. North 11°11’33” West a distance of 441.76 feet to a rebar set, thence

 

25. Along reputed owner Consolidated Edison Company of New York, Inc North
34°43’49” East a distance of 1146.62 feet to a rebar set, thence Running the
following courses and distances

 

2

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



along Lot 1 on a map entitled “Final Subdivision Plat Prepared for Eastview
Holdings LLC” filed in the Westchester County Clerk’s Office, Division of Land
Records on 11/15/2005 as Map No. 27669.

 

26. South 55°16’11” East a distance of 225.33 feet to a rebar set, thence

 

27. South 67°59’01” East a distance of 614.61 feet to a rebar set, thence

 

28. Along a non-tangent curve to the right having a radius of 1124.93 feet,
turning a central angle of 16°12’11”, for an arc length of 318.13 feet, the
chord of said arc bearing North 30°03’42” East for a distance of 317.07 feet to
a rebar set, thence

 

29. Along a compound curve to the right having a radius of 450.05 feet, turning
a central angle of 10°26’59”, for an arc length of 82.08 feet, the chord of said
arc bearing North 43°23’17” East for a distance of 81.97 feet to a rebar set,
thence

 

30. North 32°22’35” East a distance of 262.04 feet to a rebar set, thence

 

31. North 27°10’46” East a distance of 172.97 feet to a rebar set, thence
Running the following courses and distances along the southwesterly right of way
line of Old Sawmill River Road,

 

32. South 63°22’33” East a distance of 24.28 feet to a rebar set, thence

 

33. South 68°16’40” East a distance of 63.98 feet to a rebar set, thence

 

34. South 71°57’20” East a distance of 48.14 feet to a rebar set, thence

 

35. South 75°31’00” East a distance of 167.65 feet to a rebar set, thence

 

36. South 75°03’30” East a distance of 417.19 feet to a rebar set, thence

 

37. South 71°58’00” East a distance of 46.04 feet to a rebar set, thence

 

38. South 70°36’00” East a distance of 53.02 feet to a rebar set, thence

 

39. South 67°40’50” East a distance of 36.36 feet to a rebar set, thence

 

40. South 66°14’50” East a distance of 71.78 feet to a rebar set, thence

 

41. South 63°42’50” East a distance of 155.58 feet to a rebar set, thence

 

42. South 63°47’50” East a distance of 270.49 feet to the rebar set and place of
beginning.

 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not

 

3

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



limited to, the right and interest in that certain air rights parcel of land
shown and designed as Lot PAR on Filed Map 27754 filed in the office of the
Clerk of Westchester County and conveyed in a deed dated 12/28/07 made by
Eastview Holdings LLC to BMR-Landmark at Eastview LLC, recorded 2/6/09 as
Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 7.71, Block 6, Lot 1
(Sub Lots 1.1, 1.1A, 1.1B, 1.1C and 3)

 

TRACT II:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 1 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant, Westchester County, New York Scale 1”=100’”
prepared by John Meyer Consulting, PC, dated September 27, 2007 in the Office of
the Clerk of the County of Westchester as Filed Map No. 28024, being more
particularly described as:

 

Beginning at a rebar set on the northeasterly right of way line of Old Saw Mill
River Road, at the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2), and other lands of BMR-LANDMARK
AT EASTVIEW(SBL 116.15-1-2.1),

 

Running the following courses and distances along the northeasterly right of way
line of Old Saw Mill River Road

 

1. North 63°49’10” West a distance of 373.58 feet to a rebar set, thence

 

2. North 63°40’40” West a distance of 150.03 feet to a rebar set, thence

 

3. North 68°08’00” West a distance of 48.55 feet to a rebar set, thence

 

4. North 70°56’30” West a distance of 70.20 feet to a rebar set, thence

 

5. North 71°26’30” West a distance of 46.86 feet to a rebar set, thence

 

6. North 75°05’50” West a distance of 422.47 feet to a rebar set, thence

 

7. North 75°28’40” West a distance of 164.70 feet to a rebar set, thence

 

8. North 71°28’40” West a distance of 53.23 feet to a rebar set, thence

 

9. North 66°46’40” West a distance of 55.80 feet to a rebar set, thence

 

10. North 60°22’50” West a distance of 64.25 feet to a rebar set, thence

 

4

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



11. North 55°46’50” West a distance of 168.67 feet to a rebar set, thence

 

12. North 57°50’10” West a distance of 23.25 feet to a rebar set, thence

 

13. North 55°10’55” West a distance of 315.52 feet to a rebar set, thence

 

14. Along the dividing line between Reputed Owner Consolidated Edison and
reputed owner BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.1) North 41°22’40” East a
distance of 117.30 feet to a rebar set, thence

 

15. North 88°40’52” East a distance of 368.78 feet to a point in Saw Mill River,
thence Running the following courses and distances along the same and following
the Saw Mill River

 

16. South 63°24’21” East a distance of 101.76 feet to a point, thence

 

17. South 82°58’51” East a distance of 62.51 feet to a point, thence

 

18. North 67°02’49” East a distance of 39.00 feet to a point, thence

 

19. North 40°05’34” East a distance of 35.47 feet to a point, thence

 

20. North 22°26’57” East a distance of 54.23 feet to a point, thence

 

21. North 12°57’05” East a distance of 73.98 feet to a point, thence

 

22. North 46°15’28” East a distance of 50.93 feet to a point, thence

 

23. North 57°39’41” East a distance of 47.17 feet to a point, thence

 

24. North 39°04’03” East a distance of 72.47 feet to a point, thence

 

25. North 21°22’50” East a distance of 121.63 feet to a point, thence

 

26. North 23°17’46” East a distance of 104.78 feet to a point, thence

 

27. North 29°08’32” East a distance of 26.42 feet to a point, thence

 

28. North 53°38’21” East a distance of 27.20 feet to a point, thence

 

29. North 69°06’38” East a distance of 34.18 feet to a point, thence

 

30. North 50°34’22” East a distance of 41.23 feet to a point, thence

 

31. North 20°13’22” East a distance of 59.81 feet to a point, thence

 

5

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



32. North 28°16’38” East a distance of 37.59 feet to a point, thence

 

33. North 48°06’01” East a distance of 70.84 feet to a point, thence

 

34. North 03°30’01” East a distance of 194.44 feet to a point, thence

 

35. North 17°33’46” East a distance of 100.88 feet to a point, thence

 

36. North 44°40’00” East a distance of 31.11 feet to a point, thence

 

37. North 86°48’15” East a distance of 40.05 feet to a point, thence

 

38. North 49°30’38” East a distance of 41.87 feet to a point, thence

 

39. North 08°08’06” West a distance of 73.68 feet to a point, thence

 

40. North 26°13’54” East a distance of 87.21 feet to a point, thence

 

41. North 19°32’46” West a distance of 69.89 feet to a point, thence

 

42. North 45°20’00” West a distance of 31.11 feet to a point, thence

 

43. North 48°51’07” East a distance of 116.18 feet to a point, thence

 

44. North 21°54’57” East a distance of 47.67 feet to a point, thence

 

45. North 19°25’35” West a distance of 27.51 feet to a point, thence

 

46. North 51°40’22” West a distance of 6.14 feet to a point, thence

 

47. Along North 41°22’40” East a distance of 1119.15 feet to a rebar set, thence

 

48. Along South 73°06’25” East a distance of 37.33 feet to a rebar set, thence

 

49. Along the southwesterly right of way line of Saw Mill River Road, South
07°54’30” East a distance of 532.24 feet to a rebar set, thence

 

Running the following courses and distances along other lands of BMR-LANDMARK AT
EASTVIEW (SBL 116.15-1-2.2)

 

50. South 82°05’30” West a distance of 53.22 feet to a rebar set, thence

 

51. Along a tangent curve to the left having a radius of 120.00 feet, turning a
central angle of 66°50’29”, for an arc length of 139.99 feet, the chord of said
arc bearing South 48°40’15” West

 

6

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



for a distance of 132.19 feet to a rebar set, thence

 

52. Along a reverse curve to the right having a radius of 480.00 feet, turning a
central angle of 21°46’49”, for an arc length of 182.47 feet, the chord of said
arc bearing South 26°08’26” West for a distance of 181.37 feet to a rebar set,
thence

 

53. South 37°01’48” West a distance of 287.70 feet to a rebar set, thence

 

54. South 46°17’40” West a distance of 85.62 feet to a rebar set, thence

 

55. South 57°32’20” West a distance of 65.29 feet to a rebar set, thence

 

56. North 61°07’50” West a distance of 113.60 feet to a rebar set, thence

 

57. Along a tangent curve to the left having a radius of 73.50 feet, turning a
central angle of 82°49’02”, for an arc length of 106.24 feet, the chord of said
arc bearing South 77°27’39” West for a distance of 97.23 feet to a rebar set,
thence

 

58. Along a compound curve to the left having a radius of 91.00 feet, turning a
central angle of 68°00’38”, for an arc length of 108.02 feet, the chord of said
arc bearing South 02°02’49” West for a distance of 101.79 feet to a rebar set,
thence

 

59. South 31°57’30” East a distance of 305.66 feet to a rebar set, thence

 

60. South 30°02’00” West a distance of 347.72 feet to a point, thence

 

61. South 60°12’00” East a distance of 333.26 feet to a rebar set, thence

 

62. Along a tangent curve to the right having a radius of 500.00 feet, turning a
central angle of 21°06’38”, for an arc length of 184.22 feet, the chord of said
arc bearing South 49°38’41” East for a distance of 183.18 feet to a rebar set,
thence

 

63. South 39°05’22” East a distance of 174.39 feet to a rebar set, thence

 

64. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 27°24’26”, for an arc length of 76.54 feet, the chord of said
arc bearing South 25°23’09” East for a distance of 75.81 feet to a rebar set,
thence

 

65. South 11°40’56” East a distance of 147.46 feet to a rebar set, thence

 

66. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 26°20’55”, for an arc length of 73.58 feet, the chord of said
arc bearing South 01°29’32” West for a distance of 72.93 feet to a rebar set,
thence

 

67. South 14°40’00” West a distance of 417.48 feet to a rebar set, thence

 

7

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



68. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 15°51’47”, for an arc length of 44.30 feet, the chord of said
arc bearing South 22°35’53” West for a distance of 44.16 feet to a rebar set,
thence

 

69. South 30°21’46” West a distance of 251.53 feet to the place of beginning.

 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and
conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 116.15, Block 1, Lot
2.1

 

TRACT III:

 

PARCEL A:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 2 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant Westchester County, New York Scale 1”=100’”
prepared by John Meyer Consulting, PC, dated September 5, 2007 and last revised
September 18, 2007 and filed September 27, 2007 in the Office of the Clerk of
the County of Westchester as Filed Map No. 28024.

 

Excepting therefrom the following tract of land:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

8

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

PARCEL B:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15,

 

9

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



Block 1, Tax Lot 2.3 of the Tax Records of the Town of Mount Pleasant and as
more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of

 

10

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



New York, Inc. and the aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

TRACT IV:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lots 5 and 6 of the Tax Records of
the Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at the intersection of the Northerly boundary line of Saw Mill River
Road (State Highway No. 52), also known as Route 9A, as widened, with the
Northerly boundary line of Grasslands Road;

 

THENCE along said Northerly boundary line of Grasslands Road South 86 degrees 43
minutes 47 seconds, West 34.19 feet to a point of curvature;

 

THENCE Westerly along a 225.00 foot radius curve deflecting to the right through
a central angle of 47 degrees 34 minutes 53 seconds, an arc distance of 185.81
feet to a point on the Easterly boundary line of Old Saw Mill River Road;

 

THENCE Northerly along the Easterly boundary line of Old Saw Mill River Road the
following courses and distances:

 

North 23 degrees 24 minutes 20 seconds West 18.96 feet;

 

North 33 degrees 37 minutes 30 seconds West 33.32 feet;

 

North 30 degrees 41 minutes 10 seconds West 79.50 feet to a point;

 

THENCE Northerly on a course connecting the Easterly boundary line of Old Saw
Mill River Road with the Southerly boundary line of a ramp connecting Old Saw
Mill River Road with Saw Mill River Road, North 31 degrees 19 minutes 17 seconds
East 52.17 feet to the intersection of a 185 foot radius curve, to which
intersection a radial line bears South 05 degrees 46 minutes 57 seconds West;

 

THENCE Easterly along said Southerly boundary line of the ramp along said 185.00
foot radius curve deflecting to the left through a central angle of 53 degrees
28 minutes 04 seconds, an arc distance of 172.64 feet;

 

THENCE continuing along said Southerly boundary line of the ramp North 42
degrees 18 minutes 53 seconds East 80.44 feet to a point on the aforesaid
Westerly boundary line of the Saw

 

11

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



Mill River Road;

 

THENCE Southerly along said Westerly boundary line of the Saw Mill River Road,
South 05 degrees 38 minutes 30 seconds East 277.85 feet and South 06 degrees 07
minutes 00 seconds East 62.61 feet to the point or place of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lots 5 & 6

 

The above property has street addresses of:

 

735 Old Saw Mill River Road (Building 5);

745 Old Saw Mill River Road (Building 6);

755 Old Saw Mill River Road (Building 7);

763 Old Saw Mill River Road (Power Station);

765 & 777 Old Saw Mill River Road (Buildings 1, 3 and 4);

767 Old Saw Mill River Road (Building 2);

769 Old Saw Mill River Road;

771 Old Saw Mill River Road;

785 Old Saw Mill River Road (Building 8);

795 Old Saw Mill River Road (Building 9);

799 Old Saw Mill River Road (Parking Garage);

each in Tarrytown, New York 10591;

 

and

 

1 Saw Mill River Road (Home Depot), Hawthorne, New York 10532.

 

12

Exhibit A to Subordination, Nondisturbance and Attornment Agreement

 



Schedule A

 

Permitted Development Plans

 

I. Existing Development Plans with respect to Undeveloped Areas

 

Project Description: Construction of a new four (4) story building totaling
128,564 square feet, off-street parking, landscaping and related amenities,
which will affect certain real property known and designated on Tax Assessment
Map of the Town of Greenburgh as Parcel ID: 7.71-6- 1, and situated on the south
side of Old Saw Mill River Road approximately 500 ft. from the intersection of
Saw Mill River Road (NCYS Route 9A) and Old Saw Mill River Road.

 

II. Existing Development Plans with respect to Permitted Developed Areas

 

Current Entitlements: While current development entitlements allow for
demolition of two (2) outdated buildings totaling 137,110 square feet of
building space and the redevelopment of certain real property known and
designated on the Tax Assessment Map of the Town of Mount Pleasant as Section
116.15, Block 1, Tax Lot 2.1, which totals 69.88 acres, to support four (4) new
laboratory and research buildings totaling 519,140 square feet, the Project
Development Plans are as follows:

 

Project Description: Demolition of one (1) outdated building totaling 72,894
square feet of building space and the redevelopment of certain real property
known and designated on the Tax Assessment Map of the Town of Mount Pleasant as
Section 116.15, Block 1, Tax Lot 2.1, which totals 69.88 acres, to support two
(2) or three (3) new laboratory and research buildings totaling approximately
416,440 square feet. The new buildings are intended to be supported by cafe and
amenity spaces for the building tenants, accessory parking garage structures
accommodating up to two parking garages with between 1,045 and 1,880 parking
spaces, related storm water management, utility, landscaping and associated site
improvements.

 



Schedule B

 

Permitted Development Areas

 

[A copy of Schedule B to the Amended and Restated Lease
is on file with the Lessee and the Lessor]

 



Schedule C

 

Permitted 767 Improvements

 

1.1 Description

 

The project is known as “Building 767 Renovation Project” and will deliver a
lab, specialty lab and office fit out in the three level plus basement and
penthouse, 78,000 SF fully demolished shell space. The building does have core
HVAC and fire protection services installed, although it has not been determined
to the extent that these services will remain or be replaced. Levels 1 & 2 will
be configured at roughly 70% laboratories and 30% open office workstations,
private offices, conference rooms, general circulation and ancillary support and
amenities. The third level will be fully dedicated to specialty lab operations.

 

1.2 Location

 

The project is located at Regeneron Pharmaceuticals, Inc.

767 Old Saw Mill River Road

Tarrytown, NY 10591

 

1.3 Project Scope

 

The project consists of the following scope:

 

•Curtainwall Replacement

•Entrance canopy

•Building Structural Upgrades

•MEP Equipment

•Roofing Modifications

•Penthouse Modifications

•Building prep work

•New loading dock

•Interior Fit-out Lab/Lab Support/Specialty Lab

•BMS/IT/AV/DAS/Security

•FF&E

•Site Work

•Landscaping

•LEED Silver requirements (minimum)

 

Exclusions from scope are:

 

•Fuel Cell (outside of contract but coordination with building renovation scope
included)

•DNA Learning Center

 

*** Exact scope of work is subject to change and will be adjusted as design
progresses.

 



1.4 Value

 

Preliminary estimates place the value of the project at $55M – $65M. The
anticipated Architectural/Engineering design, site works, project management,
other consulting services, and construction budget based on the Scheme Design
(titled the Design Development progress set dated 12/20/16) has yet to be
defined.

 

1.5 High Level Construction Plan

 

Scheduled Start: June 2017 Scheduled Completion: May 2018

 